




EXHIBIT 10.1













PURCHASE AND SALE AGREEMENT













--------------------------------------------------------------------------------


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this ____ day of December, 2006, by and between LENOX INCORPORATED, a New Jersey
corporation (“Seller”), and FIRST INDUSTRIAL ACQUISITIONS, INC., a Maryland
corporation (“Buyer”).

1.   SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase from Seller, on the terms and conditions set forth in this Agreement,
the Property (as hereinafter defined), including that certain building (the
“Building”) commonly known as 16507 Hunters Green Parkway, Hagerstown, Maryland.
For purposes of this Agreement, the term, “Property” shall mean collectively:

1.1.       Land. The parcel of land described in Exhibit A attached hereto (the
“Land”), together with all rights, easements and interests appurtenant thereto,
including, but not limited to, any streets or other public ways adjacent to the
Land and any water or mineral rights owned by, or leased to, Seller.

1.2.       Improvements. All improvements located on the Land, including, but
not limited to, the Building, and all other structures, systems, and utilities
associated with, and utilized by Seller in, the ownership and operation of the
Building (all such improvements being collectively referred to as the
“Improvements”), but specifically excluding all personal property of Seller
located on, in or about the Improvements, including but not limited to business
trade fixtures and equipment (e.g., conveyors and racking).

1.3.       Intangible Property. All, if any, (i) guaranties and warranties
issued to and with respect to the Improvements; and (ii) copies of any reports,
studies, surveys and other comparable analysis, depictions or examinations of
the Land and/or the Improvements (collectively, the “Intangibles”); provided,
however, Seller makes no representations as to the accuracy or validity of such
Intangibles and Buyer shall solely rely on its own information and evaluation of
the Property, except as otherwise expressly provided herein or in any conveyance
documents or certification.

 

2.

PURCHASE PRICE.

2.1.       Purchase Price. The total purchase price to be paid to Seller by
Buyer for the Property shall be Twenty-Seven Million and No/100 Dollars
($27,000,000) (the “Purchase Price”). Provided that all conditions precedent to
Buyer’s obligations to close as set forth in this Agreement (“Conditions
Precedent”) have been satisfied and fulfilled, or waived or deemed waived by
Buyer, the Purchase Price shall be paid to Seller at Closing, plus or minus
prorations and other adjustments hereunder, by federal wire transfer of
immediately available funds.

2.2.       Earnest Money. No later than five (5) business days after the
complete execution and delivery of this Agreement (the date upon which this
Agreement has been fully executed and delivered to both parties, the “Effective
Date”), Buyer shall deposit the sum of Five Hundred Thousand and No/100 Dollars
($500,000) as its earnest money deposit (the “Earnest Money”) in an escrow with
First American Title Insurance Company, 801 Nicollet Mall, 1900 Midwest Plaza
West, Minneapolis, MN 55402, Attn: Kristi Broderick, phone: 612-


--------------------------------------------------------------------------------


305-2002, fax: 612-305-2001, e-mail: kbroderick@firstam.com (“Escrowee”). The
Earnest Money, together with all interest earned thereon, is hereinafter
referred to as the “Deposit.” The Deposit shall be held pursuant to an escrow
agreement (the “Escrow Agreement”) between Buyer, Seller and Escrowee, which
Escrow Agreement shall contain terms mutually and reasonably acceptable to Buyer
and Seller. The Deposit shall be applied against the Purchase Price at Closing.

3.          CLOSING. The purchase and sale contemplated herein shall be
consummated at a closing (“Closing”) to take place by mail through an escrow
with the Title Company (as hereinafter defined) on the basis of a “New
York-style” closing. The Closing shall occur on or before December 29, 2006 (the
“Closing Date”), which date shall be subject to extension by up to thirty (30)
days as provided in Section 7.4 below. The Closing shall be effective as of
12:01 A.M. on the Closing Date. Notwithstanding the foregoing, the risk of loss
of all or any portion of the Property shall be borne by Seller up to and
including the actual time of the Closing and wire transfer of the Purchase Price
to Seller, and thereafter by Buyer, subject, however, to the terms and
conditions of Section 13 below.

 

4.

PROPERTY INSPECTION.

4.1.       Basic Property Inspection. Not later than two (2) days after the
Effective Date, Seller shall deliver to Buyer all of the agreements, documents,
contracts, information, records, reports and other items described in Exhibit B
attached hereto (the “Documents”) that are in its possession or reasonable
control. At all times prior to Closing, including times following the “Review
Period Expiration Date” (which Review Period Expiration Date is defined to be
December 26, 2006), Buyer, its agents and representatives shall be entitled to
conduct a “Due Diligence Inspection,” which includes the rights to: (i) enter
upon the Land and Improvements, on reasonable notice to Seller, to perform
inspections and tests of the Land and the Improvements, including, but not
limited to, inspection, evaluation and testing of the heating, ventilation and
air-conditioning systems and all components thereof and environmental studies
and investigations of the Land and the Improvements; (ii) examine and copy any
and all books, records, correspondence, financial data, and all other documents
and matters, public or private, maintained by Seller or its agents, and relating
to receipts and expenditures pertaining to the Property for the three most
recent full calendar years and the current calendar year; (iii) make
investigations with regard to zoning, environmental, building, code and other
legal requirements; and (iv) make or obtain market studies and real estate tax
analyses. Buyer shall conduct all its inspections in a manner that is not
disruptive to the business operations at the Property. If, at any time prior to
the Review Period Expiration Date, Buyer, in its sole and absolute discretion,
determines that the results of any inspection, test or examination do not meet
Buyer’s criteria for the purchase, financing or operation of the Property in the
manner contemplated by Buyer, or if Buyer, in its sole discretion, otherwise
determines that the Property is unsatisfactory to it, then Buyer may terminate
this Agreement by written notice to Seller, with a copy to Escrowee, given not
later than 5:00 P.M. (Pacific Standard Time) on the Review Period Expiration
Date, whereupon the provisions of Section 20.8 governing a permitted termination
by Buyer shall apply. In the event Buyer does not elect to terminate this
Agreement as provided in this Section


2

--------------------------------------------------------------------------------


4.1, Buyer will accept the Property in its “As-Is” condition, subject only to
the representations and warranties of Seller contained herein or in any
conveyance documents or certifications.

4.2.       Indemnification. Buyer hereby covenants and agrees that it shall
cause all studies, investigations and inspections performed at the Property
pursuant to this Section 4 to be performed in a manner that does not
unreasonably disturb or disrupt the business operations at the Improvements. In
the event that, as a result of Buyer’s Due Diligence Inspection, any damage
occurs to the Property, then Buyer shall promptly repair such damage at Buyer’s
sole cost and expense. Buyer hereby indemnifies, protects, defends and holds
Seller harmless from and against any and all losses, damages, claims, causes of
action, judgments, damages, costs and expenses (including reasonable fees of
attorneys) (collectively, “Losses”) that Seller actually suffers or incurs as a
result of (i) a breach of Buyer’s agreements set forth in this Section 4 in
connection with the Due Diligence Inspection or (ii) physical damage to the
Property or bodily injury caused by any negligent act of Buyer or its agents,
employees or contractors in connection with the right of inspection granted
under this Section 4. The terms of this Section 4.2 shall survive the
termination of this Agreement.

 

5.

TITLE AND SURVEY MATTERS.

5.1.       Conveyance of Title. At Closing, Seller agrees to deliver to Buyer a
special warranty deed (the “Special Warranty Deed”), in recordable form,
conveying the Land and the Improvements to Buyer or Buyer’s permitted assignee
or designee, free and clear of all liens, claims and encumbrances except for the
Permitted Exceptions (as hereinafter defined). On or prior to December 4, 2006,
Seller shall, at Seller’s sole cost, cause to be delivered to Buyer a commitment
(the “Title Commitment”) issued by First American Title Insurance Company, 801
Nicollet Mall, 1900 Midwest Plaza West, Minneapolis, MN 55402, Attn: Kristi
Broderick, phone: 612-305-2002, fax: 612-305-2001, e-mail:
kbroderick@firstam.com, for an owner’s title insurance policy (the “Title
Policy”), ALTA Policy Form B-1992, in the full amount of the Purchase Price. It
shall be a Condition Precedent to Buyer’s obligation to proceed to Closing that,
at Closing, the Title Company shall issue the Title Policy to Buyer insuring
Buyer as the fee simple owner of the Property for the full amount of the
Purchase Price with all standard and general printed exceptions deleted so as to
afford full “extended form coverage”.

5.2.       Survey. On or prior to December 15, 2006, Seller shall, at Seller’s
sole cost, deliver to Buyer an ALTA, as-built survey of the Land and the
Improvements located thereon with a form of certification acceptable to Buyer
(the “Survey”).

5.3.       Defects and Cure. If the Title Commitment, the Survey or any update
to either of the foregoing, (“Title Evidence”) discloses any claims, liens,
exceptions or conditions that are not acceptable to Buyer (the “Defects”), said
Defects shall be addressed by Seller prior to Closing in accordance with this
Sections 5.3.1 and 5.3.2 below.

5.3.1.    Mandatory Cure Items. On or prior to Closing, Seller shall be
unconditionally obligated to cure or remove the following Defects (the
“Liquidated Defects”), whether described in the Title Commitment, or first
arising or first disclosed by the Title Company (or otherwise) to Buyer after
the date of the Title Commitment, and whether or not


3

--------------------------------------------------------------------------------


raised in a Title Objection Notice (defined below): (a) liens securing a
mortgage, deed of trust or trust deed; (b) judgment liens against any or all of
Seller and the Seller Parties; (c) tax liens other than property taxes and
assessments not constituting a lien while in contest; (d) broker’s liens; and
(e) any mechanics liens that are based upon a written agreement between either
(x) the claimant (a “Contract Claimant”) and any or all of Seller and any or all
of Seller, its shareholders and the officers, directors, employees, agents or
duly authorized managing agent of any or all of Seller or its shareholders
(collectively “Seller Parties”), or (y) the Contract Claimant and any other
contractor, supplier or materialman with which any or all of Seller and the
Seller Parties has a written agreement. Notwithstanding anything to the contrary
set forth herein, if, prior to Closing, Seller fails to so cure or remove (or
insure over, in a form and substance reasonably acceptable to Buyer) all
Liquidated Defects, then Buyer may either (1) terminate this Agreement by
written notice to Seller, in which event the provisions of Section 20.8
governing a permitted termination by Buyer shall apply; or (2) proceed to close
with title to the Property as it then is, with the right to deduct from the
Purchase Price a sum equal to the aggregate amount necessary to cure or remove
(by endorsement or otherwise, as reasonably determined in good faith by the
parties) the Liquidated Defects.

5.3.2.    Other Defects. Buyer may deliver one or more notices (each a “Title
Objection Notice”) to Seller specifying any lien, claim, encumbrance,
restriction, covenant, condition, exception to title or other matter disclosed
by the Title Evidence, that is not a Liquidated Defect and that renders title
unacceptable to Buyer (“Other Defects”): (aa) that is evidenced by the Title
Evidence, in which case Buyer shall provide such Title Objection Notice on or
prior to the sooner of (i) the Review Period Expiration Date; and (ii) ten (10)
days after the later of the Effective Date and its receipt of the applicable
item of Title Evidence or (bb) that first arises, or is first disclosed to
Buyer, subsequent to the delivery of the applicable item of Title Evidence to
Buyer, in which case Buyer shall provide such Title Objection Notice three (3)
business days after its receipt of the applicable item of Title Evidence. Seller
shall be obligated to advise Buyer in writing (“Seller’s Cure Notice”) within
three (3) business days after Buyer delivers any Title Objection Notice, which
(if any) of the Other Defects specified in the applicable of Title Objection
Notice Seller is willing to cure (the “Seller’s Cure Items”). If Seller delivers
a Seller’s Cure Notice, and identifies any Seller’s Cure Items, Seller shall be
unconditionally obligated to cure or remove the Seller’s Cure Items prior to the
Closing. In the event that Seller fails to timely deliver a Seller’s Cure
Notice, or in the event that Seller’s Cure Notice (specifying Seller’s Cure
Items) does not include each and every Other Defect specified in each Title
Objection Notice, then Buyer may either (A) elect to terminate this Agreement by
written notice to Seller, in which event the provisions of Section 20.8
governing a permitted termination by Buyer shall apply, or (B) proceed to close,
accepting title to the Property subject to those Other Defects not included in
Seller’s Cure Notice. Buyer shall notify Seller of its election within three (3)
business days after receipt of Seller’s Cure Notice, if delivered, or the last
day Seller’s Cure Notice could have been timely delivered. If Buyer fails to
timely deliver notice of its election, Buyer shall be deemed to have waived all
Other Defects which Seller has elected not to cure and remove. For purposes of
this Agreement, the term, “Permitted Exceptions,” shall mean both (i) all liens,
claims, encumbrances, restrictions, covenants, conditions, matters or exceptions
to title (other than Liquidated Defects) that are set forth in the Title
Evidence, but not objected to by Buyer in a Title Objection Notice; and (ii) any
Other


4

--------------------------------------------------------------------------------


Defects to which Buyer objects by delivery of a Title Objection Notice, but
Seller does not timely elect to convert such Other Defects to Seller’s Cure
Items, and pursuant to (B) above, Buyer nevertheless elects to close or, where,
pursuant to the terms of this Agreement, Buyer’s objections have been deemed
waived and the parties are to proceed to Closing, with Buyer accepting title to
the Property subject to such Other Defects.

6.          SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and
warrants to Buyer that the following matters are true as of the Effective Date
and shall be true as of the Closing Date:

 

6.1.

Seller’s Representations.

6.1.1.    Documents. To Seller’s actual knowledge, Seller has delivered (or will
deliver in a timely manner) to Buyer true and complete copies of the Documents
in Seller’s possession.

6.1.2.    Contracts. There are no contracts of any kind relating to the
management, leasing, operation, maintenance or repair of the Property that will
survive Closing, except contracts that will be binding on Seller, as tenant,
rather than Buyer, as landlord.

6.1.3.    Environmental Matters. To Seller’s actual knowledge (as opposed to
deemed, imputed or constructive), the Property has been and continues to be
owned and operated in full compliance with all Environmental Laws (as
hereinafter defined). To Seller’s actual knowledge, there have been no past and
Seller has not received any written notice of any pending or threatened claims,
complaints, notices, correspondence or requests for information received by
Seller with respect to any violation or alleged violation of any Environmental
Law, any releases of Hazardous Substances (as hereinafter defined) or with
respect to any corrective or remedial action for or cleanup of the Property or
any portion thereof. For purposes of this Agreement, “Environmental Laws” shall
mean: all federal, state and local statutes, regulations, directives,
ordinances, rules, policies, guidelines, court orders, decrees, arbitration
awards and the common law, which pertain to environmental matters, contamination
of any type whatsoever or health and safety matters, as such have been amended,
modified or supplemented from time to time (including all present and future
amendments thereto and re-authorizations thereof). For purposes of this
Agreement, “Hazardous Substances” shall mean: any chemical, pollutant,
contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, solid waste (hazardous or extremely hazardous), special,
dangerous or toxic waste, substance, chemical or material regulated, listed,
limited or prohibited under any Environmental Law.

6.1.4.    Compliance with Laws and Codes. Seller has not received any written
notice advising or alleging that the entirety of the Property (including the
Improvements), and the use and operation thereof, are not in compliance with all
applicable municipal and other governmental laws, ordinances, rules,
regulations, codes (including Environmental Laws), licenses, permits and
authorizations. To Seller’s actual knowledge (as opposed to deemed, imputed or
constructive), the Property (and the use and operation thereof) is in material


5

--------------------------------------------------------------------------------


compliance with all applicable laws, ordinances, rules, regulations, codes,
licenses, permits and authorizations.

6.1.5.    Litigation. There are no pending, or, to Seller’s actual knowledge,
threatened, judicial, municipal or administrative proceedings affecting the
Property, or in which Seller is or will be a party by reason of Seller’s
ownership or operation of the Property or any portion thereof, including,
without limitation, proceedings for or involving collections, condemnation,
eminent domain, alleged building code or environmental or zoning violations, or
personal injuries or property damage alleged to have occurred on the Property or
by reason of the condition, use of, or operations on, the Property. No
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending, or, to
Seller’s actual knowledge, threatened, against Seller, nor are any of such
proceedings contemplated by Seller.

6.1.6.    Re-Zoning. Seller is not a party to, nor does Seller have any actual
knowledge of, any threatened proceeding for the rezoning of the Property or any
portion thereof, or the taking of any other action by governmental authorities
that would have an adverse or material impact on the value of the Property or
use thereof.

6.1.7.    Authority. The execution and delivery of this Agreement by Seller, and
the performance of this Agreement by Seller, have been duly authorized by
Seller, and this Agreement is binding on Seller and enforceable against Seller
in accordance with its terms. No consent of any creditor, investor, judicial or
administrative body, governmental authority, or other governmental body or
agency, or other party to such execution, delivery and performance by Seller is
required, other than the consent of Seller’s lender, which Seller will use good
faith efforts to obtain on or prior to the Closing Date. Neither the execution
of this Agreement nor the consummation of the transactions contemplated hereby
will (i) result in a breach of, default under, or acceleration of, any agreement
to which Seller is a party or by which Seller or the Property are bound if the
consent of Seller’s lender is obtained; or (ii) violate any restriction, court
order, agreement or other legal obligation to which Seller and/or the Property
is subject.

6.1.8.    Lease Matters. There are no leases, licenses or occupancy agreements
binding upon or otherwise affecting all or any portion of the Land or the
Improvements.

6.1.9.    United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

6.2.       Limitations. The representations and warranties of Seller to Buyer
contained in Section 6.1 hereof (the “Seller Representations”) shall survive the
Closing Date and the delivery of the Deed for a period of one (1) year. No claim
for a breach of any Seller Representation shall be actionable or payable unless
(a) the breach in question results from, or is based on, a condition, state of
facts or other matter which was not actually known by Buyer prior to Closing,
(b) the valid claims for all such breaches collectively aggregate more than
Twenty-Five thousand No/100 Dollars ($25,000), in which event the full amount of
such claims shall be


6

--------------------------------------------------------------------------------


actionable, and (c) written notice containing a description of the specific
nature of such breach shall have been delivered by Buyer to Seller prior to the
expiration of said one (1) year survival period, and an action with respect to
such breach(es) shall have been commenced by Buyer against Seller within
eighteen (18) months after Closing. Notwithstanding anything to the contrary
contained herein, if Buyer obtains actual (as opposed to deemed, imputed or
constructive) knowledge that any Seller Representation made by Seller is not
true or correct, Buyer shall not be entitled to commence any action after
Closing to recover damages from Seller due to such Seller Representation(s)
failing to be true or correct.

7.          COVENANTS OF SELLER. From and after the Effective Date, Seller
hereby covenants with Buyer as follows:

7.1.       New Lease. At Closing, Buyer (or its successor and assigns), as
landlord, shall execute and enter into the lease in the form attached hereto as
Exhibit C (the “Lease”) with Seller, as tenant, pursuant to which Seller leases
the Property from and after Closing. From and after the Effective Date, other
than the Lease, Seller shall not enter into any new lease, license or occupancy
agreement (a “New Lease”, which term expressly excludes contracts Seller is
permitted to enter into pursuant to other provisions of this Agreement) for all
or any portion of the Land and the Improvements without obtaining Buyer’s prior
written consent, which consent may be withheld in Buyer’s sole discretion.

7.2.       New Contracts. Seller shall not amend any existing contract or enter
into any new contract with respect to the operation of the Property that will
survive the Closing, or that would otherwise affect the use, operation or
enjoyment of the Property after Closing, without Buyer’s prior written approval
(which approval shall not be unreasonably withheld). Seller is free to enter
into reasonable amendments of any existing contracts or enter into any new
contracts with respect to the operation and maintenance of the Property. Seller
shall, at Seller’s sole cost, terminate all service and management contacts
binding upon Seller or the Property on or prior to Closing, except those service
and management contracts to which Seller, as tenant, will be party after Closing
rather than Buyer, as landlord.

7.3.       Operation of Property. Seller shall operate and manage the Property
in the same manner in which it is being operated as of the Effective Date,
maintaining present services, and shall maintain the Property in its same repair
and working order; shall keep on hand sufficient materials, supplies, equipment
and other personal property for the efficient operation and management of the
Property in the manner in which it is being operated as of the Effective Date;
and shall perform, when due, all of Seller’s obligations under governmental
approvals and other agreements relating to the Property and otherwise in
accordance with applicable laws, ordinances, rules and regulations affecting the
Property. Except as otherwise specifically provided herein, at Closing, Seller
shall deliver the Property in substantially the same condition as exists on the
Effective Date, reasonable wear and tear and damage by casualty or condemnation
excepted.

7.4.       Lender Approval. Seller shall use good faith efforts to obtain the
consent of its Term and Revolver lenders to this transaction (the “Lender
Consent”) on or before December 26, 2006. This approval is a condition precedent
to Seller’s obligation to close the


7

--------------------------------------------------------------------------------


transaction contemplated by this Agreement. In the event Seller is unable to
obtain the Lender Consent on or prior to Closing, Seller shall have the right to
extend Closing and the Closing Date for up to thirty (30) days to obtain the
Lender Consent provided Seller pays Buyer’s rate lock fee for its loan (if any),
and, if Seller obtains the Lender Consent in such thirty (30) day period, the
parties shall proceed to Closing five (5) business days thereafter. In the event
Seller is unable to obtain the Lender Consent, either initially or after
extending Closing for such purposes, Seller shall promptly notify Buyer, in
writing, whereupon (A) this Agreement shall terminate; (B) the Deposit shall be
promptly returned to Buyer; (C) Seller shall reimburse Buyer for any and all (i)
Buyer Legal Fees (as hereinafter defined) and (ii) third party costs or expenses
paid or incurred by Buyer or its joint venture partner to conduct the Due
Diligence Inspection, negotiate this Agreement and the Lease and pursue the
transactions contemplated hereby, including, but not limited to, the Buyer
Transaction Costs (as hereinafter defined), promptly, and in any event within
ten (10) business days, after the presentation of invoices therefore.

7.5.       No Assignment. After the Effective Date and prior to Closing, Seller
shall not assign, alienate, lien, encumber or otherwise transfer all or any part
of the Property or any interest therein. Without limitation of the foregoing,
Seller shall not grant any easement, right of way, restriction, covenant or
other comparable right affecting the Land or the Improvements without obtaining
Buyer’s prior written consent, which consent shall not be unreasonably withheld.

7.6.       Change in Conditions. Seller shall, to the extent Seller obtains
actual knowledge thereof, promptly notify Buyer of any material change in any
condition with respect to the Property, or of the occurrence of any event or
circumstance, that makes any representation or warranty of Seller to Buyer under
this Agreement untrue or misleading, or any covenant of Seller under this
Agreement incapable or less likely of being performed, or any Condition
Precedent incapable or less likely of being satisfied. Seller shall promptly
(and in any event within five (5) business days) deliver any materials, reports,
information or other documents that it obtains or discovers after the Effective
Date that would constitute a Document to the extent Seller did not, for any
reason, deliver such items as part of the Documents.

7.7.       Lease. Seller, as tenant, shall execute and enter into the Lease.

8.          ADDITIONAL CONDITIONS PRECEDENT TO CLOSING. In addition to the other
conditions enumerated in this Agreement, the following shall be additional
Conditions Precedent to Buyer’s obligation to close hereunder:

8.1.       Representations and Warranties. As of the Closing Date, the
representations and warranties made by Seller to Buyer as of the Effective Date
shall be true, accurate and correct as if specifically remade at that time.

8.2.       Lease. Buyer and Seller shall execute and enter into the Lease on the
terms contemplated by Exhibit C hereto.


8

--------------------------------------------------------------------------------


9.          SELLER’S CLOSING DELIVERIES. At Closing, Seller shall deliver or
cause to be delivered to Buyer the following, in form and substance acceptable
to Buyer:

9.1.       Deed. Special Warranty Deed for the Land and the Improvements,
executed by Seller, in recordable form conveying the Land (and the Improvements)
to Buyer free and clear of all liens, claims and encumbrances except for the
Permitted Exceptions.

9.2.       General Assignment. An assignment, executed by Seller, to Buyer of
all right, title and interest of Seller and its agents in and to the Intangibles
(including, but not limited to, the governmental approvals, permits and the
Plans), to the extent such Intangibles are assignable. Seller shall also assign,
in accordance with the relevant terms of such guaranties and warranties and at
Seller’s expense (if any cost is imposed), all guarantees and warranties given
to Seller that have not expired (either on a “claims made” or “occurrences”
basis), in connection with the operation, construction, improvement, alteration
or repair of the Property, to the extent such guaranties and warranties are
assignable.

9.3.       Lease. Originals of the Lease duly executed by Seller.

9.4.       Keys. Keys to all locks located in the Property, to the extent in
Seller’s possession or control.

9.5.       ALTA Statement. If required by the Title Company, an ALTA (or
comparable) Statement and a “gap” affidavit, each executed by Seller and in form
and substance acceptable to the Title Company.

9.6.       Documents. To the extent not previously delivered to Buyer, copies of
the assigned Plans and permits or approvals.

9.7.       Closing Statement. A closing statement conforming to the proration
and other relevant provisions of this Agreement.

9.8.       Plans and Specifications. Copies of all plans and specifications
relating to the Property in Seller’s possession and control (collectively, the
“Plans”).

9.9.       Entity Transfer Certificate. Entity Transfer Certification confirming
that Seller is a “United States Person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.

9.10.     Certificate of Occupancy. A currently valid certificate of occupancy
(or comparable permit, letter, license or other document) with respect to the
Land and the Improvements, if required.

9.11.     Closing Certificate. A certificate, signed by Seller, certifying to
the Buyer that the Seller Representations contained in this Agreement are true
and correct as of the Closing Date; and that all covenants required to be
performed by Seller prior to the Closing Date have been performed, in all
material respects.


9

--------------------------------------------------------------------------------


9.12.     Other. Such other documents and instruments as may reasonably be
required by Buyer or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

For a period of one year after Closing, Seller shall execute and deliver to
Buyer such further documents and instruments as Buyer shall reasonably request
to effect this transaction and otherwise effect the agreements of the parties
hereto.

10.        CLOSING DELIVERIES. At Closing Buyer shall cause the following to be
delivered to Seller:

10.1.     Purchase Price. The Purchase Price, plus or minus prorations, shall be
delivered to the Title Company in escrow for disbursement to Seller.

10.2.     Lease. Originals of the Lease duly executed by Buyer, as landlord.

10.3.     Other. Such other documents and instruments as may reasonably be
required by Seller or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

11.        PRORATIONS AND ADJUSTMENTS. The following shall be prorated and
adjusted between Seller and Buyer as of the Closing Date, except as otherwise
specified:

11.1.     Seller shall credit to Buyer an amount equal to: (a) any and all
reasonable legal fees paid or incurred by Buyer (or its joint venture partner)
to negotiate this Agreement and the Lease (the “Buyer Legal Fees”) up to a
maximum aggregate amount not to exceed $50,000; and (b) the actual cost of
Buyer’s property appraisal, inspection and environmental reports (“Buyer
Transaction Costs”), as evidenced by invoices for such services. Buyer Legal
Fees and Buyer Transaction Costs shall not include any costs incurred by Buyer
related to any financing of the acquisition hereby contemplated or future
financing to be secured by the Property.

11.2.     Water, electricity, sewer, gas, telephone and other utility charges
shall not be prorated as the same shall be payable by Seller, as tenant,
pursuant to the Lease.

11.3.     General real estate, personal property and ad valorem taxes applicable
to the Property shall not be prorated as the same shall be payable by Seller, as
tenant, under the Lease. Prior to or at Closing, Seller shall pay or have paid
all tax bills that are due and payable prior to or on the Closing Date (but not
any such taxes not yet due and payable) and shall furnish evidence of such
payment to Buyer and the Title Company.

11.4.     All assessments, general or special, shall not be prorated as the same
shall be payable by Seller, as tenant, under the Lease.

11.5.     All base rents and other charges due and owing from Seller pursuant to
the Lease for the month in which Closing occurs shall be credited to Buyer at
Closing.


10

--------------------------------------------------------------------------------


11.6.     Such other items that are customarily prorated in transactions of this
nature shall be ratably prorated.

For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations shall be made on the basis of the actual number of days of the year
and month that shall have elapsed as of the Closing Date. The amount of such
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available. Seller and Buyer agree to cooperate and
use their good faith and diligent efforts to make such adjustments no later than
30 days after the Closing, or as soon as is reasonably practicable if and to the
extent that the required final proration information is not available within
such 30 day period. Items of income and expense for the period prior to the
Closing Date will be for the account of Seller and items of income and expense
for the period on and after the Closing Date will be for the account of Buyer,
all as determined by the accrual method of accounting. Bills received after
Closing that relate to expenses incurred, services performed or other amounts
allocable to the period prior to the Closing Date shall be paid by Seller. Any
amounts not so paid by Seller may be set off against amounts (if any) otherwise
due Seller hereunder. The obligations of the parties pursuant to this Section 11
shall survive the Closing and shall not merge into any documents of conveyance
delivered at Closing.

12.        CLOSING EXPENSES. Buyer will pay one half the costs of any escrows
hereunder, one half of all documentary and state, county and municipal transfer
taxes and deed recordation fees and the cost of any endorsements to the Title
Policy. Seller shall pay the entire cost of the basic premium for the Title
Policy (excluding any endorsements), the cost of the Survey, one half of all
documentary and state, county and municipal transfer taxes, the Buyer
Transaction Costs and the Buyer Legal Fees (up to a maximum amount of $50,000),
any pre-payment penalties associated with the payment of any indebtedness
encumbering the Land or the Improvements, any expenses relating to the
assignment of the existing warranties to Buyer, one half the cost of any deed
recordation fees and one half of the cost of any escrows hereunder. Buyer shall
pay all costs associated with any financing of its acquisition of the Property.

13.        DESTRUCTION, LOSS OR DIMINUTION OF PROJECT. If, prior to Closing, all
or any portion of the Land or the Improvements are damaged by fire or other
natural casualty (collectively “Damage”), or are taken or made subject to
condemnation, eminent domain or other governmental acquisition proceedings
(collectively “Eminent Domain”), then the following procedures shall apply:

 

(a)

If the aggregate cost of repair or replacement of the Damage (collectively,
“repair and/or replacement”) is $250,000.00 or less, in the opinion of Buyer’s
and Seller’s respective engineering consultants, Buyer shall close and take the
Property as diminished by such events, subject to a reduction in the Purchase
Price in the full amount of the repair and/or replacement. Any proceeds from
casualty insurance shall be the sole property of Seller.

 

(b)

If the aggregate cost of repair and/or replacement is greater than $250,000.00,
in the opinion of Buyer’s and Seller’s respective engineering


11

--------------------------------------------------------------------------------


 

 

consultants, or in the event of an Eminent Domain, then Buyer, within five (5)
days after such determination and at its sole option, may elect either to (i)
terminate this Agreement by written notice to Seller in which event the
provisions of Section 20.8 governing a permitted termination by Buyer shall
apply; or (ii) proceed to close subject to an assignment of the proceeds of
Seller’s casualty insurance for all Damage (or condemnation awards for any
Eminent Domain). In such event, Seller shall fully cooperate with Buyer in the
adjustment and settlement of the insurance claim. The proceeds and benefits
under any rent loss or business interruption policies attributable to the period
following the Closing shall likewise be transferred and paid over (and, if
applicable, likewise credited on an interim basis) to Buyer. If Buyer does not
elect to terminate pursuant to this Section 13(b), Seller may elect to terminate
this Agreement by written notice to Buyer, in which event (A) the Deposit shall
be returned to Buyer, (B) Seller shall reimburse Buyer for all Buyer Legal Fees
up to $50,000 and all Buyer Transaction Costs promptly, and in any event within
ten (10) business days after, the presentation of invoices therefore, and (C)
the parties shall have no further obligation to each other except as otherwise
expressly set forth herein.

 

(c)

In the event of a dispute between Seller and Buyer with respect to the cost of
repair and/or replacement with respect to the matters set forth in this
Section 13, an engineer designated by Seller and an engineer designated by Buyer
shall select an independent engineer licensed to practice in the jurisdiction
where the Property is located who shall resolve such dispute. All fees, costs
and expenses of such third engineer so selected shall be shared equally by Buyer
and Seller.

 

(d)

In the event that any Damage or Eminent Domain occurs and the parties proceed to
Closing, Article 18 of the Lease shall govern the rights and obligations of
Buyer and Seller as tenant and landlord after the Closing Date, except that
Buyer shall not have the right to terminate the Lease pursuant to Section 18.3.

 

14.

DEFAULT.

14.1.     Default by Seller. If any of Seller’s Representations contained herein
are not true and correct on the Effective Date and continuing thereafter through
and including the Closing Date, or if Seller fails to perform any of the
covenants and agreements contained herein to be performed by Seller within the
time for performance as specified herein (including Seller’s obligation to
close), and in either case such failure continues for five (5) days beyond
notice and demand for cure from Buyer, Buyer may elect either to (i) terminate
Buyer’s obligations under this Agreement by written notice to Seller with a copy
to Escrowee, in which event the Deposit shall be returned immediately to Buyer
and Seller shall reimburse Buyer for any and all Buyer Transaction Costs and
Buyer Legal Fees (up to $50,000 in the aggregate as to Buyer Legal Fees)
promptly, and in any event within ten (10) business days, after the presentation
of invoices


12

--------------------------------------------------------------------------------


therefore; or (ii) file an action for specific performance. Seller agrees that
in the event Buyer elects (ii) above, Buyer shall not be required to post a bond
or any other collateral with the court or any other party as a condition to
Buyer’s pursuit of an action. Seller hereby covenants and agrees that in the
event that a default on the part of Seller hereunder is willful in nature, Buyer
may (in addition to any and all other remedies of Buyer hereunder) file an
action for damages actually suffered by Buyer by reason of Seller’s defaults
hereunder (including, but not limited to, attorneys’ fees, engineering fees,
fees of environmental consultants, appraisers’ fees, and accountants’ fees
incurred by Buyer in connection with this Agreement and any action hereunder) up
to a maximum amount of $300,000. The provisions of the immediately preceding
sentence shall survive any termination of this Agreement. Nothing in this
Section 14.1 shall be deemed to in any way limit or prevent Buyer from
exercising any right of termination provided to Buyer elsewhere in this
Agreement. Notwithstanding the foregoing, in the event Seller defaults in any of
its post-closing obligations, Buyer shall have all of its remedies at law and in
equity on account of such default.

14.2.     Default by Buyer. IN THE EVENT BUYER DEFAULTS IN ITS OBLIGATIONS TO
CLOSE THE PURCHASE OF THE PROPERTY, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE
TO CAUSE ESCROWEE TO DELIVER TO SELLER THE DEPOSIT, AS FIXED AND LIQUIDATED
DAMAGES, IT BEING UNDERSTOOD THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH
DEFAULT ARE DIFFICULT TO ASCERTAIN AND THAT SUCH PROCEEDS REPRESENT THE PARTIES’
BEST CURRENT ESTIMATE OF SUCH DAMAGES. SELLER SHALL HAVE NO OTHER REMEDY FOR ANY
DEFAULT BY BUYER; PROVIDED, HOWEVER THAT, NOTWITHSTANDING THE FOREGOING, IN THE
EVENT BUYER DEFAULTS IN ANY OF ITS POST-CLOSING OBLIGATIONS, SELLER SHALL HAVE
ALL OF ITS REMEDIES AT LAW OR IN EQUITY ON ACCOUNT OF SUCH DEFAULT.

 

15.

SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE.

15.1.     Assignment. The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no conveyance, assignment or transfer of any interest whatsoever of, in or to
the Property or of this Agreement shall be made by Seller during the term of
this Agreement. Buyer may assign all or any of its right, title and interest
under this Agreement to (i) any third party intermediary (an “Intermediary”) in
connection with a tax-deferred exchange pursuant to Section 1031 of the Internal
Revenue Code (an “Exchange”); (ii) First Industrial, L.P., First Industrial
Development Investment, Inc. or any of their affiliates (collectively, “First
Industrial”); or (iii) any joint venture partnership or limited liability
company in which First Industrial has direct or indirect interest. In the event
of an assignment of this Agreement by Buyer, its assignee shall be deemed to be
the Buyer hereunder for all purposes hereof, and shall have all rights of Buyer
hereunder (including, but not limited to, the right of further assignment), but
the assignor shall not be released from all liability hereunder.

15.2.     Tax-Deferred Exchange. In the event Buyer elects to assign this
Agreement to an Intermediary, Seller shall reasonably cooperate with Buyer
(without incurring any additional liability or any additional third party
expenses or delaying the Closing Date) in


13

--------------------------------------------------------------------------------


connection with such election and the consummation of the Exchange, including
without limitation, by executing an acknowledgment of Buyer’s assignment of this
Agreement to the Intermediary.

16.        NOTICES. Any notice, demand or request which may be permitted,
required or desired to be given in connection therewith shall be given in
writing and directed to Seller and Buyer as follows:

 

Seller:

Lenox Incorporated

 

6436 City West Parkway

 

Eden Prairie, MN 55344

 

Attn: Tim J. Schugel

 

Fax:__________________

 

With a copy to

 

its attorneys:

Lenox Group, Inc.

1414 Radcliffe Street

Bristol, PA 19007-5496

 

Attn: L.A. Fantin

 

Fax: 267-525-5646

 

 

and:

Dorsey & Whitney LLP

 

50 South Sixth Street

 

Suite 1500

 

Minneapolis, MN 55402

 

Attn: Robert J. Olson

 

Fax: 612-340-2644

 

 

Buyer:

First Industrial Acquisitions, Inc.

43 Route 46 East, Suite 701

Pine Brook, New Jersey 07058

 

Attn:

Howard Freeman

 

Fax:

(973) 227-9198

 

 

 

With a copy to

 

its attorneys:

Barack Ferrazzano Kirschbaum Perlman &

Nagelberg LLP

 

333 West Wacker Drive

 

27th Floor

 

Chicago, Illinois 60606

 

Attn:

Mark J. Beaubien

 

Fax: (312) 984-3150

 

Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day when sent
by confirmed facsimile.


14

--------------------------------------------------------------------------------


17.        BENEFIT. This Agreement is for the benefit only of the parties hereto
and their nominees, successors, beneficiaries and assignees as permitted in
Section 15 and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof.

18.        LIMITATION OF LIABILITY. Upon the Closing, Buyer shall neither assume
nor undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller other than those specifically agreed to between the
parties and set forth in this Agreement. Except with respect to the foregoing
obligations, Buyer shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued now or hereafter, fixed or
contingent, known or unknown.

19.        BROKERAGE. Each party hereto represents and warrants to the other
that it has dealt with no brokers or finders in connection with this transaction
other than CRESA Partners (“Broker”). Seller shall pay any commission owing to
Broker pursuant to the terms of a separate agreement between Broker and Seller.
Seller and Buyer each hereby indemnify, protect and defend and hold the other
harmless from and against all Losses, resulting from the claims of any broker,
finder, or other such party claiming by, through or under the acts or agreements
of the indemnifying party. The obligations of the parties pursuant to this
Section 19 shall survive the Closing or any earlier termination of this
Agreement.

20.        MISCELLANEOUS.

20.1.     Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

20.2.     Time of the Essence. Time is of the essence of this Agreement.

20.3.     Legal Holidays. If any date herein set forth for the performance of
any obligations by Seller or Buyer or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Maryland.

20.4.     Conditions Precedent. The obligations of Buyer to make the payments
described herein and to close the transaction contemplated herein are subject to
the express


15

--------------------------------------------------------------------------------


Conditions Precedent set forth in this Agreement, each of which is for the sole
benefit of Buyer and may be waived at any time by written notice thereof from
Buyer to Seller. The waiver of any particular Condition Precedent shall not
constitute the waiver of any other. In the event of the failure of a Condition
Precedent for any reason whatsoever, Buyer may elect, in its sole discretion, to
terminate this Agreement in which event the provisions of Section 20.8 governing
a permitted termination by Buyer shall apply.

20.5.     Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

20.6.     Governing Law. This Agreement shall be governed by and construed in
accordance with the State of Maryland.

20.7.     Partial Invalidity. The provisions hereof shall be deemed independent
and severable, and the invalidity or partial invalidity or enforceability of any
one provision shall not affect the validity of enforceability of any other
provision hereof.

20.8.     Permitted Termination. In the event that Buyer exercises any right it
may have hereunder to terminate this Agreement, (A) the Deposit shall be
immediately returned to Buyer and neither party shall have any further liability
under this Agreement except as otherwise expressly provided hereunder; and (B)
Seller shall reimburse Buyer for (i) any and all Buyer Legal Fees up to a
maximum aggregate amount not to exceed $50,000; and (ii) Buyer Transaction
Costs, promptly, and in any event within ten (10) business days, after the
presentation of invoices therefor.

[Signature Page to Follow]











16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

  SELLER:

LENOX INCORPORATED, a New Jersey corporation       By:    /s/   Timothy J.
Schugel     Name:    Timothy J. Schugel     Its:    Chief Financial Officer and
Chief Operating Officer  














S-1

--------------------------------------------------------------------------------


  BUYER:

FIRST INDUSTRIAL ACQUISITIONS, INC., a Maryland corporation       By:   
/s/   Bernard A. Bak     Name:    Bernard A. Bak     Its:    Authorized
Signatory  














S-2

--------------------------------------------------------------------------------


SCHEDULE OF EXHIBITS

 

 

A

Land

 

B

Seller’s Deliveries

 

C

Lease

 

 














S-3

--------------------------------------------------------------------------------


EXHIBIT A

Legal Description of the Land

 

All of those lots or parcels of land located in Washington County, Maryland and
more particularly described as follows:

 

Beginning at an iron pin and cap along the existing right of way for the
cul-de-sac at Hunter’s-Green Parkway, said point also

being located S 2326’32” W 64.91 feet form the most southeastern corner of the
lands of Lot 1 as recorded in Washington County

Plat folio 5724, thence running

 

1. N 6152’12” W 357.43 feet to a point, thence

2. N 7357’41” W 311.22 feet to a point, thence with a curve to the left having a
radius of 130.00 feet, an arc length of 176.77 feet and a chord bearing and
distance of

3. S 6705’05” W 163.46 feet to a point; thence

4. S 2807’48” W 294.58 feet to a point, thence with a curve to the left having a
radius of 30 feet, an arc length of 47.12 feet and a chord bearing and distance
of

5. S 1652’12” E 42.43 feet to a point, thence

6. S 6152’12” E 45.24 feet to a point, thence

7. S 2807’48” W 212.00 feet to a point, thence

8. N 6152’12” W 842.09 feet to a point, thence

9. N 3341’02” E 554.60 feet to a point, thence

10. S 6152’12” E 642.53 feet to a point, thence

11. N 3014’06” E 218.22 feet to a point, thence

12. N 5944’09” W 677.59 feet to a point, thence

13. N 2632’54” E 251.87 feet to a point, thence

14. N 6756’10” W 332.65 feet to a point, thence

15. S 2203’50” W 300.00 feet to a point, thence

16. N 5458’15” W 142.05 feet to a point, thence

17. S 7014’47” W 24.81 feet to a point, thence

18. S 2056’55” W 118.29 feet to a point, thence

19. S 0959’56” W 210.79 feet to a point, thence

20. S 1800’23” W 18.67 feet to a point, thence

21. S 5619’00” W 287.69 feet to a point, thence

22. N 3341’04” E 425.87 feet to a point, thence

23. S 5944’08” W 100.18 feet to a point, thence

24. S 3341’02” W 185.64 feet to a point, thence

25. S 8518’25” W 31.89 feet to a point, thence

26. S 3341’02” W 591.12 feet to a point along the northern right-of-way line of
Interstate 70, thence with said right-of-way line S 6142’34” E 2724.62 feet to a
point, thence leaving said right of way and running along the remaining lands of
Grace Litton, et al, N 2817’26” E 382.02 feet to a point, thence with said
southern right-of-way line and with a curve to the right having a radius of
530.00 feet, an arc length of 279.97 feet and a chord bearing and distance of

27. N 22 34’01” W 276.73 feet to a point, thence with a curve to the left having
a radius of 470.00 feet, an arc length of 400.99 feet and a chord bearing and
distance of

28. N 3152’32” W 388.94 feet to a point; thence


A-1

--------------------------------------------------------------------------------


29. N 5619’02” W 445.43 feet to a point, thence running with the cul-de-sac at
the end of Hunter’s Green Parkway and with a curve to the left having a radius
of 50 feet, an arc length of 61.51 feet and a chord bearing and distance of

30. S 8825’06” W 57.743 feet to a point, thence running with a curve to the
right having a radius of 70 feet, an arc length of 149.87 feet and a chord
bearing and distance of

31. N 6530’43” W 122.84 feet to the place of beginning.

 

Containing 40.00 acres of land, more or less.

 

Being Lot 5 as shown on a plat entitled “Final Plat of Subdivision of Lots 5 and
6 and Simplified Plat of Parcels B and C of Hunter’s Green Business Park for
Tiger Development 11, LP”, said plat being recorded at Plat folio 6647, et seq,
one of the plat records in the office of the Clerk of the Circuit Court for
Washington County, Maryland.

















A-2

--------------------------------------------------------------------------------


EXHIBIT B

Seller’s Deliveries

To the extent in Seller’s possession the following shall be delivered to Buyer:

1.

Copies of any bills and other notices pertaining to any real estate taxes or
personal property taxes applicable to the Property for the current year and the
three (3) years immediately preceding the date of the Agreement.

 

•

2007 FY Tax Statement

 

•

2006 FY Tax Statement

 

•

2005 FY Tax Statement

 

•

2004 FY Tax Statement

 

•

2003 FY Tax Statement

 

2.

Copies of all real estate tax, insurance, common area maintenance and other
operating expense reconciliations prepared by Seller or Seller’s management
agent in connection with the Property for the current year and the year
immediately preceding the date of the Agreement.

 

•

2005 and 2006 summary of facility expenses

3.

Copies of all maintenance, landscaping repair, pest control, and other service
and/or supply contracts, and any other contracts or agreements relating to or
affecting the Property.

 

•

Pepco Energy Services contract summary

 

•

Facility vendor list and contact information for:

 

o

rapid air HV units,

 

o

fire sprinkler system,

 

o

CCTV system, door access/fire/burglar alarms,

 

o

firestone roofing system

 

o

lawn care, landscaping, snow removal and storm water retention maintenance

 

•

Facility Utility Supplies list and contact information for:

 

o

Electricity transportation

 

o

Electricity supplier

 

o

Natural Gas supplier

 

o

Public water and sewer

 

4.

Copies of certificates of insurance for all hazard, rent loss, liability and
other insurance policies currently in force with respect to the Property and/or
Seller’s business.

 

•

Acordia Certificate of Liability

 

•

Property Insurance


B-1

--------------------------------------------------------------------------------


5.

Copies of all final, written, third-party reports regarding soil conditions,
ground water, wetlands, underground storage tanks, subsurface conditions and/or
other environmental or physical conditions relating to the Property, in Seller’s
possession or control.

 

•

Phase I Environmental Site Assessment prepared for UBS Securities, LLC, dated
June 2005.

 

•

Storm water inspection by Washington County Engineer for Structure No.
DP-01-0322

 

6.

Copies of all engineering and architectural plans and specifications, drawings,
studies and surveys relating to the Property, in Seller’s possession or control,
and copies of all records pertaining to the repair, replacement and maintenance
of the mechanical systems at the Property, the roof and the structural
components of the Property.

 

•

PDF version of site plan prepared by Frederick, Siebert & Associates, including
expansion area site plan

 

•

PDF version of as-built plans for the building

 

•

Wolff Roofing and Sheet Metal, Firestone Roofing System 10 Year Warranty No.
RB102630

 

7.

A schedule listing all repairs, replacements or items of maintenance costing in
excess of $10,000.00 per occurrence or per item, performed at the Property, at
any time or from time to time, during the current year and the year immediately
preceding the Contract Date, together with supporting invoices, purchase orders
and billing statements for each such item of repair, replacement or maintenance.

 

•

None over $10,000. Minor repairs as follows:

 

o

Otter Creek Custom Landscaping & Lawn Maintenance (drainage ditch repair)

 

o

Fire-X Sales & Service invoices for annual maintenance of portable fire
extinguishers

 

o

Long Fence guardrail repair

 

8.

Copies of Seller’s most recent owner’s title policy issued in connection with
the Property and the most recent survey of the Property.

 

•

Owner’s Policy of Title Insurance from First American Title Insurance Company N.
NCS-183780-MPLS, dated September 7, 2005.

 

•

Commitment No. NCS-266083 for title insurance in the amount of $27,000,000.

 

•

All recorded documents affecting the property listed on the title policy and
title commitment.

 

9.

Copies of all, if any, of the following in Seller’s possession or control:
subdivision plans or plats, variances, parcel maps or development agreements
relating to the Property; and licenses, permits, certificates, authorizations,
or approvals issued by any governmental authority in connection with the
construction, ownership, use and occupancy of the Property.

 

•

Copy of Certificate of Occupancy dated October 14, 2003


B-2

--------------------------------------------------------------------------------


EXHIBIT C

Lease

 

 

 






















C-1

--------------------------------------------------------------------------------


INDUSTRIAL BUILDING LEASE

(BOND-TYPE)

 

1.  BASIC TERMS. This Section 1 contains the Basic Terms of this Industrial
Building Lease (the “Lease”) between Landlord and Tenant, named below. Other
Sections of the Lease referred to in this Section 1 explain and define the Basic
Terms and are to be read in conjunction with the Basic Terms.

 

1.1.

Effective Date of Lease: December 29, 2006

 

1.2.

Landlord: [_______________________], a Delaware limited liability company

 

1.3.

Tenant: Lenox, Incorporated, a New Jersey corporation

 

1.4.

Premises: Approximately forty (40) acres of land on which the Building (the
“Building”) commonly known as 16507 Hunters Green Parkway, Hagerstown, Maryland,
is located, which Building contains approximately 506,003 rentable square feet,
as legally described on Exhibit A attached hereto.

 

1.5.

Guarantor: Lenox Group Inc.

 

1.6.

Lease Term: Fifteen (15) years (“Term”), commencing December 29, 2006
(“Commencement Date”) and ending, subject to Section 2.5 below and Rider 1
hereof, on December 31, 2021 (“Expiration Date”).

 

1.7.

Permitted Uses: (See Section 4.1) Any lawful purposes, subject to applicable
zoning restrictions, provided that Tenant’s use does not otherwise violate the
other terms and conditions of this Lease; provided, however, that if Tenant
desires to use the Premises for any use other than warehouse, and distribution
and ancillary office use, then Tenant must first obtain Landlord’s consent,
which consent shall not be withheld unless such use creates a nuisance (e.g., by
production or emission of objectionable or unpleasant odors, smoke, dust, gas,
light, noise or vibrations) or materially increases the risk of environmental
contamination.

 

1.8.

Tenant’s Broker: N/A

 

1.9.

Exhibits and Riders to Lease: The following exhibits and riders are attached to
and made a part of this Lease. Exhibit A (legal description); Exhibit B (Tenant
Operations Inquiry Form); Exhibit C (Broom Clean Condition and Repair
Requirements), Exhibit D (Termination Fee); Exhibit E (Guaranty); Exhibit F
(Right of First Offer); and Rider No. 1 (Tenant’s Expansion Option).

 

2.

LEASE OF PREMISES; RENT.

2.1.          Lease of Premises for Lease Term. Landlord hereby leases the
Premises to Tenant, and Tenant hereby rents the Premises from Landlord, for the
Term and subject to the conditions of this Lease.

 


--------------------------------------------------------------------------------


2.2.          Types of Rental Payments. Tenant shall pay net base rent to
Landlord in monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease (the “Base Rent”) in the amounts
and for the periods as set forth below:

Rental Payments                        

Lease Period

Annual Base Rent

Monthly Base Rent

12/29/06 – 12/31/06

Per diem

$    5,268.00

1/1/07 – 12/31/07

$1,922,820.00

$160,235.00

1/1/08 – 12/31/08

$1,961,268.00

$163,439.00

1/1/09 – 12/31/09

$2,000,496.00

$166,708.00

1/1/10 – 12/31/10

$2,040,504.00

$170,042.00

1/1/11 – 12/31/11

$2,081,316.00

$173,443.00

1/1/12 – 12/31/12

$2,122,944.00

$176,912.00

1/1/13 – 12/31/13

$2,165,400.00

$180,450.00

1/1/14 – 12/31/14

$2,208,708.00

$184,059.00

1/1/15 – 12/31/15

$2,252,880.00

$187,740.00

1/1/16 – 12/31/16

$2,297,940.00

$191,495.00

1/1/17 – 12/31/17

$2,343,900.00

$195,325.00

1/1/18 – 12/31/18

$2,390,784.00

$199,232.00

1/1/19 – 12/31/19

$2,438,604.00

$203,217.00

1/1/20 – 12/31/20

$2,487,372.00

$207,281.00

1/1/21 – 12/31/21

$2,537,124.00

$211,427.00

 

Tenant shall also pay all Operating Expenses (defined below) and any other
amounts owed by Tenant hereunder (collectively, “Additional Rent”). In the event
any monthly installment of Base Rent or Additional Rent, or both, is not paid
within 5 days of the date when due, a late charge in an amount equal to 2% of
the then delinquent installment of Base Rent and/or Additional Rent (the “Late
Charge”; the Late Charge, Default Interest, as defined in Section 21.3 below,
Base Rent and Additional Rent shall collectively be referred to as “Rent”) shall
be paid by Tenant to Landlord. Default Interest shall not be charged on the Late
Charge and the Late Charge shall not be imposed on accrued Default Interest.
Tenant shall deliver all Rent payments to Landlord at [311 South Wacker Drive,
Suite 4000, Chicago, IL, 60606, Attn: Joint Venture Accounting Group] (or to
such other entity designated as Landlord’s management agent, if any, and if
Landlord so appoints such a management agent, the “Agent”), or pursuant to such
other directions as Landlord shall designate in this Lease or otherwise in
writing.

2.3.          Covenants Concerning Rental Payments; Initial and Final Rent
Payments. Tenant shall pay the Rent promptly when due, without notice or demand,
and without any abatement, deduction or setoff. No payment by Tenant, or receipt
or acceptance by Agent or Landlord, of a lesser amount than the correct Rent
shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or letter accompanying any payment be deemed an accord
or satisfaction, and Agent or Landlord may accept such payment without prejudice
to its right to recover the balance due or to pursue any other remedy available
to Landlord.

 

2


--------------------------------------------------------------------------------


 

2.4.

Net Lease; Nonterminability.

2.4.1.       This Lease is a complete “bond net lease,” and Tenant’s obligations
arising or accruing during the Term of this Lease to pay all Base Rent,
Additional Rent, and all other payments hereunder required to be made by Tenant
shall be absolute and unconditional, and Tenant shall pay all Base Rent,
Additional Rent and all other payments required to be made by Tenant under this
Lease without notice (except as otherwise expressly and specifically set forth
herein), demand, counterclaim, set-off, deduction, or defense and without
abatement, suspension, deferment, diminution or reduction, free from any
charges, assessments, impositions, expenses or deductions of any and every kind
of and nature whatsoever. All costs, expenses and obligations of every kind and
nature whatsoever relating to the Premises and the appurtenances thereto and the
use and occupancy thereof that may arise or become due prior to or during the
Term (including Operating Expenses related to the period prior to the Term and
payable during the Term) shall be paid by Tenant, and Landlord is not
responsible for any costs, charges, expenses or outlays of any nature whatsoever
arising during the Term from or relating to the Premises or the use or occupancy
thereof; and Landlord, Landlord’s mortgagee or lender and their respective
employees, shareholders, officers, directors, members, managers, trustees,
partners or principals, disclosed or undisclosed, and all of their respective
successors and assigns (hereinafter collectively referred to as the
“Indemnitees” and each individually as an “Indemnitee”), shall be indemnified
and saved harmless as provided below. The willful misconduct or negligence of
Landlord and the Indemnitee parties of Landlord shall not be imputed to
Landlord’s mortgagee or lender and the Indemnitee parties of such mortgagee or
lender. Tenant assumes the sole responsibility during the Term for the
condition, use, operation, repair, maintenance, replacement of any and all
components and systems of, and the underletting and management of, the Premises.
Tenant shall and hereby does indemnify, defend and hold the Indemnitees harmless
from and against any and all Losses (defined below) actually incurred by any or
all of the Indemnitees with respect to, and to the extent of, matters that arise
or accrue with respect to the Term of this Lease and in connection with any or
all of the maintenance, repair and operation of the Premises (whether or not the
same shall become payable during the Term); and the Indemnitees shall have no
(a) responsibility in respect thereof and (b) liability for damage to the
property of Tenant or any subtenant of Tenant on any account or for any reason
whatsoever, except in the event of (and then only to the extent of) such
Indemnitee’s respective willful misconduct or negligence. It is the purpose and
intention of the parties to this Lease that the Base Rent due hereunder shall be
absolutely net to the Landlord and Landlord shall have no obligation or
responsibility, of any nature whatsoever, to perform any tenant improvements; to
provide any services; or to perform any repairs, maintenance or replacements in,
to, at, on or under the Premises, whether for the benefit of Tenant or any other
party, and that Tenant has the authority to operate, maintain and repair the
Premises as it deems appropriate, in its sole discretion, subject to the terms
of the Lease.

2.4.2.       Except as otherwise expressly provided in Sections 18 and 21 of
this Lease, this Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease or to be released or discharged from any obligations or
liabilities hereunder for any reason, including, without limitation: (i) any
damage to or destruction of the Premises; (ii) any restriction, deprivation
(including eviction) or prevention of, or any interference with, any use or the
occupancy of the Premises (whether due to any default in, or failure of,
Landlord’s title to the Premises or otherwise); (iii) any condemnation,
requisition or other taking or sale of the use, occupancy or title of or to the
Premises; (iv) any action, omission or breach on the part of Landlord under this
Lease or any other agreement between Landlord and Tenant; (v) the inadequacy or
failure of the description of the Premises to

 

3


--------------------------------------------------------------------------------


demise and let to Tenant the property intended to be leased hereby; (vi) any
sale or other disposition of the Premises by Landlord; (vii) the impossibility
or illegality of performance by Landlord or Tenant or both; (viii) any action of
any court, administrative agency or other governmental authority; or (ix) any
other cause, whether similar or dissimilar to the foregoing, any present or
future law notwithstanding. Nothing in this paragraph shall be construed as an
agreement by Tenant to perform any illegal act or to violate the order of any
court, administrative agency or other governmental authority.

2.4.3.       Tenant will remain obligated under this Lease in accordance with
its terms, and will not take any action to terminate (except in accordance with
the provisions of Section 18 of this Lease), rescind or avoid this Lease for any
reason, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord,
or any action with respect to this Lease that may be taken by any receiver,
trustee or liquidator or by any court. Tenant waives all rights at any time
conferred by statute or otherwise to quit, terminate or surrender this Lease or
the Premises, or to any abatement or deferment of any amount payable by Tenant
hereunder, or for claims against any Indemnitee for any Losses suffered by
Tenant on account of any cause referred to in this Section 2.4 or otherwise
(except claims directly arising out of the negligence or willful misconduct by
such Indemnitee).

 

2.5.

Option to Renew.

2.5.1.       Tenant shall have the option (“Renewal Option”) to renew this Lease
for three (3) consecutive terms of five (5) years each (each, a “Renewal Term”),
on all the same terms and conditions set forth in this Lease, except that
initial Base Rent during any Renewal Term shall be equal to Fair Market Rent (as
defined in Section 2.5.2 below), and as of the first anniversary of the
commencement of each Renewal Term and continuing on each anniversary thereof
through the remainder of that Renewal Term, the Base Rent shall increase at the
rate of two percent (2.0%), per annum, on a compounded basis. Tenant shall
deliver written notice to Landlord of Tenant’s election to exercise the Renewal
Option (“Renewal Notice”) not less than twelve (12) months, nor more than
eighteen (18) months, prior to the expiration date of the original Term or the
then-current Renewal Term, as applicable; and if Tenant fails to timely deliver
a Renewal Notice to Landlord, then Tenant shall automatically be deemed to have
irrevocably waived and relinquished the Renewal Option.

2.5.2.       For the purposes of this Lease, “Fair Market Rent” shall be
determined by Landlord, in good faith, based upon the annual base rental rates
then being charged in the industrial market sector of the geographic area where
the Building is situated for comparable space and for a lease term commencing on
or about the commencement date of the applicable Renewal Term and equal in
duration to the applicable Renewal Term, taking into consideration: the
geographic location, quality and age of the Building; the location and
configuration of the relevant space within the Building; the extent of service
to be provided to the proposed tenant thereunder; applicable distinctions
between “gross” and “net” leases; the creditworthiness and quality of Tenant;
leasing commissions; and any other relevant term or condition in making such
evaluation, all as reasonably determined by Landlord. In no event, however (and
notwithstanding any provision to the contrary in this Section 2.5), shall the
Fair Market Rent be less than an amount equal to the Base Rent in effect during
the one (1) year period immediately preceding the expiration date of the
then-applicable term (the “Renewal Rent Floor”). Landlord shall notify Tenant of
Landlord’s determination of Fair Market Rent for any Renewal Term, in writing
(the “Base Rent Notice”) within sixty (60) days after receiving the applicable
Renewal Notice.

 

4


--------------------------------------------------------------------------------


2.5.3.       Tenant shall then have sixty (60) days after Landlord’s delivery of
the Base Rent Notice in which to advise Landlord, in writing (the “Base Rent
Response Notice”), whether Tenant (i) is prepared to accept the Fair Market Rent
established by Landlord in the Base Rent Notice and proceed to lease the
Premises, during the Renewal Term, at that Fair Market Rent; or (ii) elects to
withdraw and revoke its Renewal Notice, whereupon the Renewal Option shall
automatically be rendered null and void; or (iii) elects to contest Landlord’s
determination of Fair Market Rent. In the event that Tenant fails to timely
deliver the Base Rent Response Notice, then Tenant shall automatically be deemed
to have elected (i) above. Alternatively, if Tenant timely elects (ii), then
this Lease shall expire on the original expiry date of the initial Term or the
then current Renewal Term, as applicable. If, however, Tenant timely elects
(iii), then the following provisions shall apply:

2.5.3.1.              The Fair Market Rent shall be determined by either the
Independent Brokers or the Determining Broker, as provided and defined below,
but in no event shall the Fair Market Rent be less than the Renewal Rent Floor.

2.5.3.2.               Within thirty (30) days after Tenant timely delivers its
Base Rent Response Notice electing to contest Landlord’s determination of Fair
Market Rent, each of Landlord and Tenant shall advise the other, in writing (the
“Arbitration Notice”), of both (i) the identity of the individual that each of
Landlord and Tenant, respectively, is designating to act as Landlord’s or
Tenant’s, as the case may be, duly authorized representative for purposes of the
determination of Fair Market Rent pursuant to this Section 2.5.3 (the
“Representatives”); and (ii) a list of three (3) proposed licensed real estate
brokers, any of which may serve as one of the Independent Brokers (collectively,
the “Broker Candidates”). Each Broker Candidate:

 

(i)

shall be duly licensed in the jurisdiction in which the Premises is located; and

 

(ii)

shall have at least five (5) years’ experience, on a full-time basis, leasing
industrial space (warehouse/distribution/ancillary office) in the same general
geographic area as that in which the Premises is located, and at least three (3)
of those five (5) years of experience shall have been consecutive and shall have
elapsed immediately preceding the date on which Tenant delivers the Renewal
Notice.

2.5.3.3.               Within fourteen (14) days after each of Landlord and
Tenant delivers its Arbitration Notice to the other, Landlord and Tenant shall
cause their respective Representatives to conduct a meeting at a mutually
convenient time and location. At that meeting, the two (2) Representatives shall
examine the list of six (6) Broker Candidates and shall each eliminate two (2)
names from the list on a peremptory basis. In order to eliminate four (4) names,
first, the Tenant’s Representative shall eliminate a name from the list and then
the Landlord’s Representative shall eliminate a name therefrom. The two (2)
Representatives shall alternate in eliminating names from the list of six (6)
Broker Candidates in this manner until each of them has eliminated two (2)
names. The two (2) Representatives shall immediately contact the remaining two
(2) Broker Candidates (the “Independent Brokers”), and engage them, on behalf of
Landlord and Tenant, to determine the Fair Market Rent in accordance with the
provisions of this Section 2.5.3.

 

5


--------------------------------------------------------------------------------


2.5.3.4.              The Independent Brokers shall determine the Fair Market
Rent within thirty (30) days of their appointment. Within ten (10) days after
appointment of the Independent Brokers, Landlord and Tenant shall each make a
written submission to the Independent Brokers advising of the rate that the
submitting party believes should be the Fair Market Rate, together with whatever
written evidence or supporting data that the submitting party desires in order
to justify its desired rate of Fair Market Rent; provided, in all events,
however, that the aggregate maximum length of each party’s submission shall not
exceed ten (10) pages (each such submission package, a “FMR Submission”). The
Independent Brokers shall be obligated to choose one (1) of the parties’
specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.5.               In the event, however, that the Independent Brokers fail
to reach agreement, within twenty (20) days after the date on which both
Landlord and Tenant deliver the FMR Submissions to the Independent Brokers (the
“Decision Period”), as to which of the two (2) proposed rates of Fair Market
Rent should be selected, then, within five (5) days after the expiration of the
Decision Period, the Independent Brokers shall jointly select a real estate
broker who (x) meets all of the qualifications of a Broker Candidate, but was
not included in the original list of six (6) Broker Candidates; and (y) is not
affiliated with any or all of (A) either or both of the Independent Brokers and
(B) the real estate brokerage companies with which either or both of the
Independent Brokers is affiliated (the “Determining Broker”). The Independent
Brokers shall engage the Determining Broker on behalf of Landlord and Tenant
(but without expense to the Independent Brokers), and shall deliver the FMR
Submissions to the Determining Broker within five (5) days after the date on
which the Independent Brokers select the Determining Broker pursuant to the
preceding sentence (the “Submission Period”).

2.5.3.6.              The Determining Broker shall make a determination of the
Fair Market Rent within twenty (20) days after the date on which the Submission
Period expires. The Determining Broker shall be required to select one of the
parties’ specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.7.              The decision of the Independent Brokers or the Determining
Broker, as the case may be, shall be conclusive and binding on Landlord and
Tenant, and neither party shall have any right to contest or appeal such
decision, except in case of fraud.

2.5.3.8.               In the event that the initial Term or the then current
Renewal Term, as applicable, expires and the subject Renewal Term commences
prior to the date on which the Independent Brokers or the Determining Broker, as
the case may be, renders their/its decision as to the Fair Market Rent, then
from the commencement date of the subject Renewal Term through the date on which
the Fair Market Rent is determined under this Section 2.5.3 (the “Determination
Date”), Tenant shall pay monthly Base Rent to Landlord at a rate equal to 102%
of the most recent rate of monthly Base Rent in effect on the expiration date of
the initial Term or the immediately preceding Renewal Term, as applicable (the
“Temporary Base Rent”). Within ten (10) business days after the Determination
Date, Landlord shall pay to Tenant, or Tenant shall pay to Landlord, depending
on whether the Fair Market Rent is less than or greater than the Temporary Base
Rent, whatever sum that Landlord or Tenant, as the case may be, owes the other
(the “Catch-Up Payment”), based on the Temporary Base Rent actually paid and the
Fair Market Rent due (as determined by the Independent Brokers or the
Determining Broker, as the case may be) during that

 

6


--------------------------------------------------------------------------------


portion of the Renewal Term that elapses before the Catch-Up Payment is paid, in
full (together with interest thereon, as provided below). The Catch-Up Payment
shall bear interest at the rate of Prime (defined below), plus two percent
(2.0%) per annum, from the date each monthly component of the Catch-Up Payment
would have been due, had the Fair Market Rent been determined prior to the
commencement of the Renewal Term, through the date on which the Catch-Up Payment
is paid, in full (inclusive of interest thereon). For purposes hereof, “Prime”
shall mean the per annum rate of interest publicly announced by JPMorgan Chase
Bank NA (or its successor), from time to time, as its “prime” or “base” or
“reference” rate of interest.

2.5.3.9.              The party whose proposed rate of Fair Market Rent is not
selected by the Independent Brokers or the Determining Broker, as the case may
be, shall bear all costs of all counsel, experts or other representatives that
are retained by both parties, together with all other costs of the arbitration
proceeding described in this Section 2.5.3, including, without limitation, the
fees, costs and expenses imposed or incurred by any or all of the Independent
Brokers and the Determining Broker.

2.5.3.10.             Unless otherwise expressly agreed in writing, during the
period of time that any arbitration proceeding is pending under this Section
2.5.3, Landlord and Tenant shall continue to comply with all those terms and
provisions of this Lease that are not the subject of their dispute and
arbitration proceeding under this Section 2.5.3, most specifically including,
but not limited to, Tenant’s monetary obligations under this Lease; and, with
respect to the payment of Base Rent during that portion of the Renewal Term that
elapses during the pendency of any arbitration proceeding under this Section
2.5.3, the provisions of Section 2.5.3.8 shall apply.

 

2.5.4.

The Renewal Option is granted subject to all of the following conditions:

2.5.4.1.               As of the date on which Tenant delivers any Renewal
Notice and continuing through the commencement date of the applicable Renewal
Term, there shall not exist any uncured Default by Tenant under this Lease.

2.5.4.2.              There shall be no further right of renewal after the
expiration of the third Renewal Term.

2.5.4.3.              The Renewal Option is personal to Tenant and may only be
exercised by Tenant or any assignee of Tenant (provided such assignment was made
with Landlord’s prior written consent and otherwise in accordance with the
requirements of Section 8 or made without Landlord’s consent but in accordance
with Section 8).

2.5.4.4.              The Premises shall be delivered to Tenant during the
Renewal Term(s) on an “as-is” “where-is” basis, with no obligation on the part
of Landlord to perform any tenant improvements to the Premises.

2.6.          Guaranty. Simultaneously with the execution and delivery of this
Lease, Guarantor has executed and entered into the Guaranty Agreement in the
form attached hereto as Exhibit E (the “Guaranty”), for the benefit of Landlord
pursuant to which Guarantor has absolutely and unconditionally guaranteed the
payment and performance of Tenant’s obligations hereunder.

 

7


--------------------------------------------------------------------------------


 

3.

OPERATING EXPENSES.

3.1.          Definitional Terms Relating to Additional Rent. For purposes of
this Section and other relevant provisions of the Lease:

3.1.1.       Operating Expenses. The term “Operating Expenses” shall mean all
costs, expenses and charges of every kind or nature relating to, or incurred in
connection with, the maintenance and operation of the Premises, including, but
not limited to the following: (i) Taxes, as hereinafter defined in Section
3.1.2; (ii) dues, fees or other costs and expenses, of any nature, due and
payable to any association or comparable entity to which Landlord, as owner of
the Premises, is a member or otherwise belongs and that governs or controls any
aspect of the operation of the Premises; (iii) any so called “rent” or “revenue”
taxes imposed on the Rent payable hereunder; and (iv) any real estate taxes and
common area maintenance expenses due and payable under any declaration of
covenants, conditions and restrictions, reciprocal easement agreement or
comparable arrangement that encumbers and benefits the Premises and other real
property (e.g. a business park). Under no circumstances, however, shall
Operating Expenses include: (i) depreciation or amortization on the Premises or
any fixtures or equipment installed therein, (ii) federal, state, or local
income, margin, franchise, gift, transfer, excise, capital stock, estate,
succession, or inheritance taxes, (iii) interest on debt or amortization
payments on mortgages or deeds of trust or any other debt for borrowed money and
costs or any expenses incurred by Landlord in connection with such debt and
liens, (iv) costs incurred because Landlord violated any governmental rule or
authority or as a result of Landlord’s negligence or willful misconduct; (v)
costs or expenses of a partnership, or other entity, which constitutes Landlord,
which costs or expenses are not directly related to the Premises (such as
accounting fees, tax returns, and income taxes of such entity), (vi) any sums
that Landlord is required to pay Tenant pursuant to any other written agreement
between Landlord and Tenant, (vii) sums reimbursed to Landlord by a third party,
(viii) remediation of Hazardous Materials if such remediation is necessitated by
Landlord’s acts or neglect; (ix) expenses for services provided by Landlord to
the extent such expenses exceed those that would be charged by an unrelated
third party charging competitive market rates, and (x) expenses incurred by
Landlord that are not directly related to the Premises or its operations
including, without limitation, compensation paid to employees of Landlord;
however, Operating Expenses shall include those expenses, if any, incurred by
Landlord in order to perform or provide any services required of Landlord under
this Lease or to provide any services specifically requested by Tenant
(including a portion of the compensation paid to employees performing or
providing such services, pro-rated to reflect the extent of the employee’s time
spent performing or providing such services), subject to the limitation set
forth in clause (ix) above.

 

3.1.2.

Taxes.

3.1.2.1.              The term “Taxes” shall mean (i) all governmental taxes,
assessments, fees and charges of every kind or nature (other than Landlord’s
federal, state, or local income, margin, franchise, gift, transfer, excise,
capital stock, estate, succession, or inheritance taxes income taxes), whether
general, special, ordinary or extraordinary, due at any time or from time to
time, during the Term and any extensions thereof, in connection with the
ownership, leasing, or operation of the Premises, or of the personal property
and equipment located therein or used in connection therewith; and (ii) any
reasonable expenses incurred by Landlord in contesting such taxes or assessments
and/or the assessed value of the Premises, if Landlord participates in a tax
contest at Tenant’s request. For purposes hereof, Tenant shall be responsible
for any Taxes that are due and

 

8


--------------------------------------------------------------------------------


payable at any time or from time to time during the Term (including, but not
limited to, those Taxes that accrued prior to the Commencement Date), and for
its pro rata share of any Taxes that are assessed, become a lien, or accrue
during any Operating Year but are not payable until after the Expiration Date,
which obligation shall survive the termination or expiration of this Lease.
Without in any way limiting Tenant’s obligation to pay any and all Taxes, Tenant
hereby acknowledges that Tenant shall be solely responsible for any increase in
Taxes which is the result of the loss of any tax abatement owed to, or expected
by, Tenant pursuant to any tax abatement agreement to which Tenant is a party.
To the extent that any retroactive tax liability arises pursuant to any tax
abatement agreement to which Tenant is a party, Tenant shall be and remain
liable for such retroactive liability, regardless of whether said liability
relates to a period of time or accrued prior to, or following, the Commencement
Date. Notwithstanding the foregoing or anything to the contrary herein, Tenant
shall be entitled to the benefits of all existing and future reduction or
abatement of Taxes to the extent such reductions and abatements are granted by
the applicable taxing authority and relate to the Term.

3.1.2.2.              Tenant shall have the right to contest the amount or
validity, in whole or in part, of any Tax or to seek a reduction in the
valuation of the Premises as assessed for real estate property tax purposes by
appropriate proceedings diligently conducted in good faith (but only after the
deposit or payment, whether under protest or otherwise, of any amounts required
by applicable law to stay or prevent collection activities). No additional
deposit shall be payable to Landlord in connection with any contest. If Tenant
elects to initiate any proceeding referred to in this Section 3.1.2.2, Tenant
shall promptly so advise Landlord, but Landlord shall not be required to join
such proceeding, except to the extent required by law, in which event Landlord
shall, upon written request by Tenant, join in such proceedings or permit the
same to be brought in its name, all at Tenant’s sole expense. Landlord agrees to
provide, at Tenant’s expense, whatever assistance Tenant may reasonably require
in connection with any such contest initiated by Tenant. Tenant covenants that
Landlord shall not suffer or sustain any costs or expenses (including attorneys’
fees) or any liability in connection with any such proceeding initiated by
Tenant. No such contest initiated by Tenant shall subject Landlord to any civil
liability or the risk of any criminal liability or forfeiture.

3.1.3.       Operating Year. The term “Operating Year” shall mean the calendar
year commencing January 1st of each year during the Term. The first Operating
Year under this Lease shall begin on January 1, 2007 and end on December 31,
2007.

3.2.          Payment of Operating Expenses. Tenant shall directly pay, on a
timely basis and to the appropriate entity, all Operating Expenses and Taxes.

 

4.

USE OF PREMISES AND COMMON AREAS.

4.1.          Use of Premises. The Premises shall be used by the Tenant for the
purpose(s) set forth in Section 1.7 above and for no other purpose whatsoever.
Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use
or occupy, the Premises, or do or permit anything to be done in the Premises, in
any manner that may (a) violate any Certificate of Occupancy for the Premises;
(b) cause, or be likely to cause, injury to, or in any way impair the value or
proper utilization of, all or any portion of the Premises (including, but not
limited to, the structural elements of the Premises); (c) constitute a violation
of the laws and requirements of any public authority or the requirements of
insurance bodies, or any covenant, condition or restriction affecting the
Premises; (d) exceed the load bearing capacity of the floor of the Premises; (e)
materially impair the appearance of

 

9


--------------------------------------------------------------------------------


the Premises; or (f) have any detrimental environmental effect on the Premises
which (i) arises out of a violation or violations of Environmental Laws or (ii)
results in any material increased risk of liability to Landlord. On or prior to
the date hereof, Tenant has completed and delivered for the benefit of Landlord
a “Tenant Operations Inquiry Form” in the form attached hereto as Exhibit B
describing the nature of Tenant’s proposed business operations at the Premises,
which form is intended to, and shall be, relied upon by Landlord. From time to
time during the Term (but no more often than once in any twelve month period
unless Tenant is in default hereunder beyond applicable notice and cure periods
or unless Tenant assigns this Lease or subleases all or any portion of the
Premises, whether or not in accordance with Section 8), Tenant shall provide an
updated and current Tenant Operations Inquiry Form within twenty (20) days after
Landlord’s request therefor.

4.2.          Signage. Any and all signage must at all times fully comply with
all applicable laws, regulations and ordinances. Tenant shall remove all signs
of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to the Premises caused by, or resulting from, such
removal.

4.3.          Liens. During the Term, Tenant will promptly, but no later than
forty-five (45) days after the date Tenant first has knowledge of the filing
thereof, or such shorter period as shall prevent the forfeiture of the Premises,
remove and discharge of record, by bond or otherwise, any charge, lien, security
interest or encumbrance upon any of the Premises, Base Rent and Additional Rent
which charge, lien, security interest or encumbrance arises for any reason
(other than a result of Landlord’s act), including, but not limited to, all
liens that arise out of the possession, use, occupancy, construction, repair or
rebuilding of the Premises or by reason of labor or materials furnished, or
claimed to have been furnished, to Tenant for the Premises, but not including
any encumbrances expressly permitted under this Lease or any mechanics liens
created by Landlord. Nothing contained in this Lease shall be construed as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to or for the performance of any contractor, laborer,
materialman, or vendor of any labor or services or for the furnishing of any
materials for any construction, alteration, addition, repair or demolition of or
to the Premises or any part thereof. Notice is hereby given that, during the
Term, Landlord will not be liable for any labor, services or materials furnished
or to be furnished to Tenant, or to anyone holding an interest in the Premises
or any part thereof through or under Tenant, and that no mechanics or other
liens for any such labor, services or materials shall attach to or affect the
interest of Landlord in and to the Premises, unless such labor, services or
materials were placed in the Premises pursuant to a written agreement entered
into by Landlord. In the event of the failure of Tenant to discharge any charge,
lien, security interest or encumbrances as aforesaid, Landlord may, if not
discharged by Tenant within ten (10) business days after written notice to
Tenant, discharge such items by payment or bond or both, and Section 23.4 hereof
shall apply. Provided Tenant is diligently contesting any such lien or
encumbrance in accordance with applicable law, in lieu of a bond Tenant shall
have the option to deposit cash (or an irrevocable, standby letter of credit in
form reasonably acceptable to Landlord) with Landlord in an amount sufficient to
fully discharge such lien or encumbrance (as reasonably determined by Landlord,
the “Lien Deposit”), which Lien Deposit may be used by Landlord to discharge,
settle or otherwise satisfy the applicable lien or encumbrance at any time after
the commencement of foreclosure proceedings or before forfeiture of the Premises
or any portion thereof.

5.             CONDITION AND DELIVERY OF PREMISES. Tenant agrees that Tenant (or
an affiliate thereof) is the former owner of the Premises; as a result, Tenant
is familiar with the condition

 

10


--------------------------------------------------------------------------------


of the Premises, and Tenant hereby accepts the foregoing on an “AS-IS,”
“WHERE-IS” basis. Tenant acknowledges that neither Landlord nor Agent, nor any
representative of Landlord, has made any representation as to the condition of
the foregoing or the suitability of the foregoing for Tenant’s intended use.
Tenant represents and warrants that Tenant has made its own inspection of the
foregoing. Neither Landlord nor Agent shall be obligated to make any repairs,
replacements or improvements (whether structural or otherwise) of any kind or
nature to the foregoing in connection with, or in consideration of, this Lease.

 

6.

SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

6.1.          Subordination and Attornment. This Lease is and shall be subject
and subordinate at all times to (a) all ground leases or underlying leases that
may now exist or hereafter be executed affecting the Premises and (b) any
mortgage or deed of trust that may now exist or hereafter be placed upon, and
encumber, any or all of (x) the Premises; (y) any ground leases or underlying
leases for the benefit of the Premises; and (z) all or any portion of Landlord’s
interest or estate in any of said items; provided, however, that the foregoing
provision shall only be applicable with respect to those mortgages, deeds of
trust, and leases as to which Tenant has been provided a reasonable, normal and
customary Subordination, Non Disturbance and Attornment Agreement (the “SNDA”).
No SNDA shall impose any economic obligations on Tenant in addition to those
economic obligations imposed under this Lease, nor may any SNDA require any
change in, or modification of, this Lease that shall impose any obligation or
responsibility on Tenant. Tenant shall join with any such lessor, mortgagee or
trustee and execute promptly (and, in any event, within ten (10) business days
after receipt of a written request therefor) an SNDA.

6.2.          Estoppel Certificate. Tenant agrees, from time to time and within
10 business days after request by the Landlord, to deliver to the Landlord, or
the Landlord’s designee, an estoppel certificate in reasonable, normal and
customary form, as requested by Landlord, with such modifications as may be
necessary to make such certificate factually accurate. Failure by Tenant to
timely execute and deliver such certificate shall automatically constitute an
acceptance of the Premises and acknowledgment by Tenant that the statements
included therein are true and correct without exception.

6.3.          Transfer by Landlord. In the event of a sale or conveyance by
Landlord of the Premises, the same shall operate to release Landlord from any
future liability for any of the covenants or conditions, express or implied,
herein contained in favor of Tenant, and in such event Tenant agrees to look
solely to Landlord’s successor in interest (“Successor Landlord”) with respect
thereto and agrees to attorn to such successor.

7.             QUIET ENJOYMENT; COVENANTS OF LANDLORD. Subject to the provisions
of this Lease, so long as Tenant pays all of the Rent and performs all of its
other obligations hereunder, subject to applicable notice and cure periods and
the other provisions hereof, Tenant shall not be disturbed in its possession of
the Premises by Landlord, Agent, Successor Landlord or any other person lawfully
claiming through or under Landlord. Landlord hereby covenants and agrees not to
subdivide the Premises, construct additional improvements thereon, or add on to
the Building without the prior written consent of Tenant, which may be granted
or withheld in Tenant’s sole discretion.

 

11


--------------------------------------------------------------------------------


 

8.

ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGE.

8.1.          Prohibition. Tenant acknowledges that this Lease and the Rent due
under this Lease have been agreed to by Landlord in reliance upon Tenant’s
reputation and creditworthiness and upon the continued operation of the Premises
by Tenant for the particular use set forth in Section 1.7 above; therefore,
Tenant shall not, whether voluntarily, or by operation of law, or otherwise: (a)
assign or otherwise transfer this Lease; (b) sublet the Premises or any part
thereof, other than subleases to any party controlling, controlled by or under
common control with Tenant, or allow the same to be used or occupied by anyone
other than Tenant (or any other party controlling, controlled by or under common
control with Tenant); or (c) mortgage, pledge, encumber, or otherwise
hypothecate this Lease or the Premises, or any part thereof, in any manner
whatsoever, without in each instance obtaining the prior written consent of
Landlord, which consent as to assignments and subleases shall not be
unreasonably withheld, conditioned or delayed, and as to mortgages and other
matters described in clause (c) above may be given or withheld in Landlord’s
sole, but reasonable, discretion. Any purported assignment, mortgage, transfer,
pledge or sublease made without the prior written consent of Landlord shall be
absolutely null and void. No assignment of this Lease shall be effective and
valid unless and until the assignee executes and delivers to Landlord any and
all documentation reasonably required by Landlord in order to evidence
assignee’s assumption of all obligations of Tenant hereunder. Any consent by
Landlord to a particular assignment, sublease or mortgage shall not constitute
consent or approval of any subsequent assignment, sublease or mortgage, and
Landlord’s written approval shall be required in all such instances. No consent
by Landlord to any assignment or sublease shall be deemed to release Tenant from
its obligations hereunder and Tenant shall remain fully liable for performance
of all obligations under this Lease.

8.2.          Rights of Landlord. If this Lease is assigned, or if the Premises
(or any part thereof) are sublet or used or occupied by anyone other than
Tenant, whether or not in violation of this Lease, Landlord or Agent may
(without prejudice to, or waiver of its rights), after default by Tenant under
this Lease which continues beyond applicable notice and cure periods, collect
Rent from the assignee or, from the subtenant or occupant, and all amounts so
collected shall be credited to any amounts due from Tenant hereunder.

8.3.          Permitted Transfers. Notwithstanding anything in this Section 8 to
the contrary, Tenant shall have the right, without Landlord’s consent and
without causing a default of Tenant under this Lease, to assign this Lease to
any parent entity or wholly-owned or substantially wholly-owned direct or
indirect subsidiary entity of Tenant or Guarantor, in each of which events
Tenant shall give prompt written notice of such fact to Landlord and, further,
Tenant shall remain fully liable for performance of all obligations and
liabilities under this Lease and the assignee shall be automatically deemed to
have assumed all of Tenant’s obligations and liabilities under this Lease for
the benefit of Landlord. Tenant may also assign this Lease, without Landlord’s
consent and without causing a default hereunder to any entity acquiring a
majority of the voting stock of Tenant, or to any other change in voting control
of Tenant (if Tenant is a corporation), or to a transfer of a majority (i.e.,
greater than 50% interest) of the general partnership or membership interests in
Tenant (if Tenant is a partnership or a limited liability company) or managerial
control of Tenant, or to any comparable transaction involving any other form of
business entity, whether effectuated in one (1) or more transactions; or to any
entity in connection with the sale of substantially all the Tenant’s assets
(where such sale of assets is for a bona fide business purpose and not primarily
to transfer Tenant’s interest in this Lease), and, in the case of a sale of all
or substantially all of Tenant assets only, Tenant shall no

 

12


--------------------------------------------------------------------------------


longer be liable for the obligations under this Lease arising from and after the
date of transfer (such assigning Tenant remaining liable for all obligations
arising prior to the date of transfer), provided, in any of such events, the
successor to Tenant (or any party remaining liable for the obligations of Tenant
hereunder): (i) has a net worth at least equal to the net worth of Tenant as of
the Commencement Date, or (ii) if (i) above is not satisfied, such successor is
capable of satisfying Tenant’s obligations hereunder, in Landlord’s reasonable
judgment. Any such permitted transferee shall execute and deliver to Landlord
any and all documentation reasonably required by Landlord in order to evidence
assignee’s assumption of all obligations of Tenant hereunder. Notwithstanding
anything to the contrary contained in this Section 8.3, in no event may Tenant
assign, mortgage, transfer, pledge or sublease this Lease to any entity
whatsoever if, at the time of such assignment, mortgage, transfer, pledge or
sublease, Tenant is in default under this Lease beyond applicable notice and
cure periods, without the prior written consent of Landlord, which may be
granted or withheld in Landlord’s sole discretion for as long as such default
remains uncured.

 

9.

COMPLIANCE WITH LAWS.

9.1.          Compliance with Laws. During the Term, Tenant shall, at its sole
expense (regardless of the cost thereof), comply with all local, state and
federal laws, rules, regulations and requirements now or hereafter in force, and
all judicial and administrative decisions in connection with the enforcement
thereof pertaining to either or both of the Premises and Tenant’s use and
occupancy thereof (collectively, “Laws”), whether such Laws (a) concern or
address matters of an environmental nature; (b) require the making of any
structural, unforeseen or extraordinary changes; and (c) involve a change of
policy on the part of the body enacting the same, including, in all instances
described in (a) through (c), but not limited to, the Americans With
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.). If any license or
permit is required for the conduct of Tenant’s business in the Premises, Tenant,
at its expense, shall procure such license prior to the Commencement Date, and
shall maintain such license or permit in good standing throughout the Term.
Tenant shall give prompt notice to Landlord of any written notice it receives of
the alleged violation of any Law or requirement of any governmental or
administrative authority with respect to either or both of the Premises and the
use or occupation thereof.

9.2.          Hazardous Materials. If, at any time or from time to time prior to
or during the Term (or any extension thereof), any Hazardous Material (defined
below) is (or was, as the case may be) generated, transported, stored, used,
treated or disposed of at, to, from, on or in the Premises: (i) Tenant shall, at
its own cost, at all times comply (and cause Tenant’s Parties to comply) with
all Laws relating to Hazardous Materials, and Tenant shall further, at its own
cost, obtain and maintain in full force and effect at all times all permits and
other approvals required in connection therewith; (ii) Tenant shall promptly
provide Landlord or Agent with complete copies of all communications, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the past
or current (from time to time throughout the Term) presence, release, threat of
release, or placement of Hazardous Materials on or in the Premises or any
portion of the Premises, or the generation, transportation, storage, use,
treatment, or disposal at, on, in or from the Premises, of any Hazardous
Materials; (iii) Landlord, Agent and their respective agents and employees shall
have the right to either or both (x) enter the Premises (with such notice as may
be required under Section 16, except in the event of an emergency presenting an
imminent threat of bodily injury, death, or destruction of property) and (y)
conduct appropriate tests for the purposes of ascertaining Tenant’s compliance
with all applicable Laws or permits relating in any way to the

 

13


--------------------------------------------------------------------------------


generation, transport, storage, use, treatment, disposal or presence of
Hazardous Materials on, at, in or from all or any portion of the Premises; and
(iv) upon written request by Landlord or Agent if Landlord or Agent has
reasonable reason to believe that Tenant is in violation of this Section 9.2,
Tenant shall provide Landlord with the results of reasonably appropriate tests
of air, water or soil to demonstrate that Tenant complies with all applicable
Laws or permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of the Premises. This Section 9.2 does not authorize the generation,
transportation, storage, use, treatment or disposal of any Hazardous Materials
at, to, from, on or in the Premises in contravention of this Section 9. Nothing
herein is intended to or shall be deemed to prohibit Tenant from using Hazardous
Materials on the Premises in quantities reasonably necessary for Tenant to
conduct its business therein in compliance with Laws. Tenant covenants to
investigate, clean up and otherwise remediate, at Tenant’s sole expense, any
release of Hazardous Materials occurring in, at, on and under the Premises
during the Term, as well as any release of Hazardous Materials that occurred in,
at, on and under the Premises prior to the Term, but which release is
identified, cited, or determined to exist at any time during the Term, unless
caused by Landlord or a third party who has been determined to be responsible
for such contamination by agreement or governing authority. Such investigation
and remediation shall be performed only after Tenant has obtained Landlord’s
prior written consent, which consent shall not be unreasonably withheld. All
remediation shall be performed in material compliance with Laws and to the
reasonable satisfaction of Landlord (provided Landlord shall not require any
remediation that is not required by applicable Laws). Tenant shall not enter
into any settlement agreement, consent decree or other compromise with respect
to any claims relating to any Hazardous Materials in any way connected to the
Premises without first obtaining Landlord’s written consent (which consent shall
not be unreasonably withheld) and affording Landlord the reasonable opportunity
to participate in any such proceedings. As used herein, the term, “Hazardous
Materials,” shall mean any waste, material or substance (whether in the form of
liquids, solids or gases, and whether or not airborne) that is or may be deemed
to be or include a pesticide, petroleum, asbestos, polychlorinated biphenyl,
radioactive material, urea formaldehyde or any other pollutant or contaminant
that is or may hereafter be deemed to be hazardous, toxic, ignitable, reactive,
corrosive, dangerous, harmful or injurious, or that presents a risk to public
health or to the environment and that is or becomes regulated by any Law. The
undertakings, covenants and obligations imposed on Tenant under this Section 9.2
shall survive the termination or expiration of this Lease for events arising
during the Term.

 

10.

INSURANCE.

10.1.        Policies. Tenant shall purchase, at its own expense, and keep in
force at all times during this Lease the policies of insurance set forth below
(collectively, “Tenant’s Policies”). All Tenant’s Policies shall (a) be issued
by an insurance company with a Best rating of A or better and otherwise
reasonably acceptable to Landlord and shall be licensed to do business in the
state in which the Premises is located; (b) provide that said insurance shall
not be canceled or materially modified unless 30 days’ prior written notice
shall have been given to Landlord; (c) provide for deductible amounts that are
reasonably acceptable to Landlord (and its lender, if applicable); and (d)
otherwise be in such form, and include such coverages, as Landlord may
reasonably require provided the same are normally and customarily required by
prudent owners of industrial property or their lenders. The Tenant’s Policies
described in Sections 10.2(i) and 10.2(ii) below shall (1) provide coverage on
an occurrence basis; (2) except as otherwise specifically provided below, name
Landlord and First Industrial, L.P. (and Landlord’s lender, if applicable) as
additional insureds; (3) provide coverage, to

 

14


--------------------------------------------------------------------------------


the extent insurable, for the indemnity obligations of Tenant under this Lease;
(4) contain a separation of insured parties provision (under Tenant’s commercial
general or excess liability policy, but not under Tenant’s commercial property
insurance policy); (5) be primary, not contributing with, and not in excess of,
coverage that Landlord may carry; and (6) provide coverage with no exclusion for
a pollution incident arising from a hostile fire. All Tenant’s Policies (or, at
Landlord’s option, Certificates of Insurance and applicable endorsements,
including, without limitation, an “Additional Insured-Managers or Landlords of
Premises” endorsement) shall be delivered to Landlord prior to the Commencement
Date and renewals thereof shall be delivered to Landlord’s Corporate and
Regional Notice Addresses at least 30 days prior to the applicable expiration
date of each Tenant’s Policy. In the event that Tenant fails, at any time or
from time to time, to comply with the requirements of the preceding sentence,
Landlord may (i) order such insurance and charge the cost thereof to Tenant,
which amount shall be payable by Tenant to Landlord upon demand, as Additional
Rent or (ii) impose on Tenant, as Additional Rent, a monthly delinquency fee,
for each month during which Tenant fails to comply with the foregoing
obligation, in an amount equal to three percent (3%) of the Base Rent then in
effect. Tenant shall give prompt notice to Landlord and Agent of any bodily
injury, death, personal injury, advertising injury or property damage occurring
in and about the Premises.

10.2.        Coverages. Tenant shall purchase and maintain throughout the Term,
a Tenant’s Policy(ies) of:

 

(i)

commercial property insurance covering the improvements constructed, installed
or located on the Premises (but excluding Tenant’s personal property). Such
property insurance policy: (A) shall name Landlord (and its lender(s), if
applicable) as mortgagee/loss payee, as its (their respective) interest(s) may
appear; (B) shall, at a minimum, cover both (x) the Building and (y) all other
improvements, of any nature, situated on the Premises at any time, or from time
to time during the Term, including, but not limited to, parking areas and
landscaping (collectively, the “Insured Improvements”), against direct physical
loss, as would be insured against under a standard ISO Special Form (“all risk”
coverage); (C) shall be for no less than 100% of the full replacement cost value
of the Building and the Insured Improvements, with an “agreed amount”
endorsement; (D) shall include, at a minimum, the following extensions of
coverage; building ordinance, inclusive of demolition and increased cost of
construction; terrorism; earthquake/earth movement; wind; flood; and boiler and
machinery/equipment breakdown; (E) shall include rental interruption insurance
for twelve (12) months of rent and operating expense reimbursement for that same
twelve (12) month period; and (F) shall provide for a per occurrence deductible
that is no greater than $100,000.00. The policy limits and sublimits shall be
acceptable to Landlord, in its reasonable discretion. For purposes of this
Section 10.2, “full replacement cost value” shall be interpreted to mean the
cost of replacing the Premises without deduction for depreciation or wear and
tear, less the cost of footings, foundations and other structures below grade,
which value shall be memorialized in a letter agreement (including an ACORD
Certificate evidencing such required insurance), to be executed by Landlord and
Tenant not later than thirty (30) days

 

15


--------------------------------------------------------------------------------


after the Commencement Date, and which value shall be trended-forward on each
anniversary of the Commencement Date using the trending criteria generally
applied by Factory Mutual or other recognized insurance consultants;

 

(ii)

commercial general or excess liability insurance, including personal injury and
property damage, in the amount of not less than $2,000,000.00 per occurrence,
and $5,000,000.00 annual general aggregate;

 

(iii)

comprehensive automobile liability insurance covering Tenant against any
personal injuries or deaths of persons and property damage based upon or arising
out of the ownership, use, occupancy or maintenance of a motor vehicle at the
Premises and all areas appurtenant thereto in the amount of not less than
$1,000,000, combined single limit;

 

(iv)

commercial property insurance covering Tenant’s personal property in amounts
reasonably determined by Tenant;

 

(v)

workers’ compensation insurance per the applicable state statutes covering all
employees of Tenant (it being agreed that Tenant shall have the right to
self-insure its obligations under this item (v));

 

(vi)

if Tenant handles, stores or utilizes Hazardous Materials in its business
operations, pollution legal liability insurance; and

 

(vii)

during any period of construction or during which any Alterations costing in
excess of $150,000.00 are being made, builder’s risk coverage in an amount
sufficient for such Alterations or other work or improvements performed on the
Premises by Tenant; provided, however, that in the event that such builder’s
risk coverage is required, such coverage may be provided through the so-called
“course of construction” coverage provided in the property insurance policy
described in Section 10.2(i) above, and Tenant shall cause such “course of
construction” coverage to provide coverage in an amount equal to or greater than
$3,000,000.00.

Notwithstanding anything to the contrary contained in this Section 10, upon the
occurrence of a Default, Landlord shall have the right to, upon written notice
to Tenant, purchase the aforementioned Tenant’s Policies on Tenant’s behalf and
charge the cost thereof to Tenant, which amounts shall be payable by Tenant to
Landlord, upon demand as Additional Rent.

10.3.        Blanket Policies. Notwithstanding anything to the contrary
contained in this Section 10, Tenant’s obligation to carry insurance may be
satisfied by coverage under a so-called “blanket policy” or policies of
insurance; provided, however, that all insurance certificates provided by Tenant
to Landlord pursuant to Section 10.1 above shall reflect that Tenant has been
afforded coverage specifically with respect to the Premises. At Tenant’s option
but no more than once per calendar year, Tenant may request that Landlord carry,
for the benefit of Tenant, the casualty insurance required by

 

16


--------------------------------------------------------------------------------


this Section 10 at Tenant’s expense for the following calendar year provided
such request is made not later than October 1 of the preceding calendar year. If
Tenant makes such request, Landlord shall promptly increase its coverage
accordingly, and Tenant shall pay the premiums attributable to the coverage
required hereby within thirty (30) days after demand therefor.

 

11.

ALTERATIONS.

11.1.        Non-Structural Alterations. Tenant may, from time to time at its
sole expense, make alterations or improvements in and to the Premises
(hereinafter collectively referred to as “Alterations”) provided that:

 

(i)

such Alterations are non-structural and, if the cost of such Alterations
(whether on a single occurrence basis, or a series of two or more related
occurrences or items occurring within a six (6) month period) exceeds
$150,000.00, Tenant delivers prior written notice thereof to Landlord (except
that notice of de minimus Alterations (costing less than $50,000.00) will not be
required); and

 

(ii)

Tenant, in every instance, complies with the terms and conditions of Section
11.3 below.

11.2.        Consent to Alterations. Landlord’s consent to Alterations, when
required, shall not be unreasonably withheld, conditioned or delayed, provided
that: (a) the structural integrity of the Premises shall not be adversely
affected; (b) the proper functioning of the mechanical, electrical, heating,
ventilating, air-conditioning (“HVAC”), sanitary and other service systems of
the Premises shall not be adversely affected and the usage of such systems by
Tenant shall not be materially increased; (c) Tenant shall have appropriate
insurance coverage, reasonably satisfactory to Landlord, regarding the
performance and installation of the Alterations; and (d) Tenant shall have
provided Landlord with reasonably detailed plans for such Alterations in advance
of requesting Landlord’s consent. Additionally, but subject to (a) through (d)
above, Landlord shall not unreasonably withhold its consent to any Alterations:
(i) reasonably required in order to accommodate a sublease or an assignment of
this Lease (provided such assignment or sublease is executed in compliance with
Section 8); or (ii) reasonably required in order to accommodate Tenant’s
business operations at the Premises. In each and every instance involving
Alterations, the performance of the Alterations in question shall not have a
material, adverse effect on the value of the Premises.

11.3.        Other Requirements. Before proceeding with any Alterations, Tenant
shall (i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its written approval, working drawings, preliminary plans and specifications
and all permits for the work to be done and Tenant shall not proceed with such
Alterations until it has received Landlord’s approval (if required), which must
be delivered or specifically denied within ten (10) business days after request
therefor, or will be deemed granted if Landlord’s consent is not expressly
denied within five (5) business days after an additional written request from
Tenant; and (iii) cause those contractors, materialmen and suppliers engaged to
perform the Alterations to deliver to Landlord certificates of insurance (in a
form reasonably acceptable to Landlord) evidencing policies of builders risk
(but only if the cost of such Alterations exceeds $150,000), commercial general
liability insurance

 

17


--------------------------------------------------------------------------------


(providing the same coverages as required in Section 10 above) and workers’
compensation insurance. Such insurance policies shall satisfy the obligations
imposed under Section 10. Tenant shall cause the Alterations to be performed in
compliance with all applicable permits, Laws and requirements of public
authorities. Tenant shall cause the Alterations to be diligently performed in a
good and workmanlike manner, using new materials and equipment at least equal in
quality and class to those existing as of the date of this Agreement. Upon the
substantial completion of any Alterations, Tenant shall provide Landlord with
“as built” plans, copies of all construction contracts, governmental permits and
certificates and proof of payment for all labor and materials, including,
without limitation, copies of paid invoices and final lien waivers, subject to
Tenant’s right to contest any liens as provided above. Landlord shall have the
right to require that Tenant remove from the Premises, at the expiration or
termination of this Lease, and at Tenant’s sole cost and expense, any
Alterations for which Landlord’s consent is required under this Section 11,
provided that Landlord advises Tenant, in writing, of this requirement at the
time that Landlord consents to the applicable Alteration. The parties do not
intend that the making of Alterations shall: (A) constitute income to Landlord;
or (B) result in a deferral or denial of some or all of the federal, state or
municipal income tax deductions that Landlord would otherwise be permitted to
report with respect to the Premises or this Lease; or (C) cause this Lease not
to be a true lease for federal income tax purposes.

12.           LANDLORD’S AND TENANT’S PREMISES. All trade fixtures, machinery
and equipment (collectively, the “Tenant’s Property”) attached to, or built
into, the Premises at the commencement of, or during the Term, whether or not
placed there by or at the expense of Tenant, shall remain Tenant’s Property and
shall be removed by Tenant at the Expiration Date. At or before the Expiration
Date, or the date of any earlier termination, Tenant, at its expense, shall
remove from the Premises all of Tenant’s personal property, Tenant’s Property
and any Alterations that Landlord requires be removed pursuant to Section 11,
and Tenant shall repair (to Landlord’s reasonable satisfaction) any damage to
the Premises resulting from such installation and/or removal. Any other items of
Tenant’s personal property that shall remain in the Premises for more than ten
(10) days after the Expiration Date, or following an earlier termination date,
may, at the option of Landlord, be deemed to have been abandoned, and in such
case, such items may be retained by Landlord as its property or be disposed of
by Landlord, in Landlord’s sole and absolute discretion and without
accountability, at Tenant’s expense. Notwithstanding the foregoing provisions of
this Section 12 or any other provision of this Lease to the contrary (including,
without limitation, Section 21.2), if Landlord or Tenant terminates this Lease
prior to the Expiration Date, then, provided that Tenant has paid and continues
to pay, on a timely basis, all Rent due under this Lease (if any), Tenant shall
have thirty (30) days from the accelerated termination date in which to remove
Tenant’s personal property and any Alterations that Landlord requires be removed
pursuant to Section 11. If the foregoing sentence is applicable, then none of
Tenant’s personal property and equipment may be considered abandoned, nor may
Landlord retain and dispose of any of such personal property and equipment until
such thirty (30) day period expires.

13.           REPAIRS AND MAINTENANCE. Tenant acknowledges that, with full
awareness of its obligations under this Lease, and in light of the fact that
Landlord acquired the Premises from Tenant (or an affiliate of Tenant) as of the
Commencement Date, Tenant has accepted the condition, state of repair and
appearance of the Premises. Except for normal wear and tear and events of
damage, destruction or casualty to the Premises (as addressed in Section 18
below), Tenant agrees that, at its sole expense and throughout the Term, it
shall put, keep and maintain the Premises, including any Alterations and any
altered, rebuilt, additional or substituted building, structures and other

 

18


--------------------------------------------------------------------------------


improvements thereto or thereon, in good order, condition, repair and appearance
(allowing for normal wear and tear), and in a safe condition, repair and
appearance (collectively, the “Required Condition”) and shall make all repairs
and replacements necessary to ensure compliance with the Required Condition.
Without limiting the foregoing, Tenant shall promptly make all structural and
nonstructural, foreseen and unforeseen, ordinary and extraordinary changes,
replacements and repairs of every kind and nature, and correct any patent or
latent defects in the Premises, which may be required to put, keep and maintain
the Premises in the Required Condition. Tenant will keep the Premises orderly
and free and clear of rubbish. Tenant covenants to perform or observe all terms,
covenants and conditions of any easement, restriction, covenant, declaration or
maintenance covenants of record (collectively, “Easements”) to which the
Premises are currently subject or become subject pursuant to this Lease (it
being agreed that Landlord shall not amend any Easement or agree to any
additional Easement in any manner that will either limit, in any adverse
respect, Tenant’s rights under this Lease or impose any new or increased burden,
economic or otherwise, on Tenant, without Tenant’s prior written consent, which
consent may be withheld in Tenant’s sole, but reasonable, discretion), whether
or not such performance is required of Landlord under such Easements, including,
without limitation, payment of all amounts due from Landlord or Tenant (whether
as assessments, service fees or other charges) under such Easements. Tenant
shall deliver to Landlord promptly, but in no event later than five (5) business
days after receipt thereof, copies of all written notices received from any
party thereto regarding the non-compliance of the Premises or Landlord’s or
Tenant’s performance of obligations under any Easements. Tenant shall, at its
expense, use reasonable efforts to enforce compliance with any Easements
benefiting the Premises by any other person or entity or property subject to
such Easements. Landlord shall not be required to maintain, repair or rebuild,
or to make any alterations, replacements or renewals of any nature to the
Premises, or any part thereof, whether ordinary or extraordinary, structural or
nonstructural, foreseen or not foreseen, or to maintain the Premises or any part
thereof in any way or to correct any patent or latent defect therein except to
the extent such action is necessitated by Landlord’s or Agent’s negligence or
willful misconduct or by actions taken by or on behalf of Landlord in connection
with Landlord’s inspection of the Premises prior to Landlord’s acquisition of
title thereto. Tenant hereby expressly waives any right to make repairs at the
expense of Landlord which may be provided for in any Law in effect at the
Commencement Date or that may thereafter be enacted. If Tenant shall abandon the
Premises, it shall give Landlord immediate written notice thereof.

14.           UTILITIES. Tenant shall purchase all utility services and shall
provide for garbage, cleaning and extermination services for service to the
Premises. Tenant shall pay the utility charges for the Premises directly to the
utility or municipality providing such service, all charges shall be paid by
Tenant before they become delinquent. Tenant shall be solely responsible for the
repair and maintenance of any meters necessary in connection with such services.

15.           INVOLUNTARY CESSATION OF SERVICES. If and to the extent Landlord
directly provides any such services to Tenant, Landlord reserves the right,
without any liability to Tenant and without affecting Tenant’s covenants and
obligations hereunder, to stop service of any or all of the HVAC, electric,
sanitary, elevator (if any), and other systems serving the Premises, or to stop
any other services provided by Landlord under this Lease, whenever and for so
long as may be necessary by reason of (i) accidents, emergencies, strikes, or
(ii) any other cause beyond Landlord’s reasonable control. Further, it is also
understood and agreed that Landlord or Agent shall have no liability or
responsibility for a cessation of any services to the Premises that occurs as a
result of causes beyond Landlord’s or Agent’s reasonable control. No such
interruption of any service shall be deemed

 

19


--------------------------------------------------------------------------------


an eviction or disturbance of Tenant’s use and possession of the Premises or any
part thereof, or render Landlord or Agent liable to Tenant for damages, or
relieve Tenant from performance of Tenant’s obligations under this Lease,
including, but not limited to, the obligation to pay Rent.

16.           LANDLORD’S RIGHTS. Upon reasonable prior notice to Tenant (which
may be delivered telephonically), and as long as Landlord does not unreasonably
interfere with Tenant’s operations, Landlord, Agent and their respective agents,
employees and representatives shall have the right to enter and/or pass through
the Premises at any time or times (except in the event of emergency for which no
prior notice is required) to examine and inspect the Premises and to show it to
actual and prospective lenders, prospective purchasers or mortgagees of the
Premises or providers of capital to Landlord and its affiliates; and in
connection with the foregoing, to install a sign at or on the Premises to
advertise the Premises for sale. During the period of six months prior to the
Expiration Date, unless a Renewal Option has been exercised (or at any time, if
Tenant has abandoned the Premises or is otherwise in default beyond applicable
notice and cure periods under this Lease), Landlord and its agents may exhibit
the Premises to prospective tenants. Additionally, Landlord and Agent shall have
the following rights with respect to the Premises, without being deemed an
eviction or disturbance of Tenant’s use or possession of the Premises or giving
rise to any claim for setoff or abatement of Rent: (i) to have pass keys, access
cards, or both, to the Premises; and (ii) to decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant abandons
the Premises for more than 30 consecutive days.

 

17.

NON-LIABILITY AND INDEMNIFICATION.

17.1.        Non-Liability. Except (and only if and) to the extent caused by the
willful misconduct or negligence of Landlord or Agent, Landlord and Agent shall
not be liable to Tenant for any loss, injury, or damage, to Tenant or to any
other person, or to its or their property, irrespective of the cause of such
injury, damage or loss and, in no event shall any affiliates, owners, partners,
directors, officers, agents or employees of Landlord or Agent ever be liable
hereunder. Further, except (and only if and) to the extent caused by the willful
misconduct or negligence of Landlord or Agent, none of Landlord, Agent, any
other managing agent, or their respective affiliates, owners, partners,
directors, officers, agents and employees shall be liable to Tenant (a) for any
damage caused by other persons in, upon or about the Premises, or caused by
operations in construction of any public or quasi-public work; (b) with respect
to matters for which Landlord is liable, for consequential or indirect damages
purportedly arising out of any loss of use of the Premises or any equipment or
facilities therein by Tenant or any person claiming through or under Tenant; (c)
for any defect in the Premises; (d) for injury or damage to person or property
caused by fire, or theft, or resulting from the operation of heating or air
conditioning or lighting apparatus, or from falling plaster, or from steam, gas,
electricity, water, rain, snow, ice, or dampness, that may leak or flow from any
part of the Premises, or from the pipes, appliances or plumbing work of the
same.

17.2.        Tenant Indemnification. Except (and only if and to the extent of)
Landlord’s or Agent’s negligence or willful misconduct, Tenant hereby
indemnifies, defends, and holds Landlord, Agent and the Indemnitees
(collectively, “Landlord Indemnified Parties”) harmless from and against any and
all Losses arising from or in connection with any or all of: (a) Tenant’s
operation of the Premises during the Term; (b) Tenant’s conduct or management of
the Premises or any business therein, or any work or Alterations done, or any
condition created by any or all of Tenant and any or all of its member,
partners, officers, directors, employees, invitees, managers, contractors, and

 

20


--------------------------------------------------------------------------------


representatives (collectively, “Tenant’s Parties”), in or about the Premises
during the Term; (c) any act, omission or negligence during the Term of any or
all of Tenant and Tenant’s Parties; (d) any accident, injury or damage
whatsoever occurring during the Term in, at or upon the Premises and caused by
any or all of Tenant and Tenant’s Parties; (e) any breach by Tenant of any or
all of its warranties, representations and covenants under this Lease; (f) any
actions necessary to protect Landlord’s interest under this Lease in a
bankruptcy proceeding or other proceeding under the Bankruptcy Code relating to
this Lease or Tenant; (g) Tenant’s failure to comply with Section 9.2; and (h)
any violation or alleged violation by any or all of Tenant and Tenant’s Parties
of any Law; and (i) any claims made against Landlord by any third party
contractor engaged by Tenant (collectively, “Tenant’s Indemnified Matters”). In
case any action or proceeding is brought against any or all of Landlord and the
Landlord Indemnified Parties by reason of any of Tenant’s Indemnified Matters,
Tenant, upon notice from any or all of Landlord, Agent or any Superior Party
(defined below), shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Landlord. The term “Losses” shall mean all claims,
demands, expenses, actions, judgments, damages (actual, but not consequential or
punitive), penalties or fines imposed by any Law, liabilities, losses of every
kind and nature (other than consequential or punitive damages), suits,
administrative proceedings, costs and fees, including, without limitation,
attorneys’ and consultants’ reasonable fees and expenses, and the costs of
cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity. The provisions of this Section
17.2 shall survive the expiration or termination of this Lease.

17.3.        Landlord Indemnification. Landlord hereby indemnifies, defends, and
holds Tenant, Guarantor, and any of their affiliates (collectively, “Tenant
Indemnified Parties”) harmless from and against any and all Losses arising from
or in connection with any negligence or willful misconduct of Landlord and any
or all of its member, partners, officers, directors, employees, invitees,
managers, contractors, and representatives (collectively, “Landlord’s Parties”),
in or about the Premises during the Term (collectively, “Landlord’s Indemnified
Matters”). In case any action or proceeding is brought against any or all of
Tenant and the Tenant Indemnified Parties by reason of any of Landlord’s
Indemnified Matters, Landlord, upon notice from any or all of Tenant, shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to Tenant. Notwithstanding anything to the contrary set forth in this Lease,
however, in all events and under all circumstances, the liability of Landlord to
Tenant, whether under this Section Error! Reference source not found. or any
other provision of this Lease, shall be limited to the interest of Landlord in
the Premises, and Tenant agrees to look solely to Landlord’s interest in the
Premises (and the profits and proceeds thereof) for the recovery of any judgment
or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this Section
17.3 shall survive the expiration or termination of this Lease.

 

18.

CASUALTY AND CONDEMNATION.

18.1.        Casualty. If the Building and/or other improvements on the Premises
shall be damaged or destroyed by fire or other casualty (each, a “Casualty”),
Tenant, at Tenant’s sole cost and expense, shall promptly and diligently repair,
rebuild or replace such Building and other improvements, so as to restore the
Premises to the condition in which they were immediately prior to such damage or
destruction, irrespective of whether any insurance proceeds are adequate or
available to repair, rebuild or replace such Building. The net proceeds of any
insurance (other than rent loss insurance) recovered by reason of such damage
to, or such destruction of, the Building and/or other

 

21


--------------------------------------------------------------------------------


improvements on the Premises in excess of the cost of adjusting the insurance
claim and collecting the insurance proceeds (such excess being hereinafter
called the “net insurance proceeds”) shall be held in trust by Landlord as loss
payee or held by any holder of an interest in the Premises which may be superior
to Tenant’s interest under this Lease (a “Holder”) and released for the purpose
of paying the cost of restoring such Building and other improvements. Such net
insurance proceeds shall be released to Tenant or Tenant’s contractors from time
to time as the work progresses in accordance with the terms of a commercially
reasonable construction contract requiring progress payments or payments on a
monthly basis. Prior to the commencement of the work, Tenant shall deliver to
Landlord reasonable proof that such net insurance proceeds are adequate to pay
the cost of such restoration. If such net insurance proceeds are not adequate,
Tenant shall pay, out of funds other than such net insurance proceeds, the
amount by which such cost will exceed such net insurance proceeds.
Notwithstanding anything to the contrary herein, no insurance proceeds paid to
Tenant due to loss or damage of Tenant’s furniture, fixtures, equipment or other
personal property, or properly allocable to loss or damage of the same shall be
paid to Landlord.

 

18.2.

Condemnation.

18.2.1      Condemnation of Entire Premises. If all or substantially all of the
Premises is taken or condemned for a public or quasi-public use
(“Condemnation”), the provisions of Section 18.3 shall apply.

18.2.2      Partial Condemnation. If less than all or substantially all of the
Premises is subject to a Condemnation, Tenant shall restore the Building and
other improvements upon the Premises to a condition and size as nearly
comparable as reasonably possible to the condition and size thereof immediately
prior to the Condemnation, and there shall be an equitable abatement of the Base
Rent according to the value of the Premises before and after the Condemnation.
In the event that the parties fail to agree upon the amount of such abatement,
either party may submit the issue for arbitration pursuant to the rules of the
American Arbitration Association and the determination or award rendered by the
arbitrator(s) shall be final, conclusive and binding upon the parties and not
subject to appeal, and judgment thereon may be entered in any court of competent
jurisdiction.

18.2.3      Award. Tenant shall have the right to make a claim against the
condemnor for moving and related expenses that are payable to tenants under
applicable law without reducing the awards otherwise payable to Landlord and the
Holders. Except as aforesaid, Tenant hereby waives all claims against Landlord
and all claims against the condemnor, and Tenant hereby assigns to Landlord all
claims against the condemnor including, without limitation, all claims for
leasehold damages and diminution in the value of Tenant’s leasehold interest,
subject to the provisions of this Section 18.2.3. If only part of the Premises
is Condemned, the net proceeds of any Condemnation award recovered by reason of
any taking or Condemnation of the Premises in excess of the cost of collecting
the award and in excess of any portion thereof attributable to the then-current
market value of the land taken or Condemned (such excess being hereinafter
called the “net condemnation proceeds”) shall be held in trust by Landlord or
any Holder and released for the purpose of paying the cost of restoring the
Building and other improvements damaged by reason of the taking or Condemnation.
Tenant shall perform such restoration, and such net Condemnation proceeds shall
be released to Tenant or Tenant’s contractors from time to time as the work
progresses. Prior to the commencement of the work, Tenant shall deliver to
Landlord reasonable proof that such net condemnation proceeds are adequate to
pay the cost of such restoration. If such net condemnation

 

22


--------------------------------------------------------------------------------


proceeds are not adequate, Tenant shall pay, out of funds other than such net
condemnation proceeds, the amount by which such cost will exceed such net
condemnation proceeds and shall furnish proof to Landlord of the payment of such
excess for work performed. If such net condemnation proceeds are more than
adequate, the amount by which such net condemnation proceeds exceed the cost of
restoration will be retained by Landlord or applied to repayment of any mortgage
loan secured by the Premises. In the event that the parties fail to agree upon
the portion of the award attributable to the then-current market value of the
land taken or Condemned, either party may submit the issue for arbitration
pursuant to the rules then obtaining of the American Arbitration Association and
the determination or award rendered by the arbitrator(s) shall be final,
conclusive and binding upon the parties and not subject to appeal, and judgment
thereon may be entered in any court of competent jurisdiction. Notwithstanding
anything to the contrary herein, no condemnation proceeds paid to Tenant due to
loss or damage of Tenant’s furniture, fixtures, equipment or other personal
property, or properly allocable to loss or damage of the same shall be paid to
Landlord.

18.2.4      Temporary Taking. If the condemnor should take only the right to
possession for a fixed period of time or for the duration of an emergency or
other temporary condition (a “Temporary Taking”), then, notwithstanding anything
hereinabove provided, this Lease shall continue in full force and effect without
any abatement of rent, but the amounts payable by the condemnor with respect to
any period of time prior to the expiration or sooner termination of this Lease
shall be paid by the condemnor to Landlord and all such amounts shall be
credited to Tenant’s account up to the portion of the Rent allocable to the area
that is subject to the Temporary Taking only. If the amounts payable hereunder
by the condemnor are paid in monthly installments, Landlord shall apply the
amount of such installments, or as much thereof as may be necessary for the
purpose, toward the amount of Rent due from Tenant as rent for that period, and
Tenant shall pay to Landlord any deficiency between the monthly amount thus paid
by the condemnor and the amount of the Rent, while Landlord shall pay over to
Tenant any excess of the amount of the award over the amount of the Rent.

 

18.3.

Termination of Lease Following Major Casualty of Major Condemnation.

18.3.1      If a Casualty or Condemnation shall affect all or a substantial
portion of the Premises, and:

18.3.1.1.                in the case of a Casualty, (a) if such Casualty (i)
occurs during the final twenty-four (24) months of the Term (as it may have been
extended prior to the occurrence of the Casualty; or (ii) shall be deemed a
“total loss” for insurance purposes or shall be determined to be a loss of such
dimension that the Premises cannot be completely restored or rebuilt within two
hundred seventy (270) days computed from the hypothetical date of the
commencement of construction; or (b) under then-applicable Laws, the Premises
cannot be restored to substantially the same condition as existed immediately
prior to the Casualty; or (c) in the event that Landlord maintains the property
insurance, rather than Tenant, and the net insurance proceeds (exclusive of the
deductible, which shall be paid by Tenant) are not sufficient, in the mutual and
reasonable opinions of Landlord and Tenant to restore the Premises to
substantially the same condition as existed immediately prior to the Casualty
(any of (a), (b) or (c), a “Major Casualty”); or

 

23


--------------------------------------------------------------------------------


18.3.1.2.                in the case of a Condemnation (other than a Temporary
Taking): (a) such Condemnation shall, in Tenant’s and Landlord’s mutual and
reasonable judgment, render the Premises unsuitable for restoration for
continued use and occupancy of Tenant’s business; or (b) under then-applicable
Laws, the Premises cannot be restored to substantially the same condition as
existed immediately prior to the Condemnation; or (c) in the mutual and
reasonable opinion of Landlord and Tenant, the net condemnation proceeds are
insufficient to restore the Premises to a condition that will permit Tenant to
continue to operate its business in the Premises in substantially the same
fashion as Tenant operated immediately prior to the Condemnation (any of (a),
(b) or (c), a “Major Condemnation”);

then Tenant may, at its option, exercisable not later than sixty (60) days after
the date on which the casualty or condemnation proceeds are known, deliver to
Landlord each of the following: (A) notice (a “Termination Notice”) of its
intention to terminate this Lease on the next rental payment date that occurs
not less than sixty (60) days after the delivery of such notice (the
“Termination Date”); (B) in the case of a Major Condemnation, a certificate of
an authorized officer of Tenant describing the event giving rise to such
termination; or in the case of a Major Casualty, (x) the certificate of an
architect licensed in the state in which the Premises is located stating that
the architect has determined, in its good faith judgment, that the Premises
cannot be completely restored or rebuilt for continued use and occupancy in
Tenant’s business in a manner consistent with the operation of Tenant’s business
immediately prior to the occurrence of the Major Casualty within two hundred
seventy (270) days computed from the hypothetical date of commencement of such
construction or (y) written confirmation from the issuer of the applicable
insurance policy that it will treat the damage to the Building as a “total
loss”; and (C) an irrevocable offer (an “Event of Loss Purchase Offer”) by
Tenant to Landlord to purchase the Premises on the Termination Date.

18.4.        Acceptance or Rejection of Event of Loss Purchase Offer. If
Landlord shall reject the Event of Loss Purchase Offer by written notice given
to Tenant not later than fifteen (15) days prior to the Termination Date, this
Lease shall terminate on the Termination Date, except with respect to
obligations and liabilities of Tenant or Landlord hereunder, actual or
contingent, which have arisen on or prior to the Termination Date, upon payment
by Tenant of all of the Base Rent, Additional Rent and other sums then due and
payable or accrued hereunder to and including the Termination Date, and the net
condemnation proceeds or net insurance proceeds (as the case may be) shall
belong to Landlord. Tenant shall, on or before the Termination Date, execute and
deliver to Landlord an outright assignment of such proceeds in form and
substance reasonably acceptable to Landlord and pay to Landlord an amount equal
to any applicable insurance deductible or self-insurance amounts. Unless
Landlord shall have rejected the Event of Loss Purchase Offer in accordance with
this Section 18.4, Landlord shall be conclusively considered to have accepted
the Event of Loss Purchase Offer. In the event Landlord accepts (or is deemed to
have accepted) the Event of Loss Purchase Offer, then, on the Termination Date
(1) Tenant shall pay to Landlord a purchase price determined pursuant to Exhibit
D attached hereto, (2) Landlord shall convey the Premises to Tenant or its
designee, and (3) Landlord shall assign to Tenant or its designee all of
Landlord’s interest in the net condemnation proceeds or net insurance proceeds
(as the case may be), by assignment in form and substance reasonably acceptable
to Tenant or, if Landlord has already received all or a portion of such net
condemnation proceeds or net insurance proceeds (as the case may be), then
Landlord shall pay the same to Tenant or Tenant’s designee after deducting
Landlord’s costs payable by Tenant hereunder. Such sale shall otherwise be
consummated in accordance with the terms set forth in Section 18.5 below. In the
event Tenant fails

 

24


--------------------------------------------------------------------------------


to deliver the Termination Notice and the Event of Loss Purchase Offer in
accordance with the time deadlines set forth in this Section 18, then, at
Landlord’s election, Tenant shall have no right to terminate this Lease or right
to make an offer to purchase the Premises, and the Lease will continue in full
force and effect.

18.5.        Closing/Conveyance Procedures. In the event, pursuant to the terms
and conditions of Section 18.4 above, Landlord is to convey its interest in the
Premises to Tenant as a result of an Event of Loss Purchase Offer, the following
provisions shall apply:

18.5.1.     The purchase of the Premises contemplated herein shall be
consummated at a closing (“Loss Closing”) to take place at the offices of
Landlord or Landlord’s counsel. The Loss Closing shall occur on the date (the
“Loss Closing Date”) which is no later than sixty (60) days after Landlord’s
receipt of a timely Termination Notice or such other date as the parties shall
mutually agree in writing. The Loss Closing shall be effective as of 11:59 p.m.
on the Loss Closing Date. Time is of the essence.

18.5.2.     The total purchase price to be paid to Landlord by Tenant at the
Loss Closing for the sale hereunder shall be an amount equal to the applicable
purchase price set forth on Exhibit D attached hereto. In the event of a Loss
Closing hereunder, Tenant shall not have the right to escrow or hold back any
portion of the purchase price hereunder. The purchase price shall be paid to
Landlord at the Loss Closing, by federal wire transfer of immediately available
funds.

18.5.3.     At the Loss Closing, Landlord shall convey fee simple title to the
Premises to Tenant (or its assignee or designee) pursuant to a quitclaim deed,
subject to (a) Taxes; (b) those matters and exceptions shown in Landlord’s
existing owner’s policy of title insurance dated ___________, 2006, issued by
_____________ Title Insurance Company (File No. [_________________]) and the
survey prepared by [_________________] dated [_________________] as Project
Number [_________________]; (c) those matters that may be otherwise specifically
approved, in writing, by Tenant, such approval not to be unreasonably withheld,
delayed or denied, or otherwise deemed approved or accepted by Tenant, or that
otherwise result from the construction of any improvements or Alterations by
Tenant or the construction of any Expansion Improvements by Landlord;
(d) matters arising out of any act of Tenant or any or all of its affiliates,
representatives, lenders, agents, contractors, employees or invitees; and
(e) any lien (including, without limitation, any mortgages or deeds of trust),
claim or encumbrance or other matter, except liens, claims, adverse encumbrances
directly caused by any act of Landlord or its affiliates, representatives,
lenders, agents, contractors or employees.

18.5.4.     The sale of the Premises as provided for herein shall be made on a
strictly “AS IS,” “WHERE-IS” basis as of the Loss Closing Date, without any
representations or warranties, of any nature whatsoever from Landlord. Landlord
hereby specifically disclaims any warranty (oral or written) concerning: (i) the
nature and condition of the Premises and the suitability thereof for any and all
activities and uses that Tenant may elect to conduct thereon, (ii) the manner,
construction, condition and state of repair or lack of repair of any
improvements located thereon, (iii) the nature and extent of any right-of-way,
lien, encumbrance, license, reservation, condition or otherwise, (iv) the
compliance of the Premises or its operation with any laws, rules, ordinances, or
regulations of any government or other body; and (v) any other matter
whatsoever. Tenant expressly acknowledges that, in consideration of the
agreements of Landlord herein, LANDLORD MAKES NO

 

25


--------------------------------------------------------------------------------


WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PREMISES, ANY IMPROVEMENTS LOCATED THEREON, OR ANY SOIL CONDITIONS
RELATED THERETO. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT IS NOT RELYING ON
(AND LANDLORD HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES
MADE BY OR ON BEHALF OF LANDLORD OF ANY KIND OR NATURE WHATSOEVER.

18.5.5.     If Tenant fails to timely perform or satisfy any of its obligations
imposed under this Section 18, including its obligation to timely close on the
purchase of the Premises, then such failure shall constitute a default by Tenant
under this Lease (for which there is no cure period), and Landlord shall have
all rights and remedies available to it under this Lease, at law or in equity
(including, without limitation the right to file an action to specifically
enforce the terms of this Section 18), with respect to such default.

18.5.6.     Upon the purchase of the Premises pursuant to the provisions of this
Section 18, this Lease shall terminate except for provisions under this Lease
that by their terms specifically survive.

18.5.7.     Landlord and Tenant each hereby indemnify, protect and defend and
hold the other harmless from and against all Losses resulting from the claims of
any broker, finder, or other such party claiming by, through or under the acts
or agreements of the indemnifying party. The obligations of the parties pursuant
to this Section 18 shall survive any termination of this Lease.

18.5.8.     There shall be no prorations of any cost items relating to the
Premises, whether Taxes, Operating Expenses or otherwise; provided, however,
that if and to the extent that, as of the Loss Closing, Landlord has paid any
bills for any ownership expenses incurred (prior to the Loss Closing) in
connection with the ownership and operation of the Premises and, under the terms
of this Lease, Tenant would be required to reimburse Landlord for some or all of
such expenses, then at the Loss Closing, Tenant shall be required to pay to
Landlord, in addition to the purchase price set forth above, any such accrued
Operating Expenses (including, but not limited to, Taxes).

18.5.9.     Provided the Loss Closing is consummated in accordance with this
Section 18, Tenant shall pay for all closing costs, including, but not limited
to, the cost to record the deed, any transfer taxes, any closing escrow fees,
the costs of any title insurance policy, and the cost of the survey. Tenant
shall be solely responsible for procuring the title insurance policy and the
survey and in no event shall the procurement of those items be a condition
precedent to Tenant’s obligation to acquire the Premises. All other costs shall
be paid in accordance with local custom. Each of Landlord and Tenant shall be
responsible for their respective attorneys’ fees.

19.           SURRENDER AND HOLDOVER. On the last day of the Term, or upon any
earlier termination of this Lease, or upon any re-entry by Landlord upon the
Premises: (a) Tenant shall quit and surrender the Premises to Landlord
“broom-clean” (as defined by Exhibit C, attached hereto and incorporated herein
by reference), and in a condition that would reasonably be expected with normal
and customary use in accordance with prudent operating practices and in
accordance with the covenants and requirements imposed under this Lease, subject
only to ordinary wear and tear (as is

 

26


--------------------------------------------------------------------------------


attributable to deterioration by reason of time and use, in spite of Tenant’s
reasonable care) and losses by casualty or condemnation not required to be
repaired or restored by Tenant pursuant to the provisions hereof; (b) Tenant
shall remove all of Tenant’s personal property therefrom, except as otherwise
expressly provided in this Lease, and (c) Tenant shall surrender to Landlord any
and all keys, access cards, computer codes or any other items used to access the
Premises. Upon prior notice (which may be delivered telephonically), Landlord
shall be permitted to inspect the Premises in order to verify compliance with
this Section 19 at any time prior to (x) the Expiration Date, (y) the effective
date of any earlier termination of this Lease, or (z) the surrender date
otherwise agreed to in writing by Landlord and Tenant. The obligations imposed
under the first sentence of this Section 19 shall survive the termination or
expiration of this Lease. If Tenant remains in possession after the Expiration
Date hereof or after any earlier termination date of this Lease or of Tenant’s
right to possession: (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant
shall pay 125% of the Base Rent last prevailing hereunder, and also shall pay
all actual damages (other than consequential or punitive damages) sustained by
Landlord, directly by reason of Tenant’s remaining in possession after the
expiration or termination of this Lease; (iii) there shall be no renewal or
extension of this Lease by operation of law; and (iv) the tenancy-at-will may be
terminated by either party hereto upon 30 days’ prior written notice given by
the terminating party to the non-terminating party. The provisions of this
Section 19 shall not constitute a waiver by Landlord of any re-entry rights of
Landlord provided hereunder or by law.

 

20.

EVENTS OF DEFAULT.

20.1.        Bankruptcy of Tenant. It shall be a default by Tenant under this
Lease (“Default” or “Event of Default”) if Tenant or Guarantor makes an
assignment for the benefit of creditors, or files a voluntary petition under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law, or an involuntary petition is filed against Tenant or Guarantor
under any state or federal bankruptcy (including the United States Bankruptcy
Code) or insolvency law that is not dismissed within 90 days after filing, or
whenever a receiver of Tenant or Guarantor, or of, or for, the property of
Tenant or Guarantor shall be appointed (and, in the case of an involuntary
receivership, such receivership has not been vacated or set aside within sixty
(60) days thereafter), or Tenant or Guarantor admits it is insolvent or is not
able to pay its debts as they mature.

20.2.        Default Provisions. In addition to any Default arising under
Section 20.1 above, each of the following shall constitute a Default: (a) if
Tenant fails to pay Rent or any other payment when due hereunder within ten (10)
days after written notice from Landlord of such failure to pay on the due date;
provided, however, that if in any consecutive 12 month period, Tenant shall, on
two (2) separate occasions, fail to pay any installment of Rent on the date such
installment of Rent is due, then, on the third such occasion and on each
occasion thereafter on which Tenant shall fail to pay an installment of Rent on
the date such installment of Rent is due, Landlord shall be relieved from any
obligation to provide notice to Tenant, and Tenant shall then no longer have a
ten day period in which to cure any such failure; (b) if Tenant fails, whether
by action or inaction, to timely comply with, or satisfy, any or all of the
obligations imposed on Tenant under this Lease (other than the obligation to pay
Rent) for a period of 30 days after Landlord’s delivery to Tenant of written
notice of such default under this Section 20.2(b); provided, however, that if
the default cannot, by its nature, be cured within such 30 day period, but
Tenant commences and diligently pursues a cure of such default promptly within
the initial 30 day cure period, then, as long as Tenant continues to diligently
pursue such a cure, Landlord shall not exercise its remedies under Section 21
unless such default remains uncured for more than 120 days after the initial
delivery of Landlord’s original default notice; and, at Landlord’s

 

27


--------------------------------------------------------------------------------


election; (c) if Tenant abandons the Premises during the Term; or (d) if
Guarantor defaults under the Guaranty Agreement.

 

20.3.          Landlord’s Default. In the event that Landlord defaults in the
observance or performance of any term or condition required to be performed by
Landlord hereunder, Tenant may elect either to (i) act to cure and remedy such
default hereunder by Landlord or (ii) commence an action in a court of competent
jurisdiction to compel performance by Landlord hereunder; provided, however,
that Tenant may not exercise either of such remedies without first providing
written notice of the alleged default to Landlord, setting forth, with
reasonable specificity and detail, the nature of such default, and thereafter
permitting Landlord a 30 day period to cure such default (which cure period may
be extended if Landlord is diligently pursuing performance of the applicable
cure, but such cure is not completed within the 30 day period). Upon expiration
of Landlord’s cure period, Tenant shall deliver written notice to Landlord
advising of Tenant’s election of (i) or (ii) above. The remedies provided in (i)
and (ii) are Tenant’s sole and exclusive remedies, whether at law or in equity.
In the event that Tenant elects alternative (i), Landlord shall reimburse Tenant
for all reasonable third-party costs and expenses actually expended by Tenant to
perform any obligation of Landlord actually and properly owing hereunder. In
connection with the exercise of the foregoing remedies or otherwise, Tenant
shall not be entitled to any abatement, deduction or set off against the Rent
payable hereunder.

 

21.

RIGHTS AND REMEDIES.

21.1.        Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs,
then Landlord may (but shall not be obligated to) cure or remedy the Default for
the account of, and at the expense of, Tenant, but without waiving such Default.

21.2.        Landlord’s Remedies. In the event of any Default by Tenant under
this Lease, Landlord, at its option, may, in addition to any and all other
rights and remedies provided in this Lease or otherwise at law or in equity do
or perform any or all of the following:

21.2.1.     Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession to Landlord. In such event, Landlord shall be entitled to
recover from Tenant all of: (i) the unpaid Rent that is accrued and unpaid as of
the date on which this Lease is terminated; (ii) the worth, at the time of
award, of the amount by which (x) the unpaid Rent that would otherwise be due
and payable under this Lease (had this Lease not been terminated) for the period
of time from the date on which this Lease is terminated through the Expiration
Date exceeds (y) the amount of such rental loss that could have been reasonably
avoided; and (iii) any other amount necessary to compensate Landlord for all the
detriment proximately caused by the Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of events, would be likely to
result therefrom, including but not limited to, the cost of recovering
possession of the Premises, expenses of reletting, including renovation and
alteration of the Premises, reasonable attorneys’ fees, and that portion of any
leasing commission paid by Landlord in connection with this Lease applicable to
the unexpired Term (as of the date on which this Lease is terminated). The
worth, at the time of award, of the amount referred to in provision (ii) of the
immediately preceding sentence shall be computed by discounting such amount at
the per annum discount rate of the Federal Reserve Bank of the District within
which the Premises are located at the

 

28


--------------------------------------------------------------------------------


time of award, plus one percent (1.0%) per annum. Efforts by Landlord to
mitigate damages caused by Tenant’s Default shall not waive Landlord’s right to
recover damages under this Section 21.2. If this Lease is terminated through any
unlawful entry and detainer action, Landlord shall have the right to recover in
such proceeding any unpaid Rent and damages as are recoverable in such action,
or Landlord may reserve the right to recover all or any part of such Rent and
damages in a separate suit; or

21.2.2.     Continue the Lease and Tenant’s right to possession and recover the
Rent as it becomes due. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Landlord’s interests shall not
constitute a termination of the Tenant’s right to possession; or

21.2.3.     Pursue any other remedy now or hereafter available under the laws of
the state in which the Premises are located.

21.2.4.     Without limitation of any of Landlord’s rights in the event of a
Default by Tenant, Landlord may also exercise its rights and remedies with
respect to any security held or maintained by Landlord.

Any and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord at the sole risk, cost and expense of Tenant, and
in no event or circumstance shall Landlord be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges for such
property of Tenant so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not removed from the
Premises as of the Expiration Date or any other earlier date on which this Lease
is terminated shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant. Neither expiration or termination of this Lease
nor the termination of Tenant’s right to possession shall relieve Tenant from
its liability under the indemnity provisions of this Lease.

21.3.        Additional Rights of Landlord. All sums advanced by Landlord or
Agent on account of Tenant under this Section, or pursuant to any other
provision of this Lease, and all Base Rent and Additional Rent, if delinquent or
not paid by Tenant and received by Landlord when due hereunder, shall bear
interest at the rate of 2% per annum above the “prime” or “reference” or “base”
rate (on a per annum basis) of interest publicly announced as such, from time to
time, by the JPMorgan Chase Bank NA, or its successor (“Default Interest”), from
the due date thereof (provided, however, that if Tenant is entitled to notice
and opportunity to cure a monetary default under Section 20.2, then such
interest shall not accrue until expiration of such cure period) until paid, and
such interest shall be and constitute Additional Rent and be due and payable
upon Landlord’s or Agent’s submission of an invoice therefor. The various
rights, remedies and elections of Landlord reserved, expressed or contained
herein are cumulative and no one of them shall be deemed to be exclusive of the
others or of such other rights, remedies, options or elections as are now or may
hereafter be conferred upon Landlord by law.

21.4.        Event of Bankruptcy. In addition to, and in no way limiting the
other remedies set forth herein, Landlord and Tenant agree that if Tenant ever
becomes the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the

 

29


--------------------------------------------------------------------------------


federal bankruptcy laws, as now enacted or hereinafter amended, then: (a)
“adequate assurance of future performance” by Tenant pursuant to Bankruptcy Code
Section 365 will include (but not be limited to) payment of an additional/new
security deposit in the amount of three times the then current monthly Base Rent
payable hereunder; (b) any person or entity to which this Lease is assigned,
pursuant to the provisions of the Bankruptcy Code, shall be deemed, without
further act or deed, to have assumed all of the obligations of Tenant arising
under this Lease on and after the effective date of such assignment, and any
such assignee shall, upon demand by Landlord, execute and deliver to Landlord an
instrument confirming such assumption of liability; (c) notwithstanding anything
in this Lease to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease, whether or not expressly denominated as “Rent”, shall
constitute “rent” for the purposes of Section 502(b)(6) of the Bankruptcy Code;
and (d) if this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other considerations
payable or otherwise to be delivered to Landlord or Agent (including Base Rent,
Additional Rent and other amounts hereunder), shall be and remain the exclusive
property of Landlord and shall not constitute property of Tenant or of the
bankruptcy estate of Tenant. Any and all monies or other considerations
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord or Agent shall be held in trust by Tenant or Tenant’s
bankruptcy estate for the benefit of Landlord and shall be promptly paid to or
turned over to Landlord.

22.           BROKER. Each party agrees to and hereby does defend, indemnify and
hold the other harmless against and from any brokerage commissions or finder’s
fees or claims therefor by a party claiming to have dealt with the indemnifying
party and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, for any
breach of the foregoing. The foregoing indemnification shall survive the
termination or expiration of this Lease.

 

23.

MISCELLANEOUS.

23.1.        Merger. All prior understandings and agreements between the parties
are merged in this Lease, which alone fully and completely expresses the
agreement of the parties. No agreement shall be effective to modify this Lease,
in whole or in part, unless such agreement is in writing, and is signed by the
party against whom enforcement of said change or modification is sought.

23.2.        Notices. Any notice required to be given by either party pursuant
to this Lease, shall be in writing and shall be deemed to have been properly
given, rendered or made only if personally delivered, or if sent by Federal
Express or other comparable commercial overnight delivery service, addressed to
the other party at the addresses set forth below each party’s respective
signature block (or to such other address as Landlord or Tenant may designate to
each other from time to time by written notice), and shall be deemed to have
been given, rendered or made on the day so delivered or on the first business
day after having been deposited with the courier service.

23.3.        Non-Waiver. The failure of either party to insist, in any one or
more instances, upon the strict performance of any one or more of the
obligations of this Lease, or to exercise any election herein contained, shall
not be construed as a waiver or relinquishment for the future of the performance
of such one or more obligations of this Lease or of the right to exercise such
election, but the Lease shall continue and remain in full force and effect with
respect to any subsequent breach, act or omission. The receipt and acceptance by
Landlord or Agent of Base Rent or Additional Rent with

 

30


--------------------------------------------------------------------------------


knowledge of breach by Tenant of any obligation of this Lease shall not be
deemed a waiver of such breach.

23.4.        Advances by Landlord. If Tenant shall fail to make or perform any
payment or act required by this Lease within any applicable cure period, then
Landlord may at its option make such payment or perform such act for the account
of Tenant, and Landlord shall not thereby be deemed to have waived any default
or released Tenant from any obligation hereunder. Landlord shall give Tenant
thirty (30) days written notice (except in the case of an emergency) prior to
Landlord making such payment or protective advance. All amounts so paid by
Landlord and all incidental costs and expenses (including reasonable attorneys’
fees and expenses) actually incurred in connection with such payment or
performance, together with interest at the Default Interest rate (or at the
highest rate not prohibited by applicable law, whichever is less) from and
including the date of the making of such payment or of the incurring of such
costs and expenses to and including the date of repayment, shall be paid by
Tenant to Landlord on demand.

23.5.        Parties Bound. Except as otherwise expressly provided for in this
Lease, this Lease shall be binding upon, and inure to the benefit of, the
successors and assignees of the parties hereto. Tenant hereby releases Landlord
named herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Premises. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.

23.6.        Recordation of Lease. Landlord and Tenant agree to execute a
recordable memorandum of this Lease setting forth the names and addresses of the
parties, a reference to this Lease with its date of execution, specific legal
descriptions of the Premises, the actual Commencement Date, the term of the
Lease and any Renewal Term(s), Tenant’s Right of First Offer, Tenant’s Expansion
Option, and Landlord’s Covenants as described in Section 7 above. Such
memorandum may be recorded by Tenant at Tenant’s expense or by Landlord at
Landlord’s expense in the real property records of the county in which the
Premises are situated.

23.7.        Governing Law; Construction. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Premises is
located. If any provision of this Lease shall be invalid or unenforceable, the
remainder of this Lease shall not be affected but shall be enforced to the
extent permitted by law. The captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted. Each
covenant, agreement, obligation, or other provision of this Lease to be
performed by Tenant, shall be construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require. This Lease may be executed in counterpart and, when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.

23.8.        Time. Time is of the essence for this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the

 

31


--------------------------------------------------------------------------------


Premises is located, then such time shall be deemed extended to the next day
that is not a Saturday, Sunday or holiday in said state.

23.9.        Authority of Tenant. Tenant and the person(s) executing this Lease
on behalf of Tenant hereby represent, warrant, and covenant with and to Landlord
as follows: the individual(s) acting as signatory on behalf of Tenant is(are)
duly authorized to execute this Lease; Tenant has procured (whether from its
members, partners or board of directors, as the case may be), the requisite
authority to enter into this Lease; this Lease is and shall be fully and
completely binding upon Tenant; and Tenant shall timely and completely perform
all of its obligations hereunder.

23.10.      Authority of Landlord. Landlord and the person(s) executing this
Lease on behalf of Landlord hereby represent, warrant, and covenant with and to
Tenant as follows: the individual(s) acting as signatory on behalf of Landlord
is(are) duly authorized to execute this Lease; Landlord has procured (whether
from its members, partners or board of directors, as the case may be), the
requisite authority to enter into this Lease; this Lease is and shall be fully
and completely binding upon Landlord; and Landlord shall timely and completely
perform all of its obligations hereunder.

23.11.      WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

23.12.      Financial Information. From time to time during the Term but not
more frequently than once in any consecutive twelve month period (except in the
event that Tenant is in Default hereunder or in the event that Landlord is
pursuing a potential sale or refinancing of the Premises), Tenant shall deliver
to Landlord, within ten (10) days following Landlord’s written request therefor,
the most currently available audited financial statement of Tenant; and if no
such audited financial statement is available, then Tenant shall instead deliver
to Landlord its most currently available balance sheet, operating statement,
income statement and statements of cash flow and equity. Furthermore, upon the
delivery of any such financial information from time to time during the Term,
Tenant shall be deemed (unless Tenant specifically states otherwise in writing)
to automatically represent and warrant to Landlord that the financial
information delivered to Landlord is true, accurate and complete, and at that
there has been no material adverse change in the financial condition of Tenant
since the date of the then applicable financial information.

23.13.      Submission of Lease. Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to lease. This
Lease is not effective until execution by and delivery to both Landlord and
Tenant.

23.14.      Counterparts. This Lease may be executed in multiple counterparts,
each of which shall constitute an original, but all such counterparts shall
together constitute a single, complete and fully-executed document.

23.15.      Right of First Offer. Tenant shall have a one time “Right of First
Offer” to purchase the Premises on and subject to the terms, conditions and
limitations set forth in Exhibit F attached hereto

 

32


--------------------------------------------------------------------------------


23.16.      Expansion. Tenant shall have the one time to expand the Premises on
and subject to the terms, conditions and limitations set forth in “Rider 1” to
this Lease.

[Signature Page Follows]

 



















33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

  LANDLORD:

[                                                                        ], a
Delaware limited partnership       By:          Its:          TENANT:

LENOX, INCORPORATED, a New Jersey corporation       By:          Its:     


 

Landlord’s Addresses for Notices:

Tenant’s Addresses for Notices:

c/o First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 4000

Chicago, Illinois 60606

 

Attn: Executive Vice President-Operations

Lenox, Incorporated

6436 City West Parkway

Eden Prairie, MN 55344

Attn:    Tim Schugel

 

With a copy to:

First Industrial Realty Trust, Inc.

[Regional Office Address]

Attn: ________________________

With copies to:

Lenox Group, Inc.

1414 Radcliffe Street

Bristol, PA 19007-5496

Attn: L.A. Fantin

 

and

 

Dorsey & Whitney LLP

50 South Sixth Street

Suite 1500

Minneapolis, MN 55402

Attn: Robert J. Olson

 

 

S-1


--------------------------------------------------------------------------------


With a copy to:

 

(On or prior to June 30, 2007):

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive

Suite 2700

Chicago, Illinois 60606

Attn: Mark J. Beaubien

 

(After June 30, 2007):

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

200 West Madison Street

Suite 3900

Chicago, Illinois 60606

Attn: Mark J. Beaubien

 

 

 

 













S-2


--------------------------------------------------------------------------------


EXHIBIT A

PREMISES

 

All of those lots or parcels of land located in Washington County, Maryland and
more particularly described as follows:

 

Beginning at an iron pin and cap along the existing right of way for the
cul-de-sac at Hunter’s-Green Parkway, said point also being located S 2326°32” W
64.91 feet form the most southeastern corner of the lands of Lot 1 as recorded
in Washington County Plat folio 5724, thence running

 

1. N 61°52’12” W 357.43 feet to a point, thence

2. N 73°57’41” W 311.22 feet to a point, thence with a curve to the left having
a radius of 130.00 feet, an arc length of 176.77 feet and a chord bearing and
distance of

3. S 67°05’05” W 163.46 feet to a point; thence

4. S 28°07’48” W 294.58 feet to a point, thence with a curve to the left having
a radius of 30 feet, an arc length of 47.12 feet and a chord bearing and
distance of

5. S 16°52’12” E 42.43 feet to a point, thence

6. S 61°52’12” E 45.24 feet to a point, thence

7. S 28°07’48” W 212.00 feet to a point, thence

8. N 61°52’12” W 842.09 feet to a point, thence

9. N 33°41’02” E 554.60 feet to a point, thence

10. S 61°52’12” E 642.53 feet to a point, thence

11. N 30°14’06” E 218.22 feet to a point, thence

12. N 59°44’09” W 677.59 feet to a point, thence

13. N 26°32’54” E 251.87 feet to a point, thence

14. N 67°56’10” W 332.65 feet to a point, thence

15. S 22°03’50” W 300.00 feet to a point, thence

16. N 54°58’15” W 142.05 feet to a point, thence

17. S 70°14’47” W 24.81 feet to a point, thence

18. S 20°56’55” W 118.29 feet to a point, thence

19. S 09°59’56” W 210.79 feet to a point, thence

20. S 18°00’23” W 18.67 feet to a point, thence

21. S 56°19’00” W 287.69 feet to a point, thence

22. N 33°41’04” E 425.87 feet to a point, thence

23. S 59°44’08” W 100.18 feet to a point, thence

24. S 33°41’02” W 185.64 feet to a point, thence

25. S 85°18’25” W 31.89 feet to a point, thence

26. S 33°41’02” W 591.12 feet to a point along the northern right-of-way line of
Interstate 70, thence with said right-of-way line S 61°42’34” E 2724.62 feet to
a point, thence leaving said right of way and running along the remaining lands
of Grace Litton, et al, N 28°17’26” E 382.02 feet to a point, thence with said
southern right-of-way line and with a curve to the right having a radius of
530.00 feet, an arc length of 279.97 feet and a chord bearing and distance of

27. N 22°34’01” W 276.73 feet to a point, thence with a curve to the left having
a radius of 470.00 feet, an arc length of 400.99 feet and a chord bearing and
distance of

28. N 31°52’32” W 388.94 feet to a point; thence


A-1

--------------------------------------------------------------------------------


29. N 56°19’02” W 445.43 feet to a point, thence running with the cul-de-sac at
the end of Hunter’s Green Parkway and with a curve to the left having a radius
of 50 feet, an arc length of 61.51 feet and a chord bearing and distance of

30. S 88°25’06” W 57.743 feet to a point, thence running with a curve to the
right having a radius of 70 feet, an arc length of 149.87 feet and a chord
bearing and distance of

31. N 65°30’43” W 122.84 feet to the place of beginning.

 

Containing 40.00 acres of land, more or less.

 

Being Lot 5 as shown on a plat entitled “Final Plat of Subdivision of Lots 5 and
6 and Simplified Plat of Parcels B and C of Hunter’s Green Business Park for
Tiger Development 11, LP”, said plat being recorded at Plat folio 6647, et seq,
one of the plat records in the office of the Clerk of the Circuit Court for
Washington County, Maryland.

















A-2


--------------------------------------------------------------------------------


EXHIBIT B

TENANT OPERATIONS INQUIRY FORM

1.

Name

of

 

 

 

 

Company/Contact

 

 

2.

Address/Phone

 

 

 

 

 

3.

Provide a brief description of your business and operations:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Will you be required to make filings and notices or obtain permits as required
by Federal and/or State regulations for the operations at the proposed facility?
Specifically:

 

 

a. SARA Title III Section 312 (Tier II) reports

YES

NO

 

(> 10,000lbs. of hazardous materials STORED at any one time)

 

b. SARA Title III Section 313 (Tier III) Form R reports

YES

NO

 

(> 10,000lbs. of hazardous materials USED per year)

 

c. NPDES or SPDES Stormwater Discharge permit

YES

NO

 

(answer “No” if “No-Exposure Certification” filed)

 

d. EPA Hazardous Waste Generator ID Number

YES

NO

 

5.

Provide a list of chemicals and wastes that will be used and/or generated at the
proposed location. Routine office and cleaning supplies are not included. Make
additional copies if required.

 

 

B-1


--------------------------------------------------------------------------------


Chemical/Waste

Approximate Annual Quantity Used or Generated

Storage Container(s)

(i.e. Drums, Cartons, Totes, Bags, ASTs, USTs, etc)

 

 

 

 

 

 

 

 

 

 

 

















B-2


--------------------------------------------------------------------------------


EXHIBIT C

BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

•

All lighting is to be placed into good working order. This includes replacement
of bulbs, ballasts, and lenses as needed.

•

All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary (a) repair
or replacement of any significantly dented truck door panels (dents more than 1
inch deep), broken panels and cracked lumber, and (b) adjustment of door tension
to insure proper operation. All door panels that are replaced shall be painted
to match the building standard.

•

All structural steel columns in the warehouse and office should be inspected for
structural damage, and must be repaired. Repairs of this nature shall be
pre-approved by the Landlord prior to implementation.

•

HVAC system shall be in good working order, including the necessary replacement
of any parts to return the unit to operational condition given the age of the
units. Tenant shall maintain, throughout the term of the Lease and any renewals,
a preventative maintenance contract on all HVAC units. The contract shall be
with a reputable mechanic company, reasonably acceptable to the Landlord, and
shall consist at a minimum of semiannual inspections with filter changes, twice
yearly complete cleaning of fins and coils, complete cleaning of all evaporators
at least once every four years, and all other necessary adjustments. Working
order shall include, but is not limited to, filters, thermostats, warehouse
heaters and exhaust fans. Upon move-out, Landlord will have an exit inspection
performed by a certified mechanical contractor mutually and reasonably agreeable
to both parties to determine the condition of the HVAC systems.

•

All holes over 1/4” in diameter in the office space and in the sheet rock walls
shall be repaired prior to move-out. All walls shall be clean.

•

The carpets and vinyl tiles shall be in a clean condition and shall not have any
holes or chips in them. Flooring shall be free of excessive dust, dirt, grease,
oil and stains. Cracks in concrete and asphalt shall be acceptable as long as
they are ordinary wear and tear, and are not the result of misuse.

•

Facilities shall be returned in a clean condition, including, but not limited
to, the cleaning of the coffee bar, restroom areas, windows, and other portions
of the Premises.

•

There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

•

All exterior windows with cracks or breakage shall be replaced. All interior
windows shall be clean.

 

C-1


--------------------------------------------------------------------------------


•

Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

•

All mechanical and electrical systems shall be left in a safe condition that
conforms to all codes applicable to Tenant and the Premises as of the
termination of the Lease. Bare wires shall be clipped to the nearest junction
box and dangerous installations shall be corrected to Landlord’s reasonable
satisfaction.

•

All plumbing fixtures shall be in good working order, including, but not limited
to, the water heater. Faucets and toilets shall not leak.

•

All dock bumpers shall be left in place and well-secured.

•

Drop grid ceiling shall be free of excessive dust from lack of changing filters.
No ceiling tiles may be missing or damaged

•

All trash shall be removed from both inside and outside of the Building.

•

All signs in front of the Building and on glass entry door and rear door shall
be removed.

Remove all pads for machinery and repair and seal any roof penetrations.

 

 

 













C-2


--------------------------------------------------------------------------------


EXHIBIT D

TERMINATION FEE

 

In the event Tenant has the right to purchase the Premises pursuant to Section
18, the purchase price shall be an amount equal to the sum of (A) 1.10,
multiplied by the amount of the current Landlord’s equity investment in the
Premises (including all related acquisition costs, including, but not limited
to, legal fees, brokerage commissions, environmental consultants and engineering
consultants and any unreimbursed improvements and capital expenditures), plus
(B) (i) the amount of any then-outstanding debt on the Premises, and (ii) the
amount of any yield maintenance or defeasance fees, costs or other fees or
premiums due in connection with the pre-payment of any then-outstanding debt
(the “Debt Premium”). Landlord shall provide a good faith, non-binding estimate
of the Debt Premium, if any, in anticipation of the Loss Closing Date promptly
after the occurrence of a Casualty or Condemnation, except Tenant acknowledges
that Landlord’s lender will calculate the actual Debt Premium, if any, to be
paid by Tenant at the Loss Closing Date closer to such date (which lender’s
calculation shall be binding on Tenant).

The determination of the purchase price under this Exhibit D shall be determined
by Landlord in its sole, but reasonable, discretion and shall be conclusive
absent manifest error.

 

D-1


--------------------------------------------------------------------------------


EXHIBIT E

GUARANTY OF LEASE

GUARANTY OF LEASE (this “Guaranty”) made as of ___________ ____, 2006, by LENOX
GROUP INC, a Delaware corporation, with an address at 1414 Radcliffe Street,
Bristol, PA 19007-5496 (“Guarantor”), to _______________________________, a(n)
______________________, having an office at 311 South Wacker Drive, Suite 4000,
Chicago, Illinois 60606 (“Landlord”).

W I T N E S S E T H :

WHEREAS:

A.            Landlord has been requested by Lenox, Incorporated, a New Jersey
corporation, with an office at 6436 City West Parkway, Eden Prairie, MN 55344
(“Tenant”), to enter into an Industrial Building Lease dated as of the date
hereof (the “Lease”), whereby Landlord would lease to Tenant, and Tenant would
rent from Landlord, all of the premises commonly known as 16507 Hunters Green
Parkway, Hagerstown, Maryland, as more particularly described in the Lease (the
“Premises”).

B.            Guarantor is the parent of Tenant and will derive substantial
economic benefit from the execution and delivery of the Lease.

C.            Guarantor acknowledges that Landlord would not enter into the
Lease unless this Guaranty accompanied the execution and delivery of the Lease.

 

D.

Guarantor hereby acknowledges receipt of a copy of the Lease.

NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:

DEFINITIONS. Defined terms used in this Guaranty and not otherwise defined
herein have the meanings assigned to them in the Lease.

COVENANTS OF GUARANTOR.

Guarantor absolutely, unconditionally and irrevocably guarantees, as a primary
obligor and not merely as a surety: (i) the full and prompt payment of all Base
Rent and Additional Rent and all other rent, sums and charges of every type and
nature payable by Tenant under the Lease, and (ii) the full, timely and complete
performance of all covenants, terms, conditions, obligations and agreements to
be performed by Tenant under the Lease (all of the obligations described in
clauses (i) and (ii), collectively, the “Obligations”), which Obligations shall
not exceed the liabilities and obligations of Tenant under the Lease. If Tenant
defaults under the Lease, Guarantor will, within the notice and cure periods
provided in the Lease, pay and perform all of the Obligations, and pay to
Landlord, when and as due, all Base Rent and Additional Rent payable by Tenant
under the Lease, together with all damages, costs and expenses to which Landlord
is entitled pursuant to the Lease.

Guarantor agrees with Landlord that (i) any action, suit or proceeding of any
kind or nature whatsoever (an “Action”) commenced by Landlord against Guarantor
to collect Base Rent and Additional Rent and any other rent, sums and charges
due under the Lease for any month or months shall not prejudice in any way
Landlord’s rights to collect any such amounts due for any subsequent month or
months throughout the Term in any subsequent Action, (ii) Landlord may, at its
option, without prior notice or demand, join Guarantor in any Action against
Tenant in connection with or based upon either or both of the Lease and any of
the Obligations, (iii) Landlord may seek and obtain recovery against Guarantor
in an Action against Tenant or in any independent Action

 

 


--------------------------------------------------------------------------------


against Guarantor without Landlord first asserting, prosecuting, or exhausting
any remedy or claim against Tenant or against any security of Tenant held by
Landlord under the Lease, and (iv) Guarantor will be conclusively bound by a
judgment entered in any Action in favor of Landlord against Tenant, as if
Guarantor were a party to such Action, irrespective of whether or not Guarantor
is entered as a party or participates in such Action.

Any default or failure by the Guarantor to perform any of its Obligations under
this Guaranty shall be deemed an immediate default by Tenant under the Lease.

GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

This Guaranty is an absolute and unconditional guaranty of payment and of
performance, and not of collection, and shall be enforceable against Guarantor
without the necessity of the commencement by Landlord of any Action against
Tenant, and without the necessity of any notice of nonpayment, nonperformance or
nonobservance, or any notice of acceptance of this Guaranty, or of any other
notice or demand to which Guarantor might otherwise be entitled, all of which
Guarantor hereby expressly waives in advance. The obligations of Guarantor
hereunder are independent of the obligations of Tenant.

If the Lease is renewed, or the Term extended, for any period beyond the
Expiration Date, either pursuant to any option granted under the Lease or
otherwise, or if Tenant holds over beyond the Expiration Date, the obligations
of Guarantor hereunder shall extend and apply to the full and faithful
performance and observance of all of the Obligations under the Lease accruing
during any renewal, extension or holdover period.

This Guaranty is a continuing guaranty and will remain in full force and effect
notwithstanding, and the liability of Guarantor hereunder shall be absolute and
unconditional irrespective of: (i) any modifications, alterations or amendments
of the Lease (regardless of whether Guarantor consented to or had notice of
same), (ii) any releases or discharges of Tenant other than the full release and
complete discharge of all of the Obligations, (iii) Landlord’s failure or delay
to assert any claim or demand or to enforce any of its rights against Tenant,
(iv) any extension of time that may be granted by Landlord to Tenant, (v) any
assignment or transfer of all of any part of Tenant’s interest under the Lease
(whether by Tenant, by operation of law, or otherwise), (vi) any subletting,
concession, franchising, licensing or permitting of the Premises, (vii) any
changed or different use of the Premises, (viii) any other dealings or matters
occurring between Landlord and Tenant, (ix) the taking by Landlord of any
additional guarantees, or the receipt by Landlord of any collateral, from other
persons or entities, (x) the release by Landlord of any other guarantor, (xi)
Landlord’s release of any security provided under the Lease, or (xii) Landlord’s
failure to perfect any landlord’s lien or other lien or security interest
available under applicable Laws. Without limiting the foregoing, this Guaranty
shall be applicable to any obligations of Tenant arising in connection with a
termination of the Lease, whether voluntary or otherwise. Guarantor hereby
consents, prospectively, to Landlord’s taking or entering into any or all of the
foregoing actions or omissions. For purposes of this Guaranty and the
obligations and liabilities of Guarantor hereunder, “Tenant” shall be deemed to
include any and all concessionaires, licensees, franchisees, department
operators, assignees, subtenants, permittees or others directly or indirectly
operating or conducting a business in or from the Premises and/or the Property,
as fully as if any of the same were the named Tenant under the Lease.

Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished or impaired by reason of the assertion or the failure to assert by
Landlord against Tenant, of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the Lease or by relief of Tenant from any of
Tenant’s obligations under the Lease or otherwise by (i) the release or
discharge of Tenant in any state or federal creditors’ proceedings,
receivership, bankruptcy or other proceeding; (ii) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the United
States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from other
statute, or from the order of any court; or (iii) the rejection, disaffirmance
or other termination of the Lease in any such proceeding. This Guaranty shall
continue to be effective if at any time the payment of any amount due under the
Lease or this Guaranty is rescinded or must otherwise be returned by Landlord
for any reason,

 

-3-


--------------------------------------------------------------------------------


including, without limitation, the insolvency, bankruptcy, liquidation or
reorganization of Tenant, Guarantor or otherwise, all as though such payment had
not been made, and, in such event, Guarantor shall pay to Landlord an amount
equal to any such payment that has been rescinded or returned if equitable and
permitted by applicable law.

WAIVERS OF GUARANTOR.

Without limitation of the foregoing, Guarantor waives (i) notice of acceptance
of this Guaranty and notice of dishonor, (ii) notice of any actions taken by
Landlord or Tenant under the Lease or any other agreement or instrument relating
thereto, (iii) notice of any and all defaults by Tenant in the payment of Base
Rent and Additional Rent or other rent, charges or amounts, or of any other
defaults by Tenant under the Lease, (iv) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of the Obligations, omission of or delay in which, but for the
provisions of this Section 4, might constitute grounds for relieving Guarantor
of its obligations hereunder, (v) any requirement that Landlord protect, secure,
perfect, insure or proceed against any security interest or lien, or any
property subject thereto, or exhaust any right or take any action against Tenant
or any collateral, and (vi) the benefit of any statute of limitations affecting
Guarantor’s liability under this Guaranty.

GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT TO ANY MATTER WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH: THIS GUARANTY; THE LEASE; ANY LIABILITY OR
OBLIGATION OF TENANT IN ANY MANNER RELATED TO THE PREMISES AND/OR THE PROPERTY;
ANY CLAIM OF INJURY OR DAMAGE IN ANY WAY RELATED TO THE LEASE, THE PREMISES
AND/OR THE PROPERTY; ANY ACT OR OMISSION OF TENANT, ITS AGENTS, EMPLOYEES,
CONTRACTORS, SUPPLIERS, SERVANTS, CUSTOMERS, CONCESSIONAIRES, FRANCHISEES,
PERMITTEES OR LICENSEES; OR ANY ASPECT OF THE USE OR OCCUPANCY OF, OR THE
CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES AND/OR THE PROPERTY. GUARANTOR
SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS FOR SET-OFF,
RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY LANDLORD AGAINST
GUARANTOR UNDER THIS GUARANTY. GUARANTOR SHALL NOT BE ENTITLED TO MAKE, AND
HEREBY WAIVES, ANY AND ALL DEFENSES AGAINST ANY CLAIM ASSERTED BY LANDLORD OR IN
ANY SUIT OR ACTION INSTITUTED BY LANDLORD TO ENFORCE THIS GUARANTY OR THE LEASE,
EXCEPT THE DEFENSE OF PAYMENT. IN ADDITION, GUARANTOR HEREBY WAIVES, BOTH WITH
RESPECT TO THE LEASE AND WITH RESPECT TO THIS GUARANTY, ANY AND ALL RIGHTS WHICH
ARE WAIVED BY TENANT UNDER THE LEASE, IN THE SAME MANNER AS IF ALL SUCH WAIVERS
WERE FULLY RESTATED HEREIN. THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY IS
PRIMARY AND UNCONDITIONAL.

SUBROGATION. Guarantor shall not be subrogated, and hereby waives and disclaims
any claim or right against Tenant by way of subrogation or otherwise, to any of
the rights of Landlord under the Lease or otherwise, or in either or both of the
Premises and the Property, which may arise by any of the provisions of this
Guaranty or by reason of the performance by Guarantor of any of its Obligations
hereunder. Guarantor shall look solely to Tenant for any recoupment of any
payments made or costs or expenses incurred by Guarantor pursuant to this
Guaranty. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid and performed in full, Guarantor shall hold such amount in trust for
Landlord and shall pay such amount to Landlord immediately following receipt by
Guarantor, to be applied against the Obligations, whether matured or unmatured,
in such order as Landlord may determine. Guarantor hereby subordinates any
liability or indebtedness of Tenant now or hereafter held by Guarantor to the
obligations of Tenant to Landlord under the Lease.

 

-4-


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor represents and warrants
that:

Guarantor is a corporation; has all requisite power and authority to enter into
and perform its obligations under this Guaranty; and this Guaranty is valid and
binding upon and enforceable against Guarantor without the requirement of
further action or condition.

The execution, delivery and performance by Guarantor of this Guaranty does not
and will not (i) contravene any applicable Laws or any contractual restriction
binding on or affecting Guarantor or any of its properties, or (ii) result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties.

There is no action, suit or proceeding pending or threatened against or
otherwise affecting Guarantor before any court or other governmental authority
or any arbitrator that may materially adversely affect Guarantor’s ability to
perform its obligations under this Guaranty.

Guarantor’s principal place of business is 1414 Radcliffe Street, Bristol, PA
19007-5496.

Guarantor is the parent company of Tenant.

NOTICES. Any consents, notices, demands, requests, approvals or other
communications given under this Guaranty shall be given as provided in the
Lease, and as follows:

if to Guarantor at Guarantor’s address set forth on the first page of this
Guaranty, Attention: L.A. Fantin; and

if to Landlord, at Landlord’s address set forth on the signature page of the
Lease (with a copy to Landlord’s attorney as also set forth on the signature
page to the Lease); or to such other addresses as either Landlord or Guarantor
may designate by notice given to the other in accordance with the provisions of
this Section 7.

CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES. The undersigned hereby (a)
consents and submits to the jurisdiction of the courts of the State of Maryland
and the federal courts sitting in the State of Maryland and shall be subject to
service of process in the State of Maryland with respect to any dispute there
arising, directly or indirectly, out of this Guaranty, (b) waives any objections
which the undersigned may have to the laying of venue in any such suit, action
or proceeding in either such court, (c) agrees to join Landlord in any petition
for removal to either such court, (d) agrees to join Landlord in any petition
for removal to either and such court, and (e) irrevocably designates and
appoints Tenant as its authorized agent to accept and acknowledge on its behalf
service of process with respect to any disputes arising, directly or indirectly,
out of this Guaranty. The undersigned hereby acknowledges and agrees that
Landlord may obtain personal jurisdiction and perfect service of process through
Tenant as the undersigned agent, or by any other means now or hereafter
permitted by applicable law. Nothing above shall limit Landlord’s choice of
forum for purposes of enforcing this Guaranty.

MISCELLANEOUS.

Guarantor further agrees that Landlord may, without notice, assign this Guaranty
in whole or in part, at such time and contemporaneous with the assignment by
Landlord of the Lease. If Landlord disposes of its interest in the Lease,
“Landlord,” as used in this Guaranty, shall mean Landlord’s successors and
assigns. This Guaranty may not be assigned by Guarantor without the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
discretion.

 

-5-


--------------------------------------------------------------------------------


Guarantor promises to pay all of Landlord’s expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Landlord in
enforcing the terms and conditions of either or both of the Lease and this
Guaranty if Landlord prevails.

Guarantor shall, from time to time within ten (10) business days after receipt
of Landlord’s request, execute, acknowledge and deliver to Landlord a statement
certifying that this Guaranty is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating such modifications). Such certificate may be relied upon by
any prospective purchaser, lessor or lender of all or a portion of the Premises
and/or Property.

If any portion of this Guaranty shall be deemed invalid, unenforceable or
illegal for any reason, such invalidity, unenforceability or illegality shall
not affect the balance of this Guaranty, which shall remain in full force and
effect to the maximum permitted extent.

The provisions, covenants and guaranties of this Guaranty shall be binding upon
Guarantor and its heirs, successors, legal representatives and assigns, and
shall inure to the benefit of Landlord and its successors and assigns, and shall
not be deemed waived or modified unless such waiver or modification is
specifically set forth in writing, executed by Landlord or its successors and
assigns, and delivered to Guarantor.

Whenever the words “include”, “includes”, or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without limitation”,
and, whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa. This Guaranty shall be interpreted and enforced
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question.

Each of the rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law or in the Lease or this Guaranty.

The provisions of this Guaranty shall be governed by and interpreted solely in
accordance with the internal laws of the State of Maryland, without giving
effect to the principles of conflicts of law.

The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the Obligations of Guarantor hereunder.

Guarantor shall deliver to Landlord, upon reasonable request by Landlord,
financial statements for Guarantor prepared by an independent public accountant
in the ordinary course of the business and in accordance with customary
accounting practices applicable to business operations similar (in terms of the
entity’s domicile and whether such entity is a privately held or a public
company) to that of Guarantor.

[Signature Page to Follow]

 

-6-


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

 

 

GUARANTOR:

 

 

 

 

 

LENOX GROUP INC,
a Delaware corporation

 

 

 

 



 

By:



 

 

Name:

 

 

 

Its:

 

 

 

 

 

 














E-1


--------------------------------------------------------------------------------


EXHIBIT F

RIGHT OF FIRST OFFER

1.          Defined Terms. Capitalized terms used in this Addendum and not
otherwise defined shall have the meanings respectively ascribed to such terms in
the Lease.

2.          GRANT. Landlord hereby covenants and agrees that Tenant shall have,
and Landlord hereby grants to Tenant, a one time “Right of First Offer” to
purchase the Premises.

3.          OFFER NOTICE. If, when and as Landlord desires to actively market
the Premises, or accepts an offer for the sale of the Premises (which acceptance
by Landlord shall be contingent on Tenant’s rights under this Right of First
Offer), Landlord shall first offer to Tenant the opportunity to purchase fee
simple title to the Premises by advising Tenant, in writing (the “Offer
Notice”), of Landlord’s desire to sell the Premises. For purposes of this Lease,
a sale of the Premises to which this Right of First Offer applies shall include
an indirect transfer of the Premises resulting from the transfer of all or
substantially all of the beneficial ownership interests in Landlord to a third
party undertaken for purposes of transferring beneficial ownership of the
Premises (an “Indirect Sale”); provided, however, that an Indirect Sale of the
Premises to which this Right of First Offer applies shall not include: (i) the
direct or indirect transfer of, or issuance of beneficial ownership interest in,
First Industrial Investment, Inc. (“FI”), First Industrial, L.P. (“FILP”), First
Industrial Realty Trust, Inc. (“FR”) or any successor-in-interest to any of the
foregoing; or (ii) the transfer of less than 50% of the ownership interests in
Landlord; or (iii) the transfer of ownership interests in Landlord in connection
with a joint venture involving Landlord, FILP, FR or FI or the sale of all or
substantially all of the assets of such a joint venture. In the Offer Notice,
Landlord shall describe, with reasonable specificity, the purchase price and
other relevant terms and conditions upon which Landlord is prepared to sell its
fee simple interest in the entire Premises (the “Offer Terms”).

4.          RESPONSE. Upon Landlord’s delivery of the Offer Notice and Offer
Terms, Tenant shall have twelve (12) business days (the “Response Period”) in
which to advise Landlord, in writing (the “Offer Response”), whether or not
Tenant desires to exercise its Right of First Offer and acquire fee simple title
to the Premises on all of the Offer Terms. If Tenant fails to timely deliver an
Offer Response electing to exercise its Right of First Offer, then Tenant shall
have automatically, unconditionally and permanently waived its Right of First
Offer with respect to the Premises (subject to Section 6 hereof and the last
sentence of this Section 4) such that the Right of First Offer no longer applies
to the Premises. In that event, Landlord shall be free to pursue a sale of its
fee simple interest in the Premises to a third party, including, but not limited
to, an Indirect Sale (a “Sale”), on substantially the same Offer Terms as are
set forth in the then-applicable Offer Notice. In the event (A) Landlord
delivers an Offer Notice; (B) Tenant elects or is deemed to elect not to
exercise its Right of First Offer; and (c) Landlord does not consummate a Sale
within twelve (12) months after the expiration of the Response Period (such 12
month period, the “Offer Period”), Tenant’s waiver of its Right of First Offer
shall be rescinded and Landlord shall not be free to pursue a Sale of the
Premises without complying with the terms of this Exhibit F and Tenant’s Right
of First Offer as to the Premises.

 

F-1


--------------------------------------------------------------------------------


5.          PURCHASE CONTRACT. If Tenant timely delivers an Offer Response and
advises Landlord of its desire to acquire Landlord’s fee simple interest in the
Premises, the terms and provisions of this Section 5 shall apply.

a.           General. Simultaneously with the delivery by Tenant to Landlord of
an Offer Response, Tenant shall deposit with Landlord, as its earnest money
deposit, the sum of $500,000 (the “Earnest Money”) and applied in accordance
with this Exhibit. Tenant shall have no right to exercise this Right of First
Offer if Tenant is in default of its obligation under the Lease to pay Base Rent
or Additional Rent beyond the applicable cure period. If Tenant is and remains
in default of its obligation under the Lease to pay Base Rent or Additional Rent
as of the Closing (hereinafter defined), Landlord may elect, in its sole
discretion, to void Tenant’s exercise of this Right of First Offer by delivery
of written notice to Tenant, in which event this Right of First Offer shall
thereafter be forever null and void and Landlord shall be entitled to retain the
Earnest Money. Within ten (10) days after the delivery by Tenant to Landlord of
an Offer Response, Tenant shall deliver to Landlord a title commitment, issued
by a reputable, national title insurance company selected by Tenant (the “Title
Company”), for an owner’s title insurance policy (the “Title Policy”) in the
full amount of the Purchase Price (as hereinafter defined), together with copies
of all recorded documents representing title exceptions.

b.          Purchase Price. The total purchase price to be paid by Tenant to
Landlord for the Premises shall be as set forth in the Offer Terms (the
“Purchase Price”), plus or minus any adjustments contemplated in herein. The
Earnest Money shall be held in escrow by the Title Company and applied against
the Purchase Price.

c.           Closing. The purchase of the Premises contemplated herein shall be
consummated at a closing (the “Closing”) to take place by mail or at the offices
of the Title Company. The Closing shall occur on the sooner to occur of: (i)
such date as the parties shall mutually agree in writing; and (ii) thirty (30)
days after the delivery by Tenant to Landlord of an Offer Response (the “Closing
Date”). The Closing shall be effective as of 11:59 p.m. on the Closing Date. In
the event of any conflict between the Offer Terms applicable to the sale of the
Premises and the terms of this Section 5, the terms of this Section 5 shall
control.

d.          Landlord’s Closing Deliveries. At the Closing, Landlord shall
deliver, or cause to be delivered, to Tenant the following duly executed by
Landlord where appropriate: (i) a Special Warranty Deed, in recordable form,
conveying the Premises to Tenant subject to the Permitted Exceptions (as
hereinafter defined); (ii) a Quitclaim Bill of Sale conveying all of Landlord’s
interest in and to any tangible personal property located on the Premises which
is owned by Landlord and used by Landlord solely in connection with the
Premises; (iii) an Affidavit of Title in form and substance reasonably
acceptable to the Title Company; (iv) a closing statement (the “Closing
Statement”) conforming to the prorations and other relevant provisions of this
Addendum; (v) an Entity Transfer Certification confirming that Landlord is a
“United States Person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended; (vi) such evidence of the authority and good
standing of Landlord as the Title Company shall reasonably require as a
condition to the issuance of the Title Policy, and (vii) an assignment of all
leases, contracts, etc. on the or pertaining to the Premises that will survive
the Closing or as otherwise requested by Tenant.

 

F-2


--------------------------------------------------------------------------------


e.          Tenant’s Closing Deliveries. At the Closing, Tenant shall deliver,
or cause to be delivered, to Landlord the following duly executed by Tenant
where appropriate: (i) the Closing Statement; and (ii) the Purchase Price, plus
or minus prorations and other adjustments, in immediately available funds.

f.           Title Condition. It shall be a condition precedent to Tenant’s
obligation to proceed to the Closing that, at the Closing, the Title Company
shall issue the Title Policy (or a “marked” title commitment) to Tenant
insuring, in the full amount of the Purchase Price, Tenant as the fee simple
owner of the Premises, subject only to the Permitted Exceptions. If the
foregoing condition precedent fails for any reason other than the actions of
Tenant, the exercise of this Right of First Offer by Tenant shall, at Tenant’s
election, be null and void, in which event (i) the Earnest Money shall be
returned to Tenant, and (ii) this Right of First Offer shall be irrevocably
terminated and of no further force and effect. Landlord shall convey the
Premises to Tenant subject to any and all liens, claims and encumbrances of
record (“Permitted Exceptions”) other than the following: (i) the liens of any
mortgage, trust deed or deed of trust evidencing an indebtedness owed by
Landlord; (ii) mechanic’s liens pursuant to a written agreement between the
claimant and Landlord; (iii) broker’s liens pursuant to a written agreement
between the broker and Landlord and (iv) any other lien securing the payment of
money owed by Landlord (the “Mandatory Cure Items”). Landlord shall, at
Landlord’s sole cost, cure and remove any Mandatory Cure Items on or prior to
the Closing. If Landlord fails to cure and remove (whether by endorsement or
otherwise) any Mandatory Cure Items on or prior to the Closing, Tenant may, at
its option and as its sole remedy hereunder, at law, in equity or pursuant to
the Lease, either (i) terminate its election to exercise this Right of First
Offer, in which event the Earnest Money shall be returned by Landlord to Tenant
and this Right of First Offer shall thereafter become forever null and void, or
(ii) proceed to close with title to the Premises as it then is with the right to
deduct from the Purchase Price the amount reasonably necessary to cure and
remove (by endorsement or otherwise, as mutually and reasonably determined by
Tenant and Landlord) those Mandatory Cure Items that Landlord has failed to cure
and remove.

g.            Property Transferred “As Is”. The sale of the Premises pursuant to
this Right of First Offer as provided for herein shall be made on a “AS IS,”
“WHERE-IS” basis as of the Closing Date, without any representations or
warranties, of any nature whatsoever from Landlord. Landlord hereby specifically
disclaims any warranty (oral or written) concerning: (i) the nature and
condition of the Premises and the suitability thereof for any and all activities
and uses that Tenant may elect to conduct thereon, (ii) the manner,
construction, condition and state of repair or lack of repair of any
improvements located thereon, (iii) the nature and extent of any right-of-way,
lien, encumbrance, license, reservation, condition or otherwise, (iv) the
compliance of the Premises or its operation with any laws, rules, ordinances, or
regulations of any government or other body; and (v) any other matter
whatsoever. Tenant expressly acknowledges that, in consideration of the
agreements of Landlord herein, LANDLORD MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION, HABITABILITY, MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PREMISES, ANY
IMPROVEMENTS LOCATED THEREON, OR ANY SOIL CONDITIONS RELATED THERETO. TENANT,
FOR TENANT AND TENANT’S SUCCESSORS AND ASSIGNS, HEREBY RELEASES LANDLORD FROM
AND WAIVES ANY AND ALL CLAIMS AND LIABILITIES AGAINST LANDLORD FOR, RELATED TO,
OR IN CONNECTION WITH,

 

F-3


--------------------------------------------------------------------------------


ANY ENVIRONMENTAL CONDITION AT THE PREMISES (OR THE PRESENCE OF ANY MATTER OR
SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PREMISES), INCLUDING,
BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY MANNER
WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED
IN, AT, ABOUT OR UNDER THE PREMISES, OR FOR ANY AND ALL CLAIMS OR CAUSES OF
ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH OR ARISING OUT OF
ANY AND ALL ENVIRONMENTAL LAWS.

h.            Prorations. Notwithstanding any local custom to the contrary, as
it relates to a purchase of the Premises, there shall be no prorations and
adjustments between Landlord and Tenant at the Closing (including, but not
limited to, any proration or adjustment of ad valorem real estate taxes or
special assessments) except as hereinafter expressly provided. Tenant shall
receive a credit from Landlord at the Closing for that portion of any Rent paid
by Tenant to Landlord for the month in which the Closing occurs (the “Closing
Month”) that is allocable to the period from and after the Closing Date. Tenant
shall provide a credit to Landlord at the Closing for: (i) any and all Rent and
other sums due and owing from Tenant to Landlord pursuant to the Lease with
respect to the period prior to the Closing Date that Tenant has not previously
paid to Landlord, including, but not limited to, Rent for that portion of the
Closing Month occurring prior to the Closing Date to the extent not paid by
Tenant prior to the Closing; (ii) any and all Operating Expenses and costs
related to the Property that have been paid by Landlord and are related to the
period from and after the Closing to the extent not previously reimbursed by
Tenant; and (iii) any and all Taxes paid by Landlord for which Tenant has not
reimbursed Landlord, whether related to the period prior to or after the Closing
Date. Landlord and Tenant hereby agree to re-prorate such amounts to the extent
of any error, which obligation shall survive the Closing and the delivery of any
conveyance documentation.

i.             Closing Expenses. All costs in connection with the purchase of
the Premises and the transactions contemplated by this Exhibit F, including,
without limitation, any recording fees, broker fees, closing or escrow fees,
title insurance premiums, survey costs and transfer taxes shall be allocated in
accordance with local custom. Each of Landlord and Tenant shall be responsible
for their respective attorneys’ fees.

j.             Termination of Lease. Upon the Closing and the transfer to Tenant
of the Premises, the Lease shall terminate except for those provisions under the
Lease which by their terms specifically survive.

k.            Brokerage. Each party hereto represents and warrants to the other
that it has dealt with no brokers or finders in connection with this Right of
First Offer. Landlord and Tenant each hereby indemnify, protect and defend and
hold the other harmless from and against all Losses resulting from the claims of
any broker, finder, or other such party claiming a commission in connection with
the sale of the Premises pursuant to this Right of First Offer by, through or
under the acts or agreements of the indemnifying party. The obligations of the
parties pursuant to this Section 5(k) shall survive any transfer of the Premises
and the delivery of any conveyance documentation.

l.             Absence of Contingencies. Tenant acknowledges and agrees that,
except for the condition precedent relative to the issuance of the Title Policy
contained above, there are no conditions precedent or other contingencies to
Tenant’s obligation to proceed to the Closing if Tenant exercises this Right of
First Offer. Without limitation of the foregoing, Tenant shall not be entitled
to the benefit

 

F-4


--------------------------------------------------------------------------------


of any due diligence or other contingency period. Prior to the exercise of this
Right of First Offer, Tenant may conduct normal and customary due diligence
investigations and studies of the Premises (“Tenant’s Project Inspection”)
subject to the terms and conditions set forth in this Section. Tenant shall not
conduct (or cause to be conducted) any physically intrusive investigation,
examination or study of the Premises (any such investigation, examination or
study, an “Intrusive Investigation”) as part of Tenant’s Project Inspection
without obtaining the prior written consent of Landlord, which consent shall not
be unreasonably withheld. In the event Tenant desires to conduct (or cause to be
conducted) any Intrusive Investigation, such as sampling of soils, other media,
building materials, or the other comparable investigation, Tenant will provide a
written scope of work to Landlord describing exactly what procedures Tenant
desires to perform. Tenant and Tenant’s consultants, agents and employees shall,
in performing any Tenant’s Project Inspections, comply with the agreed upon
procedures and with any and all laws, ordinances, rules, and regulations
applicable to such procedures or the Premises. Tenant and Tenant’s consultants
shall: (a) subject to Section 10 of the Lease, maintain comprehensive general
liability (occurrence) insurance in an amount of not less than $2,000,000
covering any accident arising in connection with Tenant’s Project Inspections,
and deliver a certificate of insurance (in form reasonably acceptable to
Landlord), which names Landlord as additional insured thereunder verifying such
coverage, to Landlord prior to the performance of any Tenant’s Project
Inspections; (b) promptly pay when due any third party costs resulting from
Tenant’s Project Inspections; and (c) restore the Premises to the condition in
which the same were found before any such Tenant’s Project Inspections were
undertaken and repair any damage to the Premises to the extent such condition
was altered or the Premises were damaged (directly or indirectly) in connection
with Tenant’s Project Inspections. Tenant hereby indemnifies, protects, defends
and holds Landlord, Landlord’s affiliates, their respective partners,
shareholders, officers and directors, and all of their respective successors and
assigns, harmless from and against any and all Losses that any such party
suffers or incurs as a result of, or in connection with, (i) any damage caused
to, in, or at the Premises; (ii) injury or death to person; or (iii) mechanic’s
liens or materialmen’s liens arising out of, or in connection with, Tenant’s
Project Inspections. Tenant’s undertakings pursuant to this Section shall
survive the Closing and shall not be merged into any instrument of conveyance
delivered at the Closing.

m.         No Assignment. The rights of Tenant pursuant to this Right of First
Offer are personal to Tenant and may not be assigned by Tenant, except in
connection with a Permitted Transfer described in Section 8.3 of the Lease. In
the event that Tenant assigns, transfers or conveys all or some portion of its
interest in the Lease, this Right of First Offer shall be null, void and of no
further force and effect irrespective of whether Landlord has consented to such
assignment.

n.          Default by Landlord. If Landlord shall be in material default of its
obligations pursuant to this Right of First Offer, Tenant may either (i)
terminate Tenant’s election to exercise this Right of First Offer by written
notice to Landlord, in which event (a) the Earnest Money shall be returned to
Tenant and (b) this Right of First Offer shall continue in effect; and (ii)
Tenant may file an action for declaratory judgment or equitable relief,
including for specific performance of Landlord’s obligation to proceed to the
Closing, including curing the default in question at Closing. Tenant shall have
no other remedy for any default by Landlord pursuant to this Exhibit F, except
with respect to title conditions as specifically addressed above.

o.          Default by Tenant. In the event Tenant defaults in its obligations
to close the purchase of the Premises, or in the event Tenant otherwise defaults
pursuant to this Exhibit F, then

 

F-5


--------------------------------------------------------------------------------


Landlord shall be entitled to retain the Earnest Money as fixed and liquidated
damages, this Right of First Offer shall thereafter be forever void and of no
further force and effect. Landlord shall have no other remedy for any default by
Tenant pursuant to this Exhibit F, including any right to damages or to exercise
its rights pursuant to the Lease. LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT
(1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS A
REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED
BY LANDLORD AS A RESULT OF HAVING WITHDRAWN THE PREMISES FROM SALE AND THE
FAILURE OF THE OPTION CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF TENANT UNDER
THIS EXHIBIT F; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY LANDLORD
AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF TENANT
UNDER THIS EXHIBIT F WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
AND (3) THE AMOUNT OF THE EARNEST MONEY SHALL BE AND CONSTITUTE VALID LIQUIDATED
DAMAGES.

6.          CHANGE IN OFFER TERMS. In the event that (a) Landlord delivers an
Offer Notice and Tenant fails to deliver an Offer Response electing to exercise
its Right of First Offer prior to the expiration of the Response Period; and (b)
therefore, Landlord has the right to, and is, marketing the Premises for a Sale
or actively pursuing the negotiation of the terms and conditions of a Sale, but
in the course of such pursuit Landlord desires to change or alter any of the
Offer Terms in any material respect, then, during the Offer Period only,
Landlord may not consummate any then-pending sale, or finalize the terms and
conditions of a Sale, based on and incorporating a material change in the Offer
Terms without first delivering a revised Offer Notice to Tenant, reflecting the
then-applicable Offer Terms, and providing Tenant with a Tenant’s Response
Period during which Tenant may elect to deliver an Offer Response. For purposes
of this Section 6, a change in the purchase price originally included in the
Offer Terms shall be deemed material if that purchase price is reduced by more
than ten percent (10%) and no changes to the Offer Terms shall be material other
than changes in the purchase price.

7.            EXCLUDED SALES. In the event that Landlord desires to transfer and
convey all or any portion of its interest in the Premises to FR, FI, FILP, an
affiliate of Landlord, FR, FI or FILP, to any entity controlled by, or under
common control with, Landlord, FR, FI or FILP or any affiliate of Landlord, FR,
FI or FILP, to any joint venture in which Landlord, FR, FI or FILP have an
interest or to any other participant in such joint venture (or any affiliate of
such a participant (any of the foregoing, an “Affiliate”, and any such transfer
or conveyance, an “Affiliate Transfer”), such Affiliate Transfer shall not
trigger Tenant’s Right of First Offer and, following such Affiliate Transfer,
Tenant shall retain its Right of First Offer pursuant to this Agreement. In the
event that Landlord desires to market, transfer and convey (any such marketing,
transfer or conveyance, a “Portfolio Transfer”) all or any portion of its
interest in the Premises to a third party as part of a Portfolio Sale (as
hereinafter defined) which includes the Premises, such Portfolio Transfer shall
not trigger Tenant’s Right of First Offer and, upon the sale of the Premises as
part of any such Portfolio Transfer, Tenant’s Right of First Offer shall
automatically be rendered irrevocably null and void and neither party shall have
any further rights or liabilities under this Exhibit F. For purposes of this
Agreement, a “Portfolio Sale” shall mean the actual or proposed sale, transfer
or conveyance, direct or indirect, of more than three (3) properties by
Landlord, FI, FILP or FR and one or more Affiliates of Landlord, FI, FILP or FR
as part of the same sale or offering package. Notwithstanding anything contained
herein to the contrary, the transfer of the Premises as part of a foreclosure, a
transfer in lieu of foreclosure or other comparable exercise by a

 

F-6


--------------------------------------------------------------------------------


lender of its rights in connection with a loan to Landlord or an Affiliate of
Landlord shall not trigger this Right of First Offer and the same shall void
this Right of First Offer.

8.          TERMINATION. If Landlord consummates a Sale (within the confines of
the requirements imposed in this Exhibit F above), or in the event Tenant does
not exercise its Right of First Offer, then from and after the date on which
such Sale is consummated (unless an Affiliate Transfer), Tenant’s Right of First
Offer shall automatically be rendered irrevocably null and void and Tenant shall
have no further rights under this Exhibit F or the Lease to acquire fee simple
title to the Premises.

9.          BENEFIT. This Exhibit F is for the benefit only of the parties
hereto and no other person or entity shall be entitled to rely hereon, receive
any benefit herefrom or enforce against any party hereto any provision hereof.

 















F-7


--------------------------------------------------------------------------------


RIDER 1

TENANT’S EXPANSION OPTION

1.            Tenant’s Expansion Option. Tenant shall have a one (1) time option
(the “Expansion Option”) to construct, or cause to be constructed, at Tenant’s
sole cost and expense, an expansion of the Premises of approximately 100,000
additional square feet (along with any related parking expansion and
modification to the current Premises on and subject to the limitations herein
set forth, collectively, the “Expansion Improvements”), by delivery of written
notice to Landlord (the “Expansion Notice”) at any time from and after the
Commencement Date until the date that is two (2) years prior to the Expiration
Date; provided, however, that Landlord may elect (in its sole discretion) to
construct the Expansion Improvements, on behalf of Tenant and at Landlord’s sole
cost, in exchange for Tenant’s agreement to pay the Expansion Rent (as
hereinafter defined), all as more particularly described in Section 3.4 below.
The exercise of the Expansion Option shall be made by Tenant on and subject to
the terms, conditions and limitations set forth in this Rider No. 1.
Notwithstanding anything contained herein to the contrary, Tenant shall have no
right to exercise its Expansion Option if: (i) Tenant is in default hereunder
(beyond applicable notice and cure periods) at such time as Tenant delivers its
Expansion Notice or the date upon which construction of the Expansion
Improvements commences (such date, the “Expansion Commencement Date”); or (ii)
Tenant does not have a tangible net worth, determined in accordance with
generally accepted accounting principles (after deduction for loans to officers
and directors, good will and deferred assets) as of each of the date on which
Tenant delivers its Expansion Notice and the Expansion Commencement Date, in
excess of $15,000,000, such tangible net worth to be evidenced to Landlord by
documentation reasonably satisfactory to Landlord.

2.            Expansion Notice; Preliminary Plans. The Expansion Notice shall
(i) specify the size, nature and scope of the proposed Expansion Improvements;
and (ii) be accompanied by preliminary plans and specifications for the
construction of the desired Expansion Improvements prepared by an AIA certified
architect (the “Proposed Expansion Plans”), which Proposed Expansion Plans shall
be sufficient in scope and detail to enable Landlord to evaluate the
feasibility, timing and cost to construct the Expansion Improvements. The
Expansion Improvements shall be compatible, as to design and aesthetics, with
the existing Premises. The Expansion Improvements shall not require the
retrofitting or modification of any of the current Premises existing structure
and systems (including, without limitation, all mechanical, electrical,
plumbing, heating, ventilating and air conditioning systems), except as
reasonably necessary for the proper functioning of the Expansion Improvements,
and except as may be consented to by Landlord in its reasonable discretion. The
cost of any such retrofitting shall be at Tenant’s sole cost and expense. The
configuration of the Expansion Improvements (including, but not limited to, the
footprint thereof, the density and number of stories and the rentable square
footage intended to be devoted to each of warehouse and office uses), and the
composition of the rentable area therein, shall (x) conform to then-applicable
zoning laws and regulations and private restrictions unless Tenant obtains a
variance in form acceptable to Landlord, and (y) be subject to Landlord’s
approval, which approval will not be unreasonably withheld, conditioned or
delayed. Tenant shall have no right to exercise the Expansion Option if the
proposed Expansion Improvements (or any expansion of the existing Premises) is
not permissible or permitted pursuant to either or both: (i) any and all laws,
ordinances, rules and regulations of any governmental or quasi-governmental
authority, including, but not limited to, any zoning ordinances, unless Tenant
obtains a variance for the same (in form and substance reasonably acceptable to
Landlord), and (ii) any

 


Rider No. 1-1

--------------------------------------------------------------------------------


private conditions, covenants or restrictions encumbering the Premises as of the
date on which Tenant delivers the Expansion Notice, provided, however, Landlord
shall, at no further cost to Landlord, make reasonable efforts and reasonably
cooperate with Tenant to obtain the consent of any entity that has covenants or
restrictions encumbering the Premises. In addition, and not as a limitation, to
the foregoing, in the event that any Laws require additional parking spaces in
order for the Building and/or the Expansion Improvements to be in compliance
with Law after the construction of the Expansion Improvements, then as a part of
the Expansion Improvements, Tenant shall cause such additional parking to be
constructed at the Premises, at Tenant’s sole cost and expense, except as
otherwise provided in Section 3.4 below to the extent Landlord elects (in its
sole discretion) to construct the Expansion Improvements.

3.            Review and Approval of Plans. Landlord shall have a period of
thirty (30) days to review and approve the Proposed Expansion Plans (which
approval shall not be unreasonably withheld) or to suggest reasonable
modifications thereto. If Landlord suggests any reasonable modifications to the
Proposed Expansion Plans or the Expansion Improvements, Landlord and Tenant
shall each act reasonably and in good faith to agree upon such proposed
modifications and to finalize the Proposed Expansion Plans. Landlord’s failure
to act within such thirty-day period shall be deemed approval by Landlord of the
Proposed Expansion Plans. In the event Landlord and Tenant fail to agree upon
the Proposed Expansion Plans within ninety (90) days after the expiration of
Landlord’s review period, Tenant’s exercise of the Expansion Option shall
automatically be rendered null and void and the Expansion Option (and this
Exhibit F) of no further force and effect.

3.1.         Final Plans and General Expansion Terms. Upon Landlord’s and
Tenant’s agreement with respect to the Proposed Expansion Plans and the
Expansion Improvements, Tenant, at its sole cost and expense, shall have a
period of sixty (60) days to prepare: (i) final plans and specifications for the
proposed Expansion Improvements (the “Final Plans”) which shall be substantially
based upon the Proposed Expansion Plans approved by both Landlord and Tenant;
(ii) a proposed construction schedule for the Expansion Improvements; and (iii)
a proposed budget describing estimated construction costs associated with the
Expansion Improvements (the items described in (i) - (iii), the “General
Expansion Terms”). Tenant shall submit the General Expansion Terms to Landlord
for its review and approval (which approval shall not be unreasonably withheld)
or reasonable modification. Landlord and Tenant shall act reasonably and in good
faith to agree upon the Final Plans and the General Expansion Terms within
thirty (30) days. In the event Landlord and Tenant fail to agree upon the Final
Plans and the General Expansion Terms within one hundred twenty (120) days,
Tenant’s exercise of the Expansion Option shall be automatically rendered null
and void and the Expansion Option (and this Exhibit F) of no further force and
effect.

3.2.         Collateral Assignment of Contracts. Any general contractor
contract, and all other contracts, designs and plans shall provide that they may
be collaterally assigned to Landlord without any further consent of the
contracting party thereunder. Further, Tenant hereby collaterally assigns,
transfers and sets over, to Landlord, all of Tenant’s rights, benefits and
privileges under, any general contractor contract, and all other contracts,
designs and plans for any Expansion Improvements such that in the event of a
default by Tenant hereunder, Landlord may cause any counterparty to such
contracts, designs and plans to perform their obligations thereunder for the
benefit of the Landlord. Tenant shall enter into such further agreements and
take such further actions as may be required to effect the provisions of the
foregoing collateral assignment. Notwithstanding the foregoing, Tenant shall
continue to be liable for all covenants, agreements or obligations under such
contracts, designs

 


Rider No. 1-2

--------------------------------------------------------------------------------


and plans, and Landlord shall not be deemed to have assumed any such contracts,
designs or plans, except as provided in Section 3.4 below, to the extent
Landlord elects (in its sole discretion) to construct the Expansion
Improvements.

3.3    Out-of-Pocket Costs of Landlord. Tenant shall reimburse Landlord for
Landlord’s reasonable, out-of-pocket costs and expenses incurred in reviewing
and negotiating the Proposed Expansion Plans, Final Plans, General Expansion
Terms and overseeing any construction of the Expansion Improvements, within ten
(10) days after Landlord’s delivery of written demand to Tenant, together with a
detailed schedule of such third-party cost and expenses, except as otherwise
provided in Section 3.4 below to the extent Landlord elects (in its sole
discretion) to construct the Expansion Improvements on behalf of Tenant.

3.4          Landlord’s Construction Election. Within fifteen (15) business days
after Landlord and Tenant have agreed upon the Final Plans and the General
Expansion Terms, if at all, Landlord shall provide Tenant with a summary of the
terms and conditions upon which Landlord would be willing to construct the
Expansion Improvements on behalf of Tenant (and at Landlord’s cost) and lease
the Expansion Improvements to Tenant (the “Landlord Expansion Terms”), which
Landlord Expansion Terms shall include, but not be limited to, the annual base
rent, including, but not limited to, annual escalations thereof, that Landlord
would charge Tenant for the Expansion Improvements (the “Expansion Base Rent”),
the terms of Landlord’s delivery of the Expansion Improvements and the other
material terms of the proposed construction and leaseback by Landlord of the
Expansion Improvements. Landlord shall have no obligation hereunder or otherwise
to construct the Expansion Improvements and the Landlord Expansion Terms and the
terms of the Expansion Amendment (as hereinafter defined) shall be formulated
by, and acceptable to, Landlord in its sole and absolute discretion. Tenant
shall have a period of ten (10) business days in which to accept or reject, in
its sole discretion, the Landlord Expansion Terms. If Tenant timely accepts the
Landlord Expansion Terms, Landlord and Tenant shall act diligently and in good
faith to negotiate, execute and enter into an amendment to the Lease and this
Rider No. 1 to incorporate the Landlord Expansion Terms (the “Expansion
Amendment”) within thirty (30) days after such acceptance. If Tenant rejects the
Landlord Expansion Terms, if Landlord does not timely deliver the Landlord
Expansion Terms, or if Landlord and Tenant are unable to timely negotiate,
execute and enter into the Expansion Amendment on terms acceptable to Landlord
and Tenant in their respective sole discretion, Tenant shall have the option to
construct, or cause to be constructed, the Expansion Improvements at Tenant’s
sole cost and expense pursuant to, and in accordance with, this Exhibit F. If
Landlord and Tenant execute and enter into the Expansion Amendment, (A) Landlord
shall construct the Expansion Improvements pursuant to the Final Plans and the
Expansion Amendment at Landlord’s sole cost; and (B) Tenant shall lease the
Expansion Improvements from Landlord in exchange for the payment by Tenant to
Landlord for the Expansion Base Rent from and after the substantial completion
of the Expansion Improvements, all as more particularly described in the
Expansion Amendment. Without limitation of the foregoing, Tenant shall lease the
Expansion Improvements from Landlord on the same general, fully triple net terms
as are applicable to the Premises, and the Expansion Improvements shall be
included in the Premises for all relevant purposes from and after their
substantial completion by Landlord.

4.            Commencement and Completion of Construction of Expansion
Improvements. Provided Landlord and Tenant have not agreed upon the Landlord
Expansion Terms and entered into the Expansion Amendment, promptly after
Landlord and Tenant agree upon the General Expansion Terms, and provided Tenant
elects to proceed with the construction of the Expansion Improvements,


Rider No. 1-3

--------------------------------------------------------------------------------


Tenant shall commence its efforts to procure the Approvals (defined below) and
to commence the construction of the Expansion Improvements pursuant to, and in
accordance with, the Final Plans. Tenant shall furnish or obtain any and all
permits, approvals and consents from any governmental or quasi-governmental
authorities (including, but not limited to, any permits or approvals pursuant to
any private conditions, covenants or restrictions or from any architectural
review board) necessary as a condition to the construction of the Expansion
Improvements (the “Approvals”), utilities, professional services, design,
material, labor and equipment required to construct the Expansion Improvements
on the Premises pursuant to and as described by the Final Plans. The Expansion
Improvements shall be constructed in compliance with the provisions of Sections
11.2 and 11.3 of the Lease substantially in accordance with the Final Plans and
completed in accordance with all applicable statutes, ordinances and building
codes, governmental rules, regulations and orders relating to construction of
the Expansion Improvements.

4.1          Default Under Lease. Prior to the completion of the Expansion
Improvements by Tenant, in the event that Tenant defaults under this Lease (and
fails to timely cure such default) after Tenant has exercised its Expansion
Option, Landlord may, at its option, elect to: (a) cause Tenant to suspend
construction of the Expansion Improvements until such default is cured and in
such event, Tenant shall be responsible for, and promptly reimburse Landlord,
for any and all costs incurred resulting from such Tenant default and suspension
of construction; or (b) terminate construction of the Expansion Improvements and
remove the partially constructed Expansion Improvements, in which event Tenant
shall reimburse Landlord for all costs incurred by Landlord in removing the
partially constructed Expansion Improvements, and Landlord may exercise any or
all of its other rights and remedies under this Lease; or (c) complete
construction of the Expansion Improvements pursuant to this Rider No. 1, and
Landlord may exercise any or all of its other rights and remedies under this
Lease, including, but not limited to realizing on the Expansion Improvements
Security, as hereinafter defined. Notwithstanding any election previously made
by Landlord pursuant to the prior sentence, Landlord may, at any time until
construction of the Expansion Improvements is substantially complete, further
elect to invoke any option set forth in clauses (a) or (c) of the preceding
sentence in lieu of any previously elected option. The rights and remedies of
Landlord under this Rider No. 1 are cumulative of any other rights and remedies
of Landlord elsewhere provided in this Lease, at law or in equity.

4.2.         Changes to Final Plans. In the event Tenant wishes to propose a
modification, adjustment or alteration to the Final Plans (a “Change Order”),
Tenant shall promptly provide Landlord with a reasonably detailed written
description of the proposed Change Order, together with any and all supporting
documentation reasonably appropriate to understand and evaluate the proposed
Change Order. Landlord’s consent to any Change Order shall be required, which
consent shall not be unreasonably withheld, conditioned or delayed. If Landlord
fails to disapprove any Change Order within five (5) business days after request
for Landlord’s approval, such approval shall be deemed granted if Landlord does
not deny its approval within five (5) business days after a second written
request therefore. Notwithstanding the other provisions of this paragraph,
Landlord shall not be entitled to disapprove of Change Orders submitted by
Tenant to the extent such Change Orders are necessitated by requirements of any
governmental or quasi-governmental or administrative code, rule, law, approval
or other authority enacted, adopted, amended, supplemented or clarified after
the date Tenant obtains the Approvals. Prior to implementing any Change Order,
Tenant shall increase the amount of the Expansion Improvements Security (as
defined below) to cover the reasonably expected cost of the Change Order or
otherwise cause the Expansion Improvements Security to provide adequate security
for the completion of any Change Order.

 


Rider No. 1-4

--------------------------------------------------------------------------------


4.3.         Substantial Completion; Commencement and Completion. For purposes
of this Lease, the term “Expansion Substantial Completion Date” shall mean the
date when the construction of the Expansion Improvements has been substantially
completed in accordance with the requirements of the Final Plans, excepting only
“punch list items.” Provided Tenant elects to proceed with the construction of
the Expansion Improvements at its sole cost, Tenant shall promptly commence
construction of any Expansion Improvements after the approval of Final Plans and
shall diligently pursue the construction of the Expansion Improvements. Tenant
shall cause the Expansion Substantial Completion Date to occur within nine (9)
months after the approval of Final Plans. In the event the Tenant fails to
complete the Expansion Improvements within a the required period of time after
the approval of Final Plans, then after sixty (60) days’ prior written notice to
Tenant, Landlord shall have the right to cause the Expansion Improvements to be
completed, whereupon Landlord shall be entitled to realize and or use any
available Expansion Improvements Security and/or obtain reimbursement from
Tenant within thirty (30) days after Landlord’s delivery of written demand to
Tenant, together with a detailed schedule of Landlord’s third-party cost and
expenses incurred in completing the Expansion Improvements. When Tenant believes
that the Expansion Improvements are substantially completed as provided above,
Landlord and Tenant shall together walk through the Expansion Improvements and
inspect them, using reasonable efforts to discover all uncompleted or defective
construction in the Expansion Improvements. After such inspection has been
completed, and the “punch list” items have been agreed upon, in the parties’
reasonable discretion, Tenant shall cause to be completed and/or repaired such
“punch list” items within 30 days thereafter. Upon the Expansion Substantial
Completion Date, the Expansion Improvements shall be deemed to be a part of the
Premises and the property of Landlord for all purposes, provided, however, that
there shall not be an increase in Base Rent due to the addition of the Expansion
Improvements (except as otherwise provided in an Expansion Amendment to the
extent Landlord constructs the Expansion Improvements). Tenant shall execute any
and all deeds, conveyance documents or bills of sale, for no further
consideration, to Landlord, conveying the Expansion Improvements to Landlord on
Landlord’s request.

4.4        Security and Cure Rights. Prior to commencement of construction of
the Expansion Improvements by Tenant, at its sole cost, Tenant shall provide for
the benefit of Landlord and any lender to Landlord security (the “Expansion
Improvements Security”) for the performance of Tenant’s obligations hereunder,
which Expansion Improvements Security could include, but not be limited to, a
cash deposit of the cost of construction of the Expansion Improvements into a
construction escrow, a letter of credit, or a payment and performance bond,
which Expansion Improvements Security (a) shall be in form and substance
acceptable to Landlord and its lender, and (b) be available for Landlord and/or
its lender to draw upon in the event that Tenant defaults on its obligations
pursuant to this Rider No. 1. Upon the occurrence of the Expansion Substantial
Completion Date and the completion of any “punch list items”, any Expansion
Improvements Security overage remaining, any letter of credit remaining or any
bonds or other security shall be released to Tenant. No Expansion Improvements
Security shall be required should Landlord elect to construct the Expansion
Improvements pursuant to Section 3.5 of this Rider No. 1.

5.            Warranties. After the expiration of the Lease, Tenant shall assign
and shall be deemed to have assigned to Landlord any third party warranties
issued to Tenant and rights under construction contracts in connection with the
Expansion Improvements.

 


Rider No. 1-5

--------------------------------------------------------------------------------


6.            Personal to Tenant. The Expansion Option is personal to Tenant and
its affiliates, except that the Expansion Option may be transferred in
connection with a Permitted Transfer described in Section 8.3 of the Lease.

7.            Progress. Landlord and Tenant shall hold regular meetings
concerning the progress of construction of the Expansion Improvements. Landlord
and Tenant shall each designate a representative for purposes of monitoring the
construction of the Expansion Improvements and making day-to-day construction
related decisions.

8.            Mandatory Term Extension. If (a) Landlord or Tenant construct the
Expansion Improvements, and (b) the remaining portion of the Term of the Lease
is less than five (5) years from and after the Expansion Substantial Completion
Date, either by Landlord or Tenant, the Term of this Lease shall be
automatically extended such that the Expiration Date occurs on the last day of
the calendar month in which five (5) years anniversary of the Expansion
Substantial Completion Date occurs (the portion of such extended period after
the original Expiration Date, the “Expansion Extension Period”). During the
Expansion Extension Period, Base Rent payable by Tenant to Landlord pursuant to
the Lease, including, but not limited to, any Expansion Base Rent, shall
continue to escalate annually by two percent (2%) per annum. Promptly after the
Expansion Substantial Completion Date, Landlord and Tenant shall execute and
enter into an amendment to this Lease reflecting the revised Expiration Date,
the Expansion Extension Period and the Base Rent during the Expansion Extension
Period.












Rider No. 1-6

--------------------------------------------------------------------------------